

EXHIBIT 10.33
 


 


 


 


 
CONTRIBUTION AGREEMENT
 


 
DATED AS OF JANUARY 31, 2006
 


 
among
 


 
HERCULES INCORPORATED,
 
WSP, INC.,
 
SPG/FV INVESTOR LLC
 
and
 
FIBERVISIONS DELAWARE CORPORATION
 







 
 

--------------------------------------------------------------------------------

 




Table of Contents
 
SECTION 1
 
Definitions
 
SECTION 2
 
Transaction
 
     2.1
 
Transaction and Closing
 
     2.2
 
Total Transaction Costs
 
     2.3
 
Redemption Price Adjustments
 
SECTION 3
 
Representations and Warranties of Hercules and WSP
 
     3.1
 
Organization; Good Standing; Corporate Power
 
     3.2
 
Noncontravention
 
     3.3
 
Brokers
 
     3.4
 
Equity Investments
 
     3.5
 
Financial Statements
 
     3.6
 
Operations in the Ordinary Course; No Material Adverse Effect
 
     3.7
 
Undisclosed Liabilities
 
     3.8
 
Legal Compliance
 
     3.9
 
Tax Matters
 
     3.10
 
Real Property
 
     3.11
 
Intellectual Property
 
     3.12
 
Capitalization of the Company and its Subsidiaries
 
     3.13
 
Issuance of Securities
 
     3.14
 
Required Consents; Approvals
 
     3.15
 
Contracts
 
     3.16
 
Insurance
 
     3.17
 
Environmental Matters
 
     3.18
 
Litigation
 
     3.20
 
Employment Relations
 
     3.21
 
Employee Benefit Plans
 
     3.22
 
Transactions with Interested Persons
 
     3.23
 
Customers and Suppliers
 
     3.24
 
Inventory
 
     3.25
 
Accounts Receivable; Accounts Payable
 
     3.27
 
Bank Accounts
 
     3.26
 
Title
 
     3.27
 
Asbestos
 
     3.28
 
Former Business Transactions
 
     3.29
 
Survival of Representations
 
   
SECTION 4.
 
Representations, and Warranties of SPG
 
     4.1
 
Organization; good Standing; Corporate Power
 
     4.2
 
Noncontravention
 
     4.3
 
Investment
 
     4.4
 
Knowledge
 
     4.5
 
Accredited Investor
 
     4.6
 
Accuracy of Certain Information
 
     4.7
 
Brokers
 
     4.8
 
Required consents; Approvals
 
     4.9
 
Survival of Representations
 
   
SECTION 5.
 
Covenants
 
     5.1
 
Conduct of the Business
 
     5.2
 
Payment of Earnout to Hercules
 
     5.3
 
Debt Financing
 
     5.4
 
Regulatory Filings and Approvals
 
     5.5
 
Stockholders Agreement
 
     5.6
 
Transition Services Agreement
 
     5.7
 
Option Agreement
 
     5.8
 
Transaction Costs
 
     5.9
 
Resignations
 
     5.10
 
Non-Competition
 
     5.11
 
Intentionally Omitted
 
     5.12
 
Amendment to Credit Agreement
 
     5.13
 
Efforts to Consummate
 
     5.14
 
Further Assurances
 
     5.15
 
Non-Solicitation; Non-Hire
 
     5.16
 
Employee Matters
 
     5.17
 
Tax Cooperation
 
     5.18
 
Debt/Cash of Company
 
     5.19
 
Exclusive Dealing
 
     5.20
 
Intellectual Property Rights
 
     5.21
 
Transition Services Planning
 
     5.22
 
Consents and Approvals
 
     5.23
 
Insurance
 
     5.24
 
Additional Payment
 
     5.25
 
General Cooperation
 
   
SECTION 6.
 
Conditions Precedent to Closing
 
     6.1
 
Conditions to Each Party’s Obligations to Close
 
     6.2
 
Conditions to the Obligations of Hercules and WSP
 
     6.3
 
Conditions to the Obligations of SPG
 
   
SECTION 7.
 
Closing Deliveries
 
     7.1
 
Company Closing Deliveries
 
     7.2
 
Hercules and WSP Closing Deliveries
 
     7.3
 
SPG Closing Deliveries
 
   
SECTION 8.
 
Indemnification
 
     8.1
 
Indemnification by Parties
 
     8.2
 
Limitations on Indemnity
 
     8.3
 
Effect of Insurance
 
     8.4
 
Exclusive Remedy
 
     8.5
 
Notice of Claim
 
     8.6
 
Third Person Claims
 
     8.7
 
Set Off
 
     8.8
 
Purchase Price Adjustment
 
   
SECTION 9.
 
Termination and Waiver
 
     9.1
 
Termination
 
     9.2
 
Notice of Termination
 
     9.3
 
Effect of Termination
 
     9.4
 
Return of Documents
 
   
SECTION 10.
 
Miscellaneous
 
     10.1
 
Binding Agreement
 
     10.2
 
Notices
 
     10.3
 
Consents and Waivers
 
     10.4
 
Assignments, Successors, and No Third-Party Rights
 
     10.5
 
Amendments and Termination
 
     10.6
 
Governing Law; Consent to Jurisdiction
 
     10.7
 
Prior Agreements
 
     10.8
 
Confidential and Embedded Information
 
     10.9
 
Public Announcements
 
     10.10
 
Severability
 
     10.11
 
Counterparts
 
     10.12
 
Captions 44
 
     10.13
 
Exhibits, Schedules and Other References
 
     10.14
 
Rules of Construction
 








 
 

--------------------------------------------------------------------------------

 




Exhibits and Schedules
 
Exhibit ACertificate of Incorporation
Exhibit BStockholders Agreement
Exhibit COption Agreement
Exhibit DTransition Services Agreement
Exhibit ECommitment Letters
Exhibit FForm of Employee Lease Agreement


Schedule 1.1Hercules’ Knowledge
Schedule 1.2Permitted Encumbrances
Schedule 1.3Subsidiaries
Schedule 2.3(b)(i)Net Working Capital
Schedule 2.3(b)(ii)Adjusted EBITDA
Schedule 3.2Noncontravention
Schedule 3.3Stockholders’ Brokers
Schedule 3.4Equity Investments
Schedule 3.5Financial Statements
Schedule 3.6(a)Material Adverse Effect
Schedule 3.6(d)Material Transactions or Commitments Not in Ordinary Course
Schedule 3.6(e)Transfer or Mortgage of Non-Current Assets
Schedule 3.6(g)Capital Expenditures
Schedule 3.6(h)Discharge of Encumbrances
Schedule 3.6(i)Transfer of Intellectual Property Rights
Schedule 3.6(j)(i)Principal Officers
Schedule 3.6(j)(ii)Resignations
Schedule 3.6(k)Loans or Guarantees to Officers, Directors, etc.
Schedule 3.6(t)Material Changes in Customer Terms
Schedule 3.7Undisclosed Liabilities
Schedule 3.10(a)Owned Real Property
Schedule 3.10(b)Leased Real Property
Schedule 3.10(c)Other Real Property
Schedule 3.10(f)Material Written Notice
Schedule 3.11(a)(i)Registered Intellectual Property
Schedule 3.11(a)(ii)Intellectual Property Licenses
Schedule 3.11(b)Royalties; License Fees
Schedule 3.11(c)Employee Intellectual Property Rights
Schedule 3.11(d)Unregistered Intellectual Property Rights
Schedule 3.11(e)(i)Certain Intellectual Property Registrations
Schedule 3.11(e)(ii)Pursuit of Registrations
Schedule 3.12(a)Capitalization
Schedule 3.12(b)Anti-Dilution
Schedule 3.12(d)Registration Rights
Schedule 3.14Required Consents
Schedule 3.16Insurance
Schedule 3.17Environmental Matters
Schedule 3.18Litigation
Schedule 3.19(a)(i)Compliance with Certain Employment-Related Laws
Schedule 3.19(a)(ii)Employee Agreements
Schedule 3.20(a)Employee Benefit Plans
Schedule 3.20(c)Employee Plan Compliance
Schedule 3.20(d)ERISA Plans
Schedule 3.20(f)Plan Litigation
Schedule 3.20(g)Effect of Agreement on Plans
Schedule 3.20(j)Open Relocation Cases
Schedule 3.21Transactions with Interested Persons
Schedule 3.25Bank Accounts
Schedule 3.28Former Business Transactions
Schedule 4.1Organization; Good Standing; Corporate Power
Schedule 4.6Legal Name; Principal Office
Schedule 4.7SPG’s Brokers
Schedule 5.1Conduct of Business
Schedule 5.2Earnout EBITDA
Schedule 5.2(c)(v)Term Note Provisions
Schedule 5.9Resignations
Schedule 5.10Non-Competition
Schedule 5.15Executive Officers
Schedule 5.16Transferred Employees









 
 

--------------------------------------------------------------------------------

 




CONTRIBUTION AGREEMENT
 


 
THIS CONTRIBUTION AGREEMENT dated as of January 31, 2006 is made by and among
Hercules Incorporated, a Delaware corporation (“Hercules”), WSP, Inc., a
Delaware corporation (“WSP” and together with Hercules, the “Stockholders”) and
a wholly-owned subsidiary of Hercules, SPG/FV INVESTOR LLC, a Delaware limited
liability company (“SPG”) and FiberVisions Delaware Corporation, a Delaware
corporation (including any predecessor entity, the “Company”).
 
Background
 
WHEREAS, Hercules presently owns 510 shares of common stock, par value $.01 per
share of the Company (“Hercules Shares”), which represents 51% of the Stock (as
defined below) ;
 
WHEREAS, WSP presently owns 490 shares of common stock, par value $.01 per share
of the Company (“WSP Shares”), which represents 49% of the Stock;
 
WHEREAS, the Hercules Shares and the WSP Shares, collectively, constitute all of
the issued and outstanding capital stock of the Company (collectively, the
“Stock”);
 
WHEREAS, on the Closing Date (as defined below), the Company and FiberVisions,
A/S, a corporation organized and existing under the laws of the Kingdom of
Denmark (“FV Denmark”) and a wholly owned subsidiary of the Company, shall incur
the Debt Financing (as defined below) on the terms provided herein;
 
WHEREAS, FV Denmark, holds all of the outstanding equity (“FPI Equity”) of
FiberVisions Products, Inc., a Georgia corporation (“FPI”).
 
WHEREAS, on the Closing Date, FV Denmark shall make a dividend of the FPI Equity
to the Company and, upon the consummation of such dividend, FPI shall be a
wholly-owned subsidiary of the Company and (ii) FV Denmark shall dividend its
portion of the Debt Financing proceeds to the Company (the “Restructuring”).
 
WHEREAS, immediately following the consummation of the Debt Financing and the
Restructuring on the Closing Date, the Company shall pay the Hercules Dividend
(as defined below) to Hercules and the WSP Dividend (as defined below) to WSP;
 
WHEREAS, on the Closing Date, SPG shall contribute the Contribution Amount (as
defined below) to the Company in exchange for 33.78% of the Stock of the Company
(the “SPG Shares”);
 
WHEREAS, immediately following the Contribution on the Closing, the Company
shall redeem all of the Hercules Shares in exchange for the payment by the
Company to Hercules of the Redemption Price (as defined below) and the right to
receive the Earnout Payments (as defined below);
 
WHEREAS, WSP and SPG shall have entered into the Option Agreement (as defined
below), pursuant to which WSP shall grant to SPG an option to acquire 140 shares
of Stock, which represents 14% of the Stock, from WSP on the terms set forth in
the Option Agreement; and
 
WHEREAS, this Agreement provides for, among other things, each of the following,
which are expressly conditioned on each other: (i) the Debt Financing; (ii) the
Restructuring; (iii) certain dividends to each of Hercules and WSP; (iv) the
Contribution by SPG; and (v) the redemption by the Company of the Hercules
Shares.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereto, intending to be legally bound, agree as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
SECTION 1.   Definitions
 
. For purposes of this Agreement, the following terms when appearing with
initial capital letters will have the following meanings:
 
“Adjusted EBITDA Floor” shall have the meaning set forth in Section 2.3(e).
 
“Affiliate” of a Person shall mean a Person Controlling, Controlled by or under
common Control with such Person.
 
“Agent” shall mean Credit Suisse First Boston, as administrative agent under the
Credit Agreement.
 
“Agreement” shall mean this Contribution Agreement and the Schedules and
Exhibits attached hereto.
 
“Basket Amount” shall have the meaning set forth in Section 8.2(b).
 
“Cap Amount” shall have the meaning set forth in Section 8.2(b).
 
“Certificate of Incorporation” shall mean the certificate of incorporation of
the Company as filed with the Secretary of State of the State of Delaware and
attached hereto as Exhibit A.
 
“Closing” shall have the meaning set forth in Section 2.1(b).
 
“Closing Date” shall have the meaning set forth in Section 2.1(b).
 
“Closing Date Financial Statements” shall have the meaning set forth in Section
2.3(a).
 
“Closing Date Net Working Capital Statement” shall have the meaning set forth in
Section 2.3(a).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” shall have the meaning set forth in the preamble hereto.
 

 
 

--------------------------------------------------------------------------------

 

“Company Group” shall have the meaning set forth in Section 3.20(c).
 
“Company Indemnified Parties” shall have the meaning set forth in Section
8.1(d).
 
“Company Indemnifying Parties” shall have the meaning set forth in Section
8.1(a).
 
“Competing Business” shall mean the development, manufacture, marketing, sale
and distribution of viscose, polypropylene, polyethylene, polyester,
bi-component (defined as but not limited to staple fibers and continuous
filaments made of two or more thermoplastic polymers having different melting
points), staple fibers and filament yarns with and without additives to impart
properties to the staple fibers and/or the filament yarns such as, but not
limited to, color (solution dyed), dyeability, wettability and antimicrobial,
and used in applications such as, but not limited to the production of nonwoven
fabrics using a carded thermal bonded process, spunlace process, needlepunch
process, airlaid process and combination thereof, the production of woven and
knitted fabrics and the use in industrial applications such as, but not limited
to, concrete reinforcement, concrete cracking prevention, automotive nonwoven,
tea bags, wet laid applications, and binder fibers.
 
“Confidential Information” shall have the meaning set forth in Section 10.8(a).
 
“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral, express or implied) that is legally binding.
 
“Contribution” shall have the meaning set forth in Section 2.1(b)(i).
 
“Contribution Amount” shall have the meaning set forth in Section 2.1(b)(i).
 
“Control” and each derivative thereof shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
“Control Premium” shall mean the Earnout Payments payable to Hercules by the
Company, in respect of Hercules’ ownership of a controlling interest in the
Company, which distribution amount shall be calculated in accordance with
Section 5.2 hereof.
 
“Credit Agreement” shall mean the Amended and Restated Credit Agreement dated as
of April 8, 2004 by and among Hercules, certain subsidiaries of Hercules,
several banks and financial institutions named therein, and Agent, as amended by
that certain First Amendment dated as of August 12, 2004, as further amended by
that certain Second Amendment dated as of June 29, 2005, and as further amended,
restated, modified or supplemented.
 
“Debt Financing” shall have the meaning set forth in Section 5.3 of this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Debt Financing Costs” shall mean those certain fees and expenses specifically
listed on Schedule 2.2(a) incurred by the Company in connection with the
consummation of the Debt Financing.
 
“Definitive Agreements” shall mean this Agreement, the Stockholders Agreement,
the Transition Services Agreement, the Option Agreement and all other
agreements, documents, certificates and other instruments to be executed and
delivered by any party at the Closing.
 
“Divestiture Notice” shall have the meaning set forth in Section 5.10(a)(iii).
 
“Earnout Accountant” shall have the meaning set forth in Section 5.2(c)(ii).
 
“Earnout EBITDA” shall have the meaning set forth in Section 5.2(c)(i).
 
“Earnout Payment” shall have the meaning set forth in Section 5.2(a).
 
“Election Notice” shall have the meaning set forth in Section 5.10(a)(iii).
 
“Encumbrance” shall mean any encumbrance, security interest, mortgage, lien,
pledge, claim, lease, agreement, right of first refusal, option, limitation on
transfer or use or assignment or licensing, restrictive easement, charge or any
other restriction or third party rights of any kind with respect to any property
or assets (tangible or intangible), including any restriction on the ownership,
use, voting, transfer, possession, receipt of income or other exercise of any
attributes of ownership of such property or assets (whether tangible,
intangible, real or personal).
 
“Environmental Laws” shall mean any Law relating to pollution or protection of
the environment or human health or safety, including, without limitation, the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
 
“Environmental Permits” shall mean any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
Environmental Law.
 
“ERISA” shall have the meaning set forth in Section 3.20(a).
 
“Estimated Earnout EBITDA” shall have the meaning set forth in Section
5.2(b)(i).
 
“Executive Officers” shall have the meaning set forth in Section 5.15(a).
 
“FiberVisions Business” shall mean the development, manufacture, marketing, sale
and distribution of nonwoven polypropylene staple fiber used in carded thermal
bonded fabrics for hygiene coverstock as well as olefin fiber for the domestic
textile and industrial markets.
 
“FiberVisions Group” shall have the meaning set forth in Section 3.1(a).
 

 
 

--------------------------------------------------------------------------------

 

“FiberVisions Real Property” shall have the meaning set forth in Section
3.10(b).
 
“Final 2005 Adjusted EBITDA” shall have the meaning set forth in Section 2.3(b).
 
“Final 2005 Adjusted EBITDA Statement” shall have the meaning set forth in
Section 2.3(b).
 
“Final Closing Date Net Working Capital” shall have the meaning set forth in
Section 2.3(b).
 
Final Closing Date Net Working Capital Statement” shall have the meaning set
forth in Section 2.3(b).
 
“Final Earnout EBITDA” shall have the meaning set forth in Section 5.2(c)(iii).
 
“Financial Statements” shall have the meaning set forth in Section 3.5.
 
“FPI” shall have the meaning set forth in the preamble hereto.
 
“FPI Equity” shall have the meaning set forth in the preamble hereto.
 
“FV Denmark” shall have the meaning set forth in the preamble hereto.
 
“GAAP” shall mean accounting principles generally accepted in the United States
consistently applied.
 
“Governmental Entity” shall mean any court, arbitrator or other foreign,
federal, state or local governmental, regulatory or other administrative body,
authority, department, commission, board, bureau, agency or instrumentality.
 
“Gross Revenues” shall have the meaning set forth in Section 5.10(a)(iii).
 
“Group Employees” shall have the meaning set forth in Section 3.20(a).
 
“Hazardous Material” shall mean (a) petroleum, petroleum products, by-products
or breakdown products, radioactive materials, asbestos or polychlorinated
biphenyls, and (b) any chemical, material or substance defined or regulated as
hazardous, dangerous, infectious or toxic or as a pollutant, contaminant or
waste, or any other term of similar import under any Law relating to pollution
or protection of the environment or human health or safety or that could
otherwise reasonably be expected to result in the imposition of liability under
any Law relating to pollution or protection of the environment or human health
or safety.
 
“Hercules Dividend Amount” shall have the meaning set forth in Section
2.1(a)(iii).
 
“Hercules’ Knowledge” or any other phrase referring to the knowledge of Hercules
means the actual knowledge, without independent verification, of the individuals
listed on Schedule 1.1.
 

 
 

--------------------------------------------------------------------------------

 

“Hercules Shares” shall have the meaning set forth in the preamble hereto.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.
 
“Indemnified Party” shall have the meaning set forth in Section 8.5.
 
“Indemnifying Party” shall have the meaning set forth in Section 8.5.
 
“Infringe” shall have the meaning set forth in Section 3.11(a).
 
“Intellectual Property Rights” shall mean all intellectual property rights of
any nature, including, without limitation, patents, patent applications, patent
rights, trademarks, trade names, service marks, domain names, copyrights and
works of authorship, computer programs, software and related items, trade
secrets, proprietary processes, methodologies, technology, know-how and
formulae.
 
“Intercompany Balances” means any and all intercompany balances between the
FiberVisions Group, on the one hand, and the Hercules and WSP, and their
Affiliates (other than the FiberVisions Group), on the other hand, arising from
transactions of any kind between or among the FiberVisions Group, whether shown
on the Most Recent Financial Statements or arising after the date of the Most
Recent Financial Statements.
 
“Investment Assets” shall mean all debentures, notes and other evidences of
indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Company
(other than trade receivables generated in the Ordinary Course of Business).
 
“Laws” shall mean laws and binding governmental requirements, including
constitutions, statutes, rules, regulations, compacts, treaties, codes, plans,
injunctions, judgments, orders, decrees, rulings, charges, and other
restrictions thereunder of each Governmental Entity.
 
“Leased Real Property” shall have the meaning set forth in Section 3.10(b).
 
“Losses” shall have the meaning set forth in Section 8.1(a).
 
“Material Adverse Effect” shall mean any change or effect that (a) is
individually or together with any other change or effect materially adverse to
the business, operations, properties (including intangible properties),
condition (financial or otherwise), assets or liabilities of the Company and the
Subsidiaries, taken as a whole, or (b) impairs in any material respect the
ability of the Company and the Subsidiaries, taken as a whole, to perform its
obligations under this Agreement or the Stockholders Agreement; provided that
none of the following shall be deemed to constitute, and none of the following
shall be taken into account in determining whether there has been, a Material
Adverse Effect: any adverse change, event, development, or effect arising from
or relating to (i) general business or economic conditions, including such
conditions related to the business of the Company and the Subsidiaries; (ii)
national or
 

 
 

--------------------------------------------------------------------------------

 

international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States; (iii) financial, banking, or securities markets (including
any disruption thereof and any decline in the price of any security or any
market index); (iv) changes in United States generally accepted accounting
principles; (v) changes in laws, rules, regulations, orders or other binding
directives issued by any Governmental Entity; (vi) the taking of any action
contemplated by this Agreement or any of the other Definitive Agreements or any
other agreements contemplated hereby and thereby; or (vii) any existing event,
occurrence or circumstance set forth or referenced in Schedule 3.6(a) or
Schedule 5.1; provided that the events described in clauses (ii)-(v) above do
not have a disproportionate impact on the Company and the Subsidiaries relative
to other participants in the Company’s industry.
 
“Most Recent Financial Statements” shall have the meaning set forth in
Section 3.5.
 
“Net Working Capital” shall have the meaning set forth on Schedule 2.3.
 
“Neutral Accountant” shall have the meaning set forth in Section 2.3(b).
 
“Objection Notice” shall have the meaning set forth in Section 2.3(b).
 
“Option Agreement” shall mean the Option Agreement between WSP and SPG,
substantially in the form attached to this Agreement as Exhibit C, to be
executed and delivered at the Closing.
 
“Order” shall mean any judgment, order, writ, decree, injunction or other
determination of any authority or arbitrator or similar body whose finding,
ruling or holding is legally binding or is enforceable as a matter of right (in
any case, whether preliminary or final).
 
“Ordinary Course of Business” shall mean the ordinary course of business of the
Company consistent with past custom and practice since January 1, 2003.
 
“Owned Real Property” shall have the meaning set forth in Section 3.10(a).
 
“PBGC” shall have the meaning set forth in Section 3.20(f).
 
“Pension Plan” shall have the meaning set forth in Section 5.16(c).
 
“Permitted Encumbrance” shall mean as of any particular time: (a) liens for
current state and local property taxes not yet due and payable; (b) covenants,
restrictions, liens, encumbrances, servitudes, rights-of-way, easements,
exceptions, limitations and agreements contained in instruments of record which,
individually or in the aggregate, are not material in character, amount or
extent and which do not materially adversely affect, detract from or inhibit the
use or ownership of such assets or the conduct of the FiberVisions Business as
presently used, owned or conducted; (c) any liens or encumbrances in connection
with the Debt Financing; and (d) the items, if any, listed in Schedule 1.2.
 

 
 

--------------------------------------------------------------------------------

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, any other form of business organization, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).
 
“Plan” shall have the meaning set forth in Section 3.20(a).
 
“Principal Officer” shall have the meaning set forth in Section 3.6(j).
 
“Projections” shall mean the twelve-month financial projections of the Company
prepared by SPG for fiscal 2007 based on the unaudited financial statements for
the ten-month period ended October 31, 2007 and projections for the fourth
quarter ending on December 31, 2007, which shall include the computation of the
Estimated Earnout EBITDA.
 
“Purchasing Person” shall have the meaning set forth in Section 5.10(a)(iii).
 
“Real Property” shall mean with respect to each parcel of land, such land,
together with all buildings, facilities, houses and other structures and
improvements thereon; all rights, privileges, hereditaments and appurtenances
appertaining thereto; and to the extent constituting fixtures under applicable
law, all installations, equipment and other property attached thereto or located
thereon.
 
“Registered Company IP” shall have the meaning set forth in Section 3.11(a).
 
“Registered Intellectual Property Rights” shall mean all registered patents,
trademarks, copyrights and domain names.
 
“Required Consent Contract” shall mean any Company Contract that requires the
consent of another party to such Contract upon a change in control of the
Company as is provided for in this Agreement.
 
“Restructuring” shall have the meaning set forth in the preamble hereto.
 
“Retained Employees” shall have the meaning set forth in Section 5.16(a).
 
“Schedules” shall mean the disclosure schedules delivered by each of the parties
hereto, and which form a part of this Agreement.
 
“Securities Act” shall have the meaning set forth in Section 3.12(d).
 
“SPG Indemnified Parties” shall have the meaning set forth in Section 8.1(a).
 
“SPG Indemnifying Parties” shall have the meaning set forth in Section 8.1(d).
 
“SPG Representatives” shall have the meaning set forth in Section 5.21.
 
“SPG Shares” shall have the meaning set forth in the preamble hereto.
 
“SPG Transaction Costs Cap” shall have the meaning set forth in Section 2.2(c).
 

 
 

--------------------------------------------------------------------------------

 

“Stock” shall have the meaning set forth in the preamble hereto.
 
“Stockholders” shall have the meaning set forth in the preamble hereto.
 
“Stockholders Agreement” shall mean the form of the Stockholders Agreement
attached hereto as Exhibit B.
 
“Straddle Period” shall have the meaning set forth in Section 8.1(a).
 
“Subsidiaries” shall mean any corporation, partnership, limited liability
company or other entity a majority of the equity interests of which are held,
directly or indirectly, by the Company.
 
“Tax” or “Taxes” shall mean any and all federal, state, local, or foreign taxes,
charges, fees, levies or other assessments, including, without limitation,
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, and estimated taxes, or any other tax custom,
duty, or governmental fee, or other like assessment or charge of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.
 
“Tax Election” shall have the meaning set forth in the preamble hereto.
 
“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, required to be filed
with the Internal Revenue Service or any other governmental body or tax
authority or agency, whether domestic or foreign, including any consolidated,
combined or unitary tax return.
 
“Term Note” shall mean any term note issued in connection with Section 5.2(c)(v)
with the terms set forth in Schedule 5.2(c)(v).
 
“Third Person” shall have the meaning set forth in Section 8.6.
 
“Third-Person Claim” shall have the meaning set forth in Section 8.6.
 
“Title IV Plan” shall have the meaning set forth in Section 3.20(d).
 
“Transactions” shall mean all of the transactions contemplated in this
Agreement, collectively, including, but not limited to, each of the transactions
contemplated in Section 2 hereof and all actions in furtherance thereof.
 
“Transaction Costs Holdback” shall have the meaning set forth in Section
2.1(a)(iii).
 
“Transferred Employees” shall have the meaning set forth in Section 5.16(a).
 

 
 

--------------------------------------------------------------------------------

 

“Transition Services Agreement” shall mean the Transition Services and
Facilities Use and License Agreement between Hercules, the Company and SPG,
substantially in the form attached to this Agreement as Exhibit D, to be
executed and delivered at the Closing.
 
“Treasury Regulations” shall mean the regulations issued under the Code.
 
“Working Capital Floor” shall have the meaning set forth in Section 2.3(d)(i).
 
“WSP Dividend Amount” shall have the meaning set forth in Section 2.1(a)(iii) of
this Agreement.
 
“WSP Shares” shall have the meaning set forth in the preamble to this Agreement.
 
“WSP Transaction Costs Cap” shall have the meaning set forth in Section 2.2(d).
 
“2005 Adjusted EBITDA” shall mean the Company’s adjusted EBITDA for fiscal year
2005 calculated from the Company’s audited consolidated financial statements for
the fiscal year ended December 31, 2005 in accordance with Schedule 2.1(b)(iii).
 
“2005 Adjusted EBITDA Statement” shall have the meaning set forth in Section
2.3(a).
 
SECTION 2.   Transactions
 
.
 
2.1  Transactions and Closing
 
.
 
(a)  The following transactions shall take place on the Closing Date and are
expressly conditioned upon each other:
 
(i)  Debt Financing. On the Closing Date, the Company shall effectuate the Debt
Financing as set forth in Section 5.3.
 
(ii)  Restructuring. On the Closing Date immediately following the consummation
of the Debt Financing, FV Denmark shall effectuate the Restructuring.
 
(iii)  Dividends to Stockholders. On the Closing Date immediately following the
consummation of the Debt Financing and the Restructuring, the Company shall pay
a dividend from the proceeds of the Debt Financing (1) to Hercules in the amount
of Forty-One Million Eight Hundred Thousand Dollars ($41,800,000) (the “Hercules
Dividend Amount”), and (2) to WSP in the amount of Forty Million Two Hundred
Thousand Dollars ($40, 200,000) (the “WSP Dividend Amount”). The remaining Eight
Million Dollars ($8,000,000) in proceeds from the Debt Financing (the
“Transaction Costs Holdback”) shall be used by the Company for payment of the
Total Transaction Costs to the parties as set forth in Section 2.2(b).
 
(b)  In addition, the following transactions shall take place on the Closing
Date immediately following the transactions described in Section 2.(a)(i), (ii)
and (iii) above and are expressly conditioned upon each other:
 
(i)  Contribution and Issuance of the SPG Shares. On the terms and subject to
the conditions set forth in this Agreement, on the Closing Date, SPG shall
contribute to the Company in cash Twenty-Seven Million Dollars ($27,000,000)
(the “Contribution Amount’) in exchange for the SPG Shares (the “Contribution”).
Immediately following the Contribution, each of SPG and Hercules shall hold
33.78% of the Stock of the Company and WSP shall hold 32.44% of the Stock of the
Company.
 
(ii)  Redemption of the Hercules Shares. On the terms and subject to the
conditions set forth in this Agreement on the Closing Date immediately following
the Contribution, the Company shall redeem all of the Hercules Shares for (i)
the redemption price of Twenty-Seven Million Dollars ($27,000,000) (the
“Redemption Price”), subject to the post-closing adjustments as set forth in
Section 2.3; and (ii) the right to the Earnout Payments as set forth in Section
5.2. Upon satisfaction of the conditions set forth in this Agreement, SPG shall
hold shares of Stock, which represent, in the aggregate, 51% of the Stock and
WSP shall hold shares of Stock, which represent, in the aggregate, 49% of the
Stock.
 
(iii)  Option Agreement. At the Closing, WSP and SPG shall enter into an Option
Agreement, substantially in the form of Exhibit C attached hereto, pursuant to
which WSP grants SPG an option to acquire shares of Stock from WSP, which
represents in the aggregate, a fourteen percent (14%) equity interest in Stock.
 
(iv)  Transition Services Agreement. At the Closing, the Company and Hercules
shall enter into a Transition Services Agreement, substantially in the form of
Exhibit D attached hereto, pursuant to which Hercules agrees to provide certain
services and support to the Company on a post-closing basis for a period not to
exceed one (1) year from the Closing Date as provided in the Transition Services
Agreement in exchange for the amounts to be paid to Hercules in connection with
such services and/or support.
 
(c)  Closing. The Closing shall take place on the last business day of the
monthly accounting period of the Company following the date on which the
conditions set forth in Article VI are satisfied or such other date as mutually
agreed in writing by the parties hereto. The consummation of the transactions
contemplated hereby shall be referred to herein as the “Closing” and at
11:59 p.m. on the date on which the Closing occurs shall be herein referred to
as the “Closing Date.” Time shall be of the essence with respect to the Closing
Date. For the avoidance of doubt, the parties to this Agreement agree for tax
purposes to treat the transactions described in Section 2.1(a) as occurring
prior to the transactions described in Section 2.1(b)(i) and (ii). Any Taxes
arising out of the Restructuring will be allocable to the Pre-Closing Tax Period
and the income generated by the Restructuring will be included in the Tax Return
for the consolidated group for which Hercules is the common parent. The Closing
shall take place at the offices of Hercules Incorporated at Hercules Plaza, 1313
North Market Street, Wilmington, DE 19894, or at such other location as the
parties hereto may mutually agree.
 
(d)  Closing Procedures. At the Closing, the parties shall deliver to each other
the instruments, documents and consideration and shall take the actions
specified in Sections 6 and 7 hereof.
 
(e)  Payments. All payments to be made under this Agreement shall be paid by
wire transfer of immediately available funds.
 
2.2  Total Transaction Costs
 
.
 
(a)  Each party shall pay its transaction costs at Closing and the parties shall
be reimbursed in accordance with this Section 2.2. The Company shall pay all of
the Debt Financing Costs. Any transfer taxes, including, but not limited to,
registration or license fees, to be paid in connection with the Transactions
shall be paid by the Company. At Closing, the Company shall submit to SPG and
WSP a statement detailing the amount of the Debt Financing Costs.
 
(b)  At Closing, each of SPG and WSP shall submit to the Company invoices
detailing transaction costs directly associated with this transaction, and the
Company shall reimburse the Stockholders and SPG for such transaction costs, but
only up to the caps described in 2.2(c) and 2.2(d).
 
(c)  SPG shall be reimbursed by the Company for costs paid by SPG and invoiced
to the Company in accordance with subsection (b) up to a maximum of 65% of the
amount determined after deducting Debt Financing Costs paid by the Company from
$8,000,000 (the “SPG Transaction Costs Cap”)
 
(d)  WSP shall be reimbursed by the Company for costs paid by WSP and invoiced
to the Company in accordance with subsection (b) up to a maximum of 35% of the
amount determined after deducting Debt Financing Costs paid by the Company from
$8,000,000 (the “WSP Transaction Costs Cap”)
 
(e)  In the event that the SPG transaction costs exceed the SPG Transaction
Costs Cap, SPG shall bear all of its transaction expenses that exceed the SPG
Transaction Costs Cap. In the event that the WSP transaction costs exceed the
WSP Transaction Costs Cap, WSP shall bear all of its transaction expenses that
exceed the WSP Transaction Costs Cap.
 
(f)  Except for the expenses to be reimbursed by the Company in accordance with
this Section 2.2, or as otherwise indicated herein, each party shall bear its
respective expenses incurred in connection with the preparation and execution of
the Definitive Agreements and the consummation of the Transactions.
 
(g)  In the event that SPG does not exercise the Option during the option
exercise period as provided in the Option Agreement, then SPG shall refund to
WSP an amount equal to 14% of the sum of the SPG Transaction Costs Cap and the
WSP Transaction Costs Cap.
 
2.3  Redemption Price Adjustments
 
.
 
(a)  As promptly as reasonably practicable, but in any event not later than 60
days after the Closing Date, SPG shall deliver to Hercules (A) an unaudited
balance sheet of the FiberVisions Group as of the Closing, which balance sheet
shall be prepared from
 

 
 

--------------------------------------------------------------------------------

 

the books and records of the FiberVisions Group using the same accounting
principles, procedures, policies, and methods that were used to prepare the
Financial Statements, including that such statements shall be prepared in
accordance with GAAP as consistently applied (the “Closing Date Financial
Statements”), (B) a written statement of the Net Working Capital (the “Closing
Date Net Working Capital Statement”) and (C) a written statement of the 2005
Adjusted EBITDA (the “2005 Adjusted EBITDA Statement”).
 
(b)  The Closing Date Balance Sheet, the Closing Date Net Working Capital
Statement (and the Closing Date Net Working Capital set forth therein) and the
2005 Adjusted EBITDA Statement (and the 2005 Adjusted EBITDA set forth therein)
shall be final and binding on the parties unless, within 15 days after delivery
thereof to Hercules, written notice is given by Hercules to SPG of its
objection, setting forth in reasonable detail Hercules’ basis for objection (the
“Objection Notice”). Hercules may dispute items reflected on the Closing Date
Financial Statements and the Closing Date Net Working Capital Statement only on
the basis that such items were not arrived at in conformity with the accounting
principles, procedures, policies, and methods that were used to prepare the
Financial Statements and in conformity with Schedule 2.3(b)(i). Hercules may
dispute items reflected on the 2005 Adjusted EBITDA Statement only on the basis
that such items were not arrived at conformity with the accounting principles,
procedures, policies and methods that were used to prepare the Financial
Statements and in conformity with Schedule 2.3(b)(ii). If the Objection Notice
is given, Hercules and SPG shall consult with each other with respect to the
objection. If Hercules and SPG are unable to reach agreement within 30 days
after the Objection Notice has been given, the dispute shall be submitted, as
promptly as reasonably practicable, for resolution to the New York office of
Ernst & Young, LLP or a mutually agreeable third-party firm of independent
registered public accountants (the “Neutral Accountant”). Hercules and SPG agree
to execute, if requested by the Neutral Accountant, a reasonable engagement
letter with the Neutral Accountant. The Neutral Accountant shall make a
determination, based solely on presentations by Hercules and SPG and not by
independent review, as to (and only as to) each of the items in dispute, and
shall be instructed that, in resolving such items in dispute, it must select a
position with respect to the Closing Date Financial Statements, the Closing Date
Net Working Capital Statement and/or 2005 Adjusted EBITDA Statement, as
applicable that is either exactly SPG’s position with respect to the Closing
Date Financial Statements, the Closing Date Net Working Capital Statement and/or
2005 Adjusted EBITDA Statement, as applicable or exactly Hercules’ position with
respect to the Closing Date Financial Statements, the Closing Date Net Working
Capital Statement and/or 2005 Adjusted EBITDA Statement, as applicable, or that
is between such position of SPG and such position of Hercules. The Neutral
Accountant shall furnish its determination as to the items in dispute (which
determination shall have been made in accordance with this Agreement) to
Hercules and SPG in writing together with a revised version of the Closing Date
Net Working Capital Statement and/or 2005 Adjusted EBITDA Statement, as
applicable, which shall have been revised by the Neutral Accountant to reflect
its determination. The determination of the Neutral Accountant and the revised
version of the Closing Date Net Working Capital Statement and/or 2005 Adjusted
EBITDA Statement, as applicable reflecting the Neutral Accountant’s
determination shall be final, conclusive and binding upon, and non-appealable
by, Hercules and SPG. In connection with its determination of the disputed
items, the Neutral Accountant shall be entitled to rely upon the accounting
records and similar materials prepared in connection with the Closing Date
Financial Statements, the Closing Date Net Working Capital Statement and/or 2005
Adjusted EBITDA Statement, as applicable.
 

 
 

--------------------------------------------------------------------------------

 

The Company shall pay the fees and expenses of the Neutral Accountant. Hercules
and SPG shall each use reasonable efforts to cause the Neutral Accountant to
render its decision as soon as reasonably practicable (but in no event later
than 30 days following the expiration of the 30-day period provided above for
Hercules and SPG to resolve disputes before submission to the Neutral
Accountant), including by promptly complying with all reasonable requests by the
Neutral Accountant for information, books, records, and similar items. The
Closing Date Net Working Capital Statement as finally determined pursuant to
this Section 2.3(b) shall be referred to as the “Final Closing Date Net Working
Capital Statement” and the Closing Date Net Working Capital as set forth in the
Final Closing Date Net Working Capital Statement shall be the “Final Closing
Date Net Working Capital.” The 2005 Adjusted EBITDA Statement as finally
determined pursuant to this Section 2.3(b) shall be referred to as the “Final
2005 Adjusted EBITDA Statement” and the 2005 Adjusted EBITDA as set forth in the
Final 2005 Adjusted EBITDA Statement shall be the “Final 2005 Adjusted EBITDA”.
 
(c)  During the period following the delivery of the Closing Financial
Statements until the Final Closing Date Net Working Capital Statement and/or
Final 2005 Adjusted EBITDA Statement is finally determined, to the extent
reasonably necessary, SPG shall and shall cause the FiberVisions Group to (A)
provide Hercules and their authorized representatives with reasonable access to
the books, records, facilities, and employees of the FiberVisions Group, (B)
provide Hercules as promptly as practicable after the delivery of the Closing
Date Financial Statements with financial information for the FiberVisions Group
for the period ending on the Closing Date, and (C) cooperate fully with Hercules
and their authorized representatives.
 
(d)  If the Final Closing Date Net Working Capital is:
 
(i)  less than Thirty-Five Million Dollars ($35,000,000) (the “Working Capital
Floor”), Hercules shall pay to the Company a dollar amount equal to the
difference of the Working Capital Floor minus the Final Closing Date Net Working
Capital, plus interest on such amount at the Federal Funds Rate from the Closing
Date through the date of payment.
 
(ii)  equal to or greater than the Working Capital Floor, no payment shall be
required to be made pursuant to this Section 2.3(d).
 
(e)  If the Final 2005 Adjusted EBITDA is:
 
(i)  less than Nineteen Million Two Hundred Ninety-Eight Thousand Dollars
($19,298,000.00) (the “Adjusted EBITDA Floor”), Hercules shall pay to the
Company, a dollar amount equal to 5.8 times the difference of (1) the Adjusted
EBITDA Floor minus (2) the Final 2005 Adjusted EBITDA. 
 
(ii)  equal to or greater than the Adjusted EBITDA Floor, no payment shall be
required to be made pursuant to this Section 2.3(e).
 
(f)  Any amounts required to be paid pursuant to Section 2.3 shall be paid by
wire transfer of immediately available funds to the Company’s account within
five business days after the Final Closing Date Net Working Capital and/or Final
2005 Adjusted EBITDA is determined in accordance with Section 2.3.
 
(g)  Withholding Rights. SPG and the Company shall be entitled to deduct and
withhold from the consideration otherwise payable to any Person pursuant to this
Section 2 such amounts as it is required to deduct or withhold with respect to
the making of such payment under any provision of federal, state, local or
foreign tax law. If SPG or the Company so withholds amounts, such amounts shall
be treated for all purposes of this Agreement as having been paid to such Person
in respect of which SPG or the Company made such deduction or withholding.
 
SECTION 3.   Representations and Warranties of Hercules and WSP
 
. Subject to Section 5.1 and Schedule 5.1, Hercules and WSP hereby make the
representations and warranties set forth in this Section 3 as of the date hereof
and as of the Closing Date. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SPECIFICALLY PROVIDED IN THIS SECTION 3, NO REPRESENTATION OR WARRANTY OF ANY
KIND OR NATURE, WHETHER EXPRESS OR IMPLIED IS MADE TO SPG.
 
3.1  Organization; Good Standing; Corporate Power
 
.
 
(a)  Each of the Company and each Subsidiary (collectively, the “FiberVisions
Group”) is a corporation, limited liability company, partnership or other legal
entity duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. The FiberVisions Group is
duly qualified to do business and is in good standing under the laws of each
jurisdiction in which the ownership of property or nature of the business
conducted by it makes such qualification necessary. The Company, Hercules and
WSP have made available to SPG true and complete copies of the organizational
documents of each member of the FiberVisions Group as currently in effect and
its organizational record books with respect to actions taken by its
shareholders, members, directors and managers, as applicable.
 
(b)  Each member of the FiberVisions Group has the requisite power and
authority, and possesses all licenses and permits necessary, to own or lease and
operate the properties and assets owned by it and to conduct the FiberVisions
Business conducted by it. Each member of the FiberVisions Group, Hercules and
WSP has the requisite power and authority to execute and deliver the Definitive
Agreements to which it is a party and to consummate the Transactions. The
Definitive Agreements have been or, as applicable, will be as of Closing, duly
executed and delivered by the FiberVisions Group, Hercules and WSP, as
applicable. The performance by the members of the FiberVisions Group, Hercules
and WSP of each of their respective obligations under the Definitive Agreements
(as applicable) have been duly and validly authorized by all necessary action or
proceeding required to be taken therefor.
 
(c)  This Agreement and each of the other Definitive Agreements, when executed
and delivered by SPG, will constitute valid and legally binding obligations of
each of the Company, Hercules and WSP, as applicable, enforceable in accordance
with their respective terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or
 

 
 

--------------------------------------------------------------------------------

 

affecting the enforcement of creditors’ rights generally, (ii) applicable
federal or state securities law limiting rights of indemnification, and
(iii) the effect of rules of law governing the availability of equitable
remedies.
 
3.2  Noncontravention
 
. Except as set forth on Schedule 3.2, neither the execution, delivery and
performance of the Definitive Agreements by Hercules, WSP or the applicable
members of the FiberVisions Group, nor the consummation of the Transactions by
any such Person will: (a) conflict with or result in a violation by any member
of the FiberVisions Group, Hercules, or WSP of their respective organizational
documents; (b) conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in a violation of, or
give rise to the termination, modification, cancellation or acceleration of the
time for performance or payment under, in any case, whether with or without the
passage of time or the giving of notice or both, any material agreement,
contract, lease, license, instrument, evidence of indebtedness or other
arrangement to which any member of the FiberVisions Group is a party or by which
any member of the FiberVisions Group is bound, or to which any of the
FiberVisions Group’s assets are subject, except in the case of clause (b) for
possible defaults, actions or omissions as would not reasonably be expected to
have a Material Adverse Effect; (c) except for the applicable requirements of
such consents, approvals, Orders, authorizations or notices as set forth on
Schedule 3.2, violate any provision of any existing law, statute, judgment,
decree, rule or regulation of any jurisdiction or any Order to which the Company
or any of its assets or properties is subject; or (d) result in the creation or
imposition of any Encumbrance on any of the material assets of the Company,
except for Permitted Encumbrances, and except as would not be reasonably
expected to have a Material Adverse Effect.
 
3.3  Brokers
 
. Except as set forth on Schedule 3.3, neither the Company, WSP nor Hercules has
employed or retained any broker, finder or intermediary in connection with the
Transactions. The fees and expenses of any broker, finder or intermediary set
forth on Schedule 3.3 shall be paid in accordance with Section 5.8 hereof.
 
3.4  Equity Investments
 
. Except as otherwise disclosed on Schedule 3.4, the Company does not presently
own of record or beneficially, directly or indirectly, or hold the right to
acquire any capital securities or other ownership interest (or securities
convertible into capital securities or other ownership interests) in any
corporation, association, trust, partnership, limited liability company, joint
venture, other business entity or other Person, except for investments in
publicly traded or registered investment companies (e.g., mutual funds), equity
securities, debt instruments, annuities, life insurance or money market type
instruments (e.g., CDs, bank accounts), which relate to benefit and/or pension
plans issued by entities in which the Company does not own more than five
percent (5%) of the outstanding equity and does not actively participate in the
business in which such investment is made.
 
3.5  Financial Statements
 
. Attached to Schedule 3.5 hereto are true and correct copies of the following
financial statements of the FiberVisions Group (collectively, the “Financial
Statements”): (a) audited consolidated financial statements for the fiscal years
ended December 31, 2003 and December 31, 2004 and (b) unaudited consolidated
financial statements as of and for the nine-month period ended September 30,
2005 (collectively, the “Most Recent Financial Statements”). The Financial
Statements: (i) have been prepared from the
 

 
 

--------------------------------------------------------------------------------

 

books and records of the FiberVisions Group; (ii) present fairly in all material
respects the financial position of the FiberVisions Group as of the respective
dates indicated and the results of operations and cash flows for the respective
periods indicated; and (iii) have been prepared in accordance with GAAP as
consistently applied.
 
3.6  Operations in the Ordinary Course; No Material Adverse Effect
 
. Except as set forth in Schedule 3.6(a), there has been no Material Adverse
Effect since January 1, 2005. Except as reflected in the Most Recent Financial
Statements or in Schedule 3.6(a), or, for changes, events or transactions in the
Ordinary Course of Business or that have not resulted in a Material Adverse
Effect, since September 30, 2005, none of the following events has occurred:
 
(a)  any change in the assets, liabilities, financial condition or operating
results of the FiberVisions Group, except as contemplated by this Agreement
including, but not limited to, the transactions set forth in Section 2.3(a);
 
(b)  any material damage, destruction, casualty or loss (whether or not covered
by insurance) to the assets, properties, financial condition, operating results,
or business of the FiberVisions Group;
 
(c)  any increase in the benefits under, or the establishment or amendment of,
any bonus, insurance, collective bargaining agreement, severance (including the
granting of any severance or termination pay), deferred compensation, pension,
retirement, profit sharing, option (including the granting of options,
appreciation rights, performance awards or restricted securities awards),
securities purchase or other employee benefit plan, or any other increase in the
compensation payable or to become payable or otherwise accruing after the date
hereof by Hercules, WSP or the FiberVisions Group to any present or former
employee of the FiberVisions Group, except for amendments required to be made by
Law or ministerial or administrative amendments;
 
(d)  except as contemplated hereby or as shown on Schedule 3.6(d), the entry by
the FiberVisions Group, other than in the Ordinary Course of Business, into,
material modification, termination, or cancellation of any transaction or
contract material to the FiberVisions Group, or the entry into any commitment
for the same, by the FiberVisions Group;
 
(e)  except as shown on Schedule 3.6(e), any transfer, mortgage, pledge,
Encumbrance, assignment, sale or disposition by the FiberVisions Group of any
portion of its non-current assets;
 
(f)  any receipt by the FiberVisions Group of written notice that any Contract
to which the FiberVisions Group is a party has been or will be canceled or
materially altered prior to its expiration date;
 
(g)  except as shown on Schedule 3.6(g), any capital expenditure(s) or
commitment to make any capital expenditures in the aggregate by the FiberVisions
Group in excess of $2,400,000 which items will remain with the FiberVisions
Business after the Closing Date;
 
(h)  any satisfaction or discharge of any Encumbrance or payment of any
obligation by the FiberVisions Group, except as shown on Schedule 3.6(h), or as
contemplated by this Agreement;
 
(i)  except as set forth on Schedule 3.6(i), any sale, assignment, disposition
(in whole or in material part), Encumbrance (other than Permitted Encumbrances),
license, sale or transfer of any material Intellectual Property Rights of the
FiberVisions Group;
 
(j)  any resignation or termination of employment of any principal officer of
the FiberVisions Group listed on Schedule 3.6(j)(i) (each, a “Principal
Officer”), or, to Hercules’ Knowledge, any impending resignation or termination
of employment of any such Principal Officer, any such resignation or termination
to be set forth on Schedule 3.6(j)(ii);
 
(k)  except as shown on Schedule 3.6(k), any outstanding loans, advancement of
money or property, or guarantees made by the FiberVisions Group, to or for the
benefit of any current or former employee, officer, manager or director, or any
members of their immediate families in excess of $25,000;
 
(l)  any dividend, setting aside or payment or other distribution in respect of
any of the Stock, or any direct or indirect redemption, purchase or other
acquisition of any of the Stock by the FiberVisions Group, except as
contemplated by this Agreement;
 
(m)  any material extraordinary losses or waiver of any rights of material value
by the FiberVisions Group;
 
(n)  except as provided in this Agreement or the Option Agreement, any issuance,
sale or transfer by any member of the FiberVisions Group of any of its capital
stock or other equity securities, securities convertible into its capital stock
or other equity securities or warrants, options or other rights to acquire its
capital stock or other equity securities, any bonds or debt securities;
 
(o)  any change in any of the accounting policies, practices or procedures of
the FiberVisions Group;
 
(p)  any amendments or modifications of the organizational documents of any
member of the FiberVisions Group;
 
(q)  any settlement or compromise by the FiberVisions Group of any suit, claim,
proceeding or dispute or threatened suit, claim, proceeding or dispute; and
 
(r)  any authorization, approval, agreement or commitment by any member of the
FiberVisions Group to take any of the foregoing actions.
 
(s)  any adoption of or change to any material Tax election, any change to any
annual accounting period, any adoption or change to any accounting method with
respect to Taxes, any filing of any amended Tax Return, any entering into any
closing agreement, any settlement or compromise of any proceeding with respect
to any Tax claim or assessment relating to the FiberVisions Group, any surrender
of any right to claim a
 

 
 

--------------------------------------------------------------------------------

 

refund of Taxes, any consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the FiberVisions Group, or
the taking of any other similar action relating to the filing of any Tax Return
or the payment of any Tax.
 
(t)  except as set forth on Schedule 3.6(t), there have been no material changes
in customer terms offered by the Company that either extend payment dates or
provide for discounts.
 
3.7  Undisclosed Liabilities
 
. Except as set forth on Schedule 3.7, no member of the FiberVisions Group has
any obligations or liabilities (whether accrued, absolute, contingent, or
otherwise, whether due or to become due and regardless of when or by whom
asserted), except (i) liabilities incurred in the ordinary course of business
since September 30, 2005, (ii) liabilities reflected on the Most Recent
Financial Statements or the notes thereto, and (iii) liabilities otherwise
disclosed in this Agreement.
 
3.8  Legal Compliance
 
. Except for such matters which do not have a Material Adverse Effect, each
member of the FiberVisions Group is in compliance with all applicable Laws.
 
3.9  Tax Matters
 
.
 
(a)  Each of the Company and the Subsidiaries has filed all material Tax Returns
as required by Law and has paid all Taxes (whether or not shown to be due on
such Tax Returns) owed by the Company and the Subsidiaries by their respective
due dates (including extensions thereof). Such Tax Returns are correct and
complete in all material respects. The provision for Taxes of the Company and
the Subsidiaries as shown in the Most Recent Financial Statements is adequate
for taxes due or accrued as of such date in accordance with GAAP, subject to
normal recurring year-end adjustments.
 
(b)  There is no audit exam, notice of deficiency, refund litigation, tax claim,
or notice of assessment or proposed assessment pending, or to the Knowledge of
the Company, threatened, involving the Company or any of the Subsidiaries,
except with respect to tax years 2002 and 2003, which are currently open and
subject to audit. Neither the Company nor any Subsidiary has granted or been
requested to grant waivers of any statute of limitations applicable to any claim
for taxes that are still in effect.
 
(c)  There are no liens for Taxes with respect to the assets of the Company and
the Subsidiaries (except for statutory liens for current Taxes not yet due).
 
(d)  Each of the Company and the Subsidiaries has complied with all applicable
Laws relating to the withholding of Taxes (including withholding of Taxes
pursuant to Sections 1441 and 1442 of the Code) and has, within the time and
within the manner prescribed by Law, withheld and paid over to the proper taxing
authorities all amounts required to be withheld and paid over under all
applicable Laws in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.
 
(e)  No closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or foreign law) has been entered into by or with
respect to the FiberVisions Group.
 
(f)  No member of the FiberVisions Group has granted any waiver of any federal,
state, local or foreign statute of limitations with respect to, or any extension
of a period for the assessment of, any Tax.
 
(g)  Neither the Company nor any of its U.S. Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date, (B) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state or
local income Tax law) executed on or prior to the Closing Date, (C) intercompany
transactions or any excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state or
local income Tax law), (D) installment sale or open transaction disposition made
on or prior to the Closing Date, or (E) prepaid amount received on or prior to
the Closing Date.
 
(h)  Neither the Company nor any U.S. Subsidiary has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(l)(A)(ii) of the Code.
 
(i)  The FiberVisions Group has not engaged in any transaction that could give
rise to (i) a registration obligation with respect to any Person under Section
6111 of the Code or the regulations thereunder, (ii) a list maintenance
obligation with respect to any Person under Section 6112 of the Code or the
regulations thereunder, or (iii) a disclosure obligation as a “reportable
transaction” under Section 6011 of the Code and the regulations thereunder.
 
(j)  None of the Company’s non-U.S. Subsidiaries is a passive foreign investment
company as defined under Sections 1291 and 1298 of the Code. None of the
Company’s non-U.S. Subsidiaries has recognized a material amount of Subpart F
income as defined in Section 952 of the Code during a taxable year of such
Subsidiary that includes but does not end on the Closing Date.
 
3.10  Real Property
 
.
 
(a)  Schedule 3.10(a) describes all Real Property owned by the Company or any of
the Subsidiaries that is used in the FiberVisions Business (the “Owned Real
Property”). The Company and each Subsidiary listed on Schedule 3.10(a), as
applicable, owns fee simple title to all of the Owned Real Property set forth
opposite each parties’ name on Schedule 3.10(a) free and clear of any
Encumbrances other than the Debt Financing and Permitted Encumbrances. None of
the Owned Real Property is currently leased by any member of the FiberVisions
Group to any Affiliate of the Company or to any third party.
 
(b)  Schedule 3.10(b) lists all of the Real Property leased to the FiberVisions
Group (the “Leased Real Property” and, together with the Owned Real Property,
the “FiberVisions Real Property”),
 

 
 

--------------------------------------------------------------------------------

 

together with a list of all such leases, including respective expiration dates
and monthly rentals. To Hercules’ Knowledge, the FiberVisions Group has good and
valid title to the leasehold estates in all Leased Property. Each of the leases
listed on Schedule 3.10(b) is in full force and effect and constitutes a legal,
valid and binding obligation of the Company or a Subsidiary, as the case may be,
and, to Hercules’ Knowledge, the other respective parties thereto and is
enforceable in accordance with its terms. Under any such lease there is not any
existing material breach or violation or default by any member of the
FiberVisions Group, as the case may be, or to Hercules’ Knowledge, the other
party thereto (or event or condition that, with notice or lapse of time would
constitute a default).
 
(c)  Except as set forth on Schedule 3.10(c), there is no Real Property used in
the FiberVisions Business that is not listed on Schedule 3.10(a) or Schedule
3.10(b).
 
(d)  No Taxes, assessments, water charges or sewer charges relating to any of
the Real Property are delinquent and there are no special Taxes, assessments or
charges pending or, to the Knowledge of the Company, threatened against any of
the Real Property, except for any Taxes that are currently the subject of an
ongoing good faith dispute or appeal to the relevant governmental authority.
 
(e)  All water, sewer, gas, electric, telephone and drainage facilities and
other utilities required in the use and operation, in the ordinary course, of
the Real Property, currently service the Real Property in such capacities are in
compliance with applicable law.
 
(f)  The Real Property being operated by the FiberVisions Group is maintained in
compliance with all building code, zoning and other applicable local, state and
federal ordinances, regulations and requirements that affect the use and
operation thereof, except where a failure to comply with any such building code,
zoning or other applicable local, state or federal ordinance would not have a
Material Adverse Effect. Except as set forth on Schedule 3.10(f), no member of
the FiberVisions Group has received any written notice of violation of any law,
municipal ordinance, Order or requirement having jurisdiction over or affecting
the Real Property and which could reasonably be expected to have a material
adverse effect on the Real Property as presently used primarily in or held for
use by the FiberVisions Business.
 
(g)  The zoning classification of the various tracts comprising the Real
Property permits the use of all and any part of the Real Property for the
purposes and in the manner it is currently used. No member of the FiberVisions
Group has received any written notice of any pending or contemplated change in
the status of the zoning for any of Real Property. No member of the FiberVisions
Group has any agreements currently in effect with any county or township in
which any of the Real Property is located, or any other entity, public or
private, that would prevent the use of any of the Real Property for the conduct
of the FiberVisions Business in the ordinary course.
 
(h)  There are no pending or, to Hercules’ Knowledge, threatened eminent domain
proceedings, appropriation or other proceedings involving the taking of any of
the Real Property.
 
3.11  Intellectual Property
 
.
 
(a)  Schedule 3.11(a)(i) hereto sets forth all Registered Intellectual Property
Rights owned by (x) the FiberVisions Group or (y) Hercules or WSP or their
Affiliates used primarily in or held for use by the FiberVisions Business (the
“Registered Company IP”). Except as set forth in Schedule 3.11(a)(ii) hereto,
(A) the FiberVisions Group owns or possesses a valid license to use or otherwise
has the right to use all of the Registered Company IP used in its business as
currently conducted or proposed to be conducted, free of all Encumbrances,
except for Encumbrances incurred in connection with the Debt Financing and
Permitted Encumbrances; (B) all of such Registered Company IP are valid and
enforceable, to Hercules’ Knowledge, and have not expired or been abandoned; (C)
to Hercules’ Knowledge, such Registered Company IP, and the operation of the
FiberVisions Business, do not infringe, misappropriate or otherwise violate
(“Infringe”) the rights of others and are not being Infringed by others; (D)
there is no pending, or to Hercules’ Knowledge, threatened action or Order
before any Governmental Entity against the FiberVisions Group with respect to
Registered Intellectual Property Rights, excluding any patent, trademark,
copyright or domain name applications, and, to Hercules’ Knowledge, there is no
valid basis for same; (E) the FiberVisions Group does not share any right, title
or interests in or use any material Intellectual Property Rights with Hercules
or any Affiliate; and (F) as of the Closing Date, Hercules and its Affiliates
will have transferred to the FiberVisions Group Intellectual Property Rights
owned or held by any of them primarily for the use or benefit of the
FiberVisions Group.
 
(b)  Except as reflected in the Most Recent Financial Statements or as set forth
on Schedule 3.11(b), no royalties, license fees or other compensation are
payable by the FiberVisions Group to any other Person by reason of the ownership
or use of any Intellectual Property Rights, and to Hercules’ Knowledge, no
member of the FiberVisions Group has received written notice from any Person
claiming any obligation or liability of any member of the FiberVisions Group
(including any cease and desist letter or request to take a license) with
respect to Intellectual Property Rights.
 
(c)  Except as set forth on Schedule 3.11(c), to Hercules’ Knowledge, none of
the FiberVisions Group’s or any Stockholders’ officers, contractors, agents or
employees has any claims whatsoever (whether direct, indirect or contingent) of
right, title or interest in or to any of the Registered Company IP; nor, to
Hercules’ Knowledge, are any of such individuals precluded by an agreement from
engaging in any business which any member of the FiberVisions Group proposes to
conduct as of the Closing Date. The FiberVisions Group takes all reasonable
actions to protect and maintain their Registered Company IP and their ownership
hereof.
 
(d)  Except as set forth in Schedule 3.11(d), there is, to Hercules Knowledge,
no unregistered Intellectual Property Rights material to the Company and the
Subsidiaries, taken as a whole, and (i) used in the operation of the
FiberVisions Business, which Infringes the rights of others, and (ii) essential
to the operation of the FiberVisions Business, which are being Infringed by
others.
 
(e)  Schedule 3.11(e)(i) sets forth (i) all registrations being pursued but not
yet obtained or issued and (ii) all applications for registration of patents,
trademarks, copyrights and domain names
 

 
 

--------------------------------------------------------------------------------

 

made by or on behalf of either the FiberVisions Group or Hercules, WSP or any of
their Affiliates in connection with Intellectual Property Rights of the
FiberVisions Group or Intellectual Property Rights used primarily in or held for
use by the FiberVisions Group (the "Registrations"). Except as set forth in
Schedule 3.11(e)(ii), to Hercules' Knowledge, the Registrations were made and
prosecuted in good faith and, if granted, any such resultant patent, trademark,
copyright or domain name shall be considered valid and enforceable.
 
3.12  Capitalization of the Company and its Subsidiaries
 
.
 
(a)  Capitalization. As of the date hereof: (i) the authorized capital stock of
the Company, and number of shares of each class of capital stock that is issued
and outstanding, are set forth on Schedule 3.12(a); and (ii) except as set forth
on Schedule 3.12(a), or as contemplated by this Agreement or the Stockholders
Agreement, there are no outstanding equity or convertible securities of the
Company or options, warrants, subscriptions, convertible debentures or other
rights, commitments or any other similar agreements for the purchase of any
capital stock of the Company. As of the Closing Date: (i) the only outstanding
equity interests in the Subsidiaries are set forth on Schedule 3.12(a); and
(ii) except as set forth on Schedule 3.12(a), or as contemplated by this
Agreement or the organizational documents of the Subsidiaries, there are no
outstanding equity or convertible securities of the Subsidiaries or options,
warrants, subscriptions, convertible debentures or other rights, commitments or
any other similar agreements for the purchase of any equity interests from the
Subsidiaries. All Subsidiaries of the Company are set forth on Schedule 1.3.
 
(b)  Anti-Dilution. Except as contemplated by this Agreement, the Stockholders
Agreement, the Certificate of Incorporation of the Company or as disclosed on
Schedule 3.12(b) attached hereto, there are no anti-dilution or price adjustment
provisions contained in any of the Stock issued by any member of the
FiberVisions Group (or in any agreement providing rights to Stockholders) that
will be triggered by the transfer of the Hercules Shares.
 
(c)  Voting Agreements, etc. Other than as set forth in the Stockholders
Agreement, there are no voting trusts or agreements, stockholders agreements,
pledge agreements, buy-sell agreements, transfer restrictions, rights of first
refusal, rights of first offer, calls, preemptive rights, proxies relating to
the equity interests of any member of the FiberVisions Group (whether or not
such Person is a party thereto) or other rights or other agreements or
commitments of any character obligating any such Person to issue, purchase,
transfer or sell any of the equity interests.
 
(d)  Registration Rights. Except as set forth on Schedule 3.12(d), no Person has
any right to cause the Company to effect the registration under the Securities
Act of 1933, as amended (the “Securities Act”) of any of the Stock.
 
(e)  Valid Issuances. All outstanding shares of Stock are, or upon issuance
against consideration therefor will be, duly and validly authorized, validly
issued, fully paid and non-assessable.
 
3.13  Issuance of Securities
 
. All of the Stock has been duly authorized and validly issued, fully paid and
non-assessable and, assuming the accuracy of the representations and warranties
of SPG in this Agreement, will be issued in compliance with all applicable
federal and state securities laws.
 
3.14  Required Consents; Approvals
 
. Except as specifically contemplated by this Agreement or the Stockholders
Agreement, no member of the FiberVisions Group is required to obtain any
consent, approval, permit, authorization or order of, or make any filing or
registration with, any Governmental Entity or stock market or any third party,
including, without limitation, any filing under the HSR Act, in order for it to
execute, deliver or perform any of its obligations under this Agreement or any
other Definitive Agreement in accordance with the terms hereof or thereof or to
transfer the Stock. Except as disclosed in Schedule 3.14 hereto, all consents,
approvals, permits, authorizations, orders, filings and registrations which the
FiberVisions Group is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.
 
3.15  Contracts
 
. (a) True and correct copies of all Material Contracts to which any member of
the FiberVisions Group is a party or by which any of the properties, rights or
assets used in the FiberVisions Business is bound or affected have been made
available to SPG, or its advisers or representatives. “Material Contract” shall
mean any (i) Contract to which any member of the FiberVisions Group is a party
which involve payments to or from any such member in excess of $75,000 under its
remaining term; (ii)  material license agreements (other than licenses arising
from the purchase of “off the shelf” or other standard software products);
(iii) material distributor, dealer, manufacturer’s representatives, sales
agency, advertising, property, management or brokerage contracts; (iv) contracts
outside of the Ordinary Course of Business for the future purchase of materials,
supplies, services, merchandise or equipment involving payments of more than
$75,000 under its remaining term; (v) contracts outside the Ordinary Course of
Business for the purchase or sale of any real or personal property having a
value of more than $150,000 or agreements or arrangements for the grant of any
preferential rights to purchase any of the assets used in the FiberVisions
Business, properties or rights having a value of more than $150,000; (vi)
collective bargaining agreement or contract with any labor union, other than the
national agreements described on Schedule 3.19(a)(ii); (viii) guaranty of any
obligation for borrowed money or other guaranty; (xi) lease or agreement under
which it is lessee of, or holds or operates any real or personal property owned
by any other party, for which the annual rental exceeds $75,000, other than as
described on Schedule 3.10(b); (ix) lease or agreement under which it is the
lessor of or permits any third party to hold or operate any property, real or
personal (including equipment), for which the annual rental exceeds $150,000;
(x) joint venture agreements or arrangements or other agreements involving the
sharing of profits, other than as described on Schedule 3.10(b); (xi) Contracts
with any Person that has the effect of limiting or restricting in any material
respect, the FiberVisions Group’s ability to market, promote, sell or provide
factoring in any geographic area as to or for the benefit of any Person;
(xii) Contracts (or group of related contracts) under which the consequences to
the FiberVisions Group of a default (by either the member of the FiberVisions
Group, as the case may be, or the other party or parties to the contract(s) in
question) or termination would have a Material Adverse Effect; and
(xiii) Contracts with (A) Hercules or WSP or any Affiliate of either (other than
the members of the FiberVisions Group) for matters other than those covered by
the Transition Services Agreement, or (B) any officer, director or employee of
another member of the FiberVisions Group, Hercules, WSP or any Affiliate of
Hercules or WSP (other than employment agreements covered by clause (ii) above
and other than as listed on Schedule 3.19(a)(ii)).
 
 

 
 

--------------------------------------------------------------------------------

 

(b) Each of the Contracts: (i) has been duly and validly executed by the Company
or a Subsidiary, as applicable, (ii) is in full force and effect in accordance
with its terms, and (iii) constitutes the legal, valid and binding obligation of
the applicable member of the FiberVisions Group and to Hercules’ Knowledge the
other parties thereto and is enforceable by the Company or such Subsidiary,
except as such enforcement may be limited by (1) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally,
(2) applicable federal or state securities laws limiting rights of
indemnification and (3) the effect of rules of law governing the availability of
equitable remedies.
 
3.16  Insurance
 
. Schedule 3.16 hereto sets forth information regarding all material insurance
policies maintained by or for the benefit of the FiberVisions Group, including
the insurer, the amount of the coverage (including applicable deductibles), the
type of insurance, the policy number, any pending material claims thereunder as
to which the FiberVisions Group has received notice and which relate to the
FiberVisions Group and a summary of all material claims made thereunder as to
which the FiberVisions Group has received notice and which relate to the
FiberVisions Group in the twelve (12) months immediately preceding the date
hereof. All of the insurance policies described on Schedule 3.16 are in full
force and effect in all material respects and will be maintained in full force
and effect as they apply to any matter, action or event occurring through the
Closing Date, and no member of the FiberVisions Group has reached or exceeded
its policy limits for any insurance policies in effect at any time during the
past three (3) years. No member of the FiberVisions Group is in default with
respect to its material obligations under any of such insurance policies. The
FiberVisions Group has not failed to give any notice of any claim under any such
policy in due and timely fashion except to the extent such failure has been
remedied or otherwise would not have a Material Adverse Effect. The FiberVisions
Group has not received written, and to Hercules’ Knowledge, oral, notice of
cancellation or nonrenewal of any such policy. The Company has not failed to pay
premiums when due under the insurance policies described on Schedule 3.16,
except to the extent such failure has been remedied or otherwise would not have
a Material Adverse Effect.
 
3.17  Environmental Matters
 
. Except as set forth in Schedule 3.17, (i) the Company and each of the
Subsidiaries operates, and during the term of all applicable statutes of
limitation operated, in compliance in all material respects with all applicable
Environmental Laws and, to Hercules' Knowledge, no condition or circumstance
currently exists that would reasonably be expected to prevent or materially
interfere with such compliance; (ii) there has been no release, threatened
release, discharge, treatment, storage, installation, arranging for disposal or
disposal by the Company, any of the Subsidiaries, or, to Hercules' Knowledge,
any other Person, of Hazardous Materials on, at, under or from any Real Property
(including any improvement thereon) or any other facility currently or
previously owned, leased or operated by the Company or any of its Subsidiaries
which would reasonably be expected to result in the imposition of any material
liability on the Company or any Subsidiary under any Environmental Law; (iii)
the Company and the Subsidiaries have all material Environmental Permits
necessary to conduct the FiberVisions Business; (iv) no action, suit, claim,
proceeding, inquiry or investigation is pending, or,

 
 

--------------------------------------------------------------------------------

 

to Hercules' Knowledge, threatened, by any Governmental Entity or other Person
against the Company or any of the Subsidiaries relating to any Environmental
Law; (v) the Company has made available to SPG, or its advisers or
representatives, copies of all non-privileged material reports, studies,
analyses, tests or monitoring possessed, controlled or initiated by the Company
pertaining to either any Hazardous Materials released on, at or under any Real
Property or any other facility currently or previously owned, or leased or
operated by the Company or any of the Subsidiaries or the Company's or the
Subsidiaries' compliance with, or liability under, Environmental Laws; and (vi)
neither the execution of this Agreement by Hercules or WSP nor their respective
consummation of the Transactions requires a consent, filing, notice or
submission under or relating to any applicable Environmental Law.


 
3.18  Litigation
 
. Except as set forth on Schedule 3.18, (a) there is no action, suit, claim,
proceeding, inquiry or investigation at law or in equity before any Governmental
Entity, pending or, to Hercules’ Knowledge, threatened against or relating to
any member of the FiberVisions Group or any of their respective officers,
managers or directors in their capacity as such, including, but not limited to,
discrimination claims, retaliatory discharge claims, sexual harassment claims
and claims of unfair labor practices, that would have a Material Adverse Effect
and, to Hercules’ Knowledge, there are no facts or circumstances that would
reasonably be expected to result in such action, and (b) no member of the
FiberVisions Group is subject to any arbitration proceedings under collective
bargaining agreements or otherwise, or to any outstanding judgment, order or
decree of any court or Governmental Entity.
 
3.19  Employment Relations
 
.
 
(a)  Except as set forth on Schedule 3.19(a)(i), (i) each member of the
FiberVisions Group is in material compliance with all federal, state or other
applicable laws, respecting employment and employment practices, safety, terms
and conditions of employment and wages and hours, and, to Hercules’ Knowledge,
has not and is not engaged in any unfair labor practice and has not been advised
of any effort to organize any of the Company’s work force for collective
bargaining purposes, (ii) none of the members of the FiberVisions Group have or
maintain written employment or consultation agreements with any employee of, or
consultant to, any member of the FiberVisions Group (other than those employment
and consultant agreements, including national agreements, listed on Schedule
3.19(a)(ii)), and (iii) none of the members of the FiberVisions Group extend any
perquisite or benefits to any employee or consultant other than the perquisites
and benefits described in Sections 3.15, 3.19 or 3.20 hereto.
 
(b)  No member of the FiberVisions Group maintains or sponsors any defined
benefit pension plan covered by Title IV of ERISA nor has any member of the
FiberVisions Group ever participated in any multi-employer pension trust (Taft
Harley pension plan). Except as set forth on Schedule 3.20(a), no member of the
FiberVisions Group on its own, or together with any other member of the
FiberVisions Group, maintains or is it a contractual party to any welfare
benefit plan as defined in Title I of ERISA other than its participation in
Hercules sponsored welfare benefit plans.
 
3.20  Employee Benefit Plans
 
.
 
(a)  Schedule 3.20(a) contains a true and complete list of each “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), except for employee benefit
plans as to which the expenses and liabilities thereunder could not exceed
$25,000 in any one year, including, without limitation, all severance, bonus,
equity compensation, pension, retirement, insurance, collective bargaining,
profit sharing, medical, vision, hearing, dental, prescription drug, health,
life insurance, disability, flexible benefit, employee assistance, employee
loan, tuition reimbursement, dependent care assistance, pre-paid legal,
employment, consulting, retention, change of control, deferred compensation,
incentive compensation, stock purchase, stock option or fringe benefit plans,
agreements, programs, policies or other arrangements or understandings, whether
or not subject to ERISA (including any funding mechanism therefor now in effect
or required in the future as a result of the transactions contemplated by this
Agreement or otherwise) whether written or unwritten, formal or informal,
legally binding or not, under which (i) any current or former employee, officer,
director or independent contractor of the Company or of any other member of the
FiberVisions Group (the “Group Employees”) has any present or future right to
benefits and which are contributed to, sponsored by or maintained by any member
of the FiberVisions Group or of the Company Group (as defined below), or (ii)
any member of the FiberVisions Group or of the Company Group has had or has any
present or future liability providing benefits for any Group Employee. Each such
plan, agreement, program, policy and arrangement (including any such arrangement
contained within the provisions of an individual employment or consulting
agreement and employee benefit plans as to which the expenses and liabilities
thereunder could not exceed $25,000 in any one year) shall each be referred to
as a “Plan”.
 
(b)  With respect to each Plan, except for employee benefit plans as to which
the expenses and liabilities thereunder could not exceed $25,000 in any one
year, Hercules has delivered or otherwise made available to SPG, or its advisers
or representatives, true and complete (i) copies of all plan documents
(including all amendments), trust documents, employee benefit insurance
contracts and summary plan descriptions.
 
(c)  Each Plan hereto has at all times been maintained and administered in all
material respects in accordance with its terms and the applicable requirements
of the Code, ERISA and any other applicable Law. Except as set forth on Schedule
3.20(c), (i) no event has occurred and no condition exists that would subject
the Company or any other member of the FiberVisions Group by reason of their
affiliation with any member of their controlled group of organizations (within
the meaning of Section 414(b), (c), (m) or (o) of the Code) (collectively, the
“Company Group”) to any tax, fine, lien, penalty or other liability imposed by
ERISA, the Code or other applicable Law, (ii) no “reportable event” (as such
term is defined in Section 4043 of ERISA) that could reasonably be expected to
result in liability has occurred with any Plan, and (iii) no nonexempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA and
Section 4975 of the Code) has occurred with respect to any Plan.
 
(d)  Except as set forth on Schedule 3.20(d), no member of the FiberVisions
Group or of the Company Group (i) now maintains or has ever maintained a plan
(whether or not identified on Schedule 3.20(a)) that is subject to Title IV of
ERISA (each, a “Title IV Plan”), (ii) participates in, contributes to, or at any
 

 
 

--------------------------------------------------------------------------------

 

time during the last 15 years participated in or has been obligated to
contribute to, a “multiemployer plan” (within the meaning of Section 3(37) of
ERISA), or has ever incurred any withdrawal liability with respect to a
multiemployer pension plan which remains unsatisfied; or (iii) now maintains or
has ever maintained a plan (whether or not identified on Schedule 3.20(a)) which
provides for benefits or coverage of any former Group Employee or his or her
dependents, except to the extent required by Section 4980B of the Code or
Section 601, et seq., of ERISA.
 
(e)  All material contributions required to have been made to any Plan or Title
IV Plan by any member of the FiberVisions Group or any member of the Company
Group have been made within the time required by the Plan or Title IV Plan and
applicable Law.
 
(f)  Except as set forth on Schedule 3.20(f), there are (i) no material actions,
suits, negotiations, demands, proposals, investigations, proceedings or claims
pending, or to Hercules’ Knowledge, threatened (other than routine claims for
benefits) with respect to any Plan or Title IV Plan, (ii) no written or oral
communication has been received from the Pension Benefit Guaranty Corporation
(the “PBGC”) in respect of any Title IV Plan concerning the funded status of any
such plan or any transfer of assets and liabilities from any such plan in
connection with the transactions contemplated herein, and (iii) no
administrative investigation, audit or other administrative proceeding by the
Department of Labor, the PBGC, the Internal Revenue Service or other
governmental agencies are pending, threatened or in progress (including, without
limitation, any routine requests for information from the PBGC).
 
(g)  Except as set forth on Schedule 3.20(g), no plan exists that, as a result
of the execution of this Agreement, shareholder approval of this Agreement, or
the transactions contemplated by this Agreement (whether alone or in connection
with any subsequent event(s)), could result in: (i) severance pay or any
increase in severance pay upon any termination of employment after the date of
this Agreement, (ii) accelerate the time of payment or vesting or result in any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, increase the amount payable or result in any other material
obligation pursuant to, any of the Plans, (iii) limit or restrict the right of
any member of the FiberVisions Group to merge, amend or terminate any of the
FiberVisions Group sponsored Plans, (iv) cause any member of the FiberVisions
Group to record additional compensation expense on its income statement with
respect to any outstanding stock option or other equity-based award, or
(v) result in payments under any of the Plans which would not be deductible
under Section 280G of the Code.
 
(h)  No member of the FiberVisions Group, or any member of the Company Group has
any unpaid civil liability under Section 502(l) of ERISA.
 
(i)  Each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter that is currently effective as to
such qualification from the Internal Revenue Service, or is entitled to rely on
a favorable opinion letter that is currently effective issued by the Internal
Revenue Service to a prototype plan sponsor. Neither the Company, nor any member
of the Company Group knows of an event that has occurred, either by reason of
any action or failure to act, which would cause any such Plan not to be so
qualified under Section 401(a) of the Code.
 
(j)  Schedule 3.20(j) lists open relocation cases for which the Company has
accrued expenses.
 
3.21  Transactions with Interested Persons
 
. Except as disclosed on Schedule 3.21 hereto, (a) no officer, director, or 5%
stockholder or Affiliate of any member of the FiberVisions Group, Hercules or
WSP, or any individual in the immediate household of any individual listed on
Schedule 1.1 is a party to any agreement, contract, commitment or transaction
with any member of the FiberVisions Group nor has any material interest in any
material property used by any member of the FiberVisions Group, other than in
the Ordinary Course of Business, and (b) to Hercules’ Knowledge, none of the
foregoing owns, directly or indirectly, a material interest in any business that
is a competitor, customer or supplier of any member of the FiberVisions Group.
To Hercules’ Knowledge, no Principal Officer is considering termination of
employment. To Hercules’ Knowledge, there is no contractual restriction
precluding or restricting the Company from employing as a key management
employee any Person presently employed by the Company or any Person to whom an
offer of such employment by the Company is currently pending.
 
3.22  Customers and Suppliers
 
. To Hercules’ Knowledge, since the Most Recent Financial Statements, no member
of the FiberVisions Group has received any notice, to the effect that any of the
ten largest customers or the ten largest suppliers (for the nine months ended
September 30, 2005) may terminate or materially alter its business relations
with any member of the FiberVisions Group, either as a result of the
transactions contemplated by the Definitive Agreements or otherwise.
 
3.23  Inventory
 
. The inventory of each member of the FiberVisions Group (a) is sufficient for
the operation of such entity in the ordinary course consistent with past
practice, (b) consists of items which are good and merchantable within normal
trade tolerances, (c) is of a quality and quantity presently usable or saleable
in the ordinary course of business (subject to applicable reserves), (d) is
valued on the books and records of such entity at the lower of cost or market
with the cost determined under the first-in-first-out or weighted average
inventory valuation method consistent with past practice and (e) is subject to
reserves determined in accordance with GAAP consistently applied. No previously
sold inventory is subject to returns in excess of those historically experienced
by each member of the FiberVisions Group. Stores and Spares Inventory are valued
consistent with the Hercules practices used in the Financial Statements.
 
3.24  Accounts Receivable; Accounts Payable
 
.
 
(a)  The Company, Hercules and WSP have delivered to Buyer schedules of the
FiberVisions Group’s accounts receivable as of the date of the balance sheet
included in the Most Recent Financial Statements (the “Receivables”) showing the
amount of each such Receivable and an aging of amounts due thereunder (the
“Receivables Schedules”), which schedules are true and complete as of that date.
Except as provided for in the allowance for doubtful accounts (such allowance
having been determined in accordance with Company policies consistently
applied), all Receivables which are reflected on the balance sheet included in
the Most Recent Financial Statements (i) are valid, (ii) represent monies due
for goods sold and delivered or services rendered in the ordinary course of
business, (iii) are not subject to any material refunds or material adjustments
or any material
 

 
 

--------------------------------------------------------------------------------

 

defenses, rights of set-off, assignment, restrictions, security interests or
other Encumbrances and (iv) to Hercules’ knowledge, no debtor who, as of the
date of the balance sheet included in the Most Recent Financial Statements, owed
the FiberVisions Group more than $100,000, is involved in or subject to a
bankruptcy or insolvency proceeding, except as provided in the reserve. Except
as set forth on the attached Receivables Schedule, all such Receivables are
current, and there are no disputes regarding the collectibility of any such
Receivables.
 
(b)  The accounts payable of FiberVisions Group reflected or on the balance
sheet included in the Most Recent Financial Statements arose from bona fide
transactions in the ordinary course of business.
 
3.25  Bank Accounts
 
. Schedule 3.25 hereto sets forth a list of the bank names, locations and
account numbers of all bank and safe deposit box accounts maintained by or for
the benefit of the FiberVisions Group, including any custodial accounts for
securities owned by the FiberVisions Group, and the names of all persons
authorized to draw thereon or have access thereto.
 
3.26  Title
 
. Hercules is the beneficial and record owner of all of the Hercules Shares.
Hercules has good and marketable title to the Hercules Shares, free and clear of
any Liens, except with respect to liens granted in connection with the Debt
Financing and the Credit Agreement. WSP is the beneficial and record owner of
all of the WSP Shares. WSP has good and marketable title to the WSP Shares, free
and clear of any Liens, except with respect to liens granted in connection with
the Debt Financing and the Credit Agreement. Upon consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof,
SPG will acquire good and marketable title to all of the Hercules Shares, free
and clear of any Liens, other than transfer restrictions under federal and state
securities laws, any Liens granted by SPG and the liens granted in connection
with the Debt Financing.
 
3.27  Asbestos
 
. To Hercules’ Knowledge, (i) asbestos has never been incorporated into any
products manufactured or sold by any member of the FiberVisions Group and (ii)
no claim by any Person (including employees) has ever been asserted against any
member of the FiberVisions Group, which claim alleges bodily injury or death
from exposure to asbestos.
 
3.28  Former Business Transactions
 
. Schedule 3.28 sets forth a list of all business transactions not in the
ordinary course of business consummated since January 1, 1997 by any member of
the FiberVisions Group involving sales of businesses or dispositions of capital
assets (having a net book value of more than $250,000 at the time of the
transaction).
 
3.29  Survival of Representations
 
. All representations and warranties set forth in Sections 3.9 and 3.20 shall
survive until 30 days after the expiration of the applicable statute of
limitations. All representations and warranties set forth in Sections 3.1, 3.2,
3.3, 3.4, 3.12 and 3.26 shall survive indefinitely. All representations and
warranties set forth in Section 3.17 shall survive the Closing Date for a period
of two (2) years. All other representations and warranties contained in this
Section 3 shall survive the Closing Date for a period of eighteen (18) months.
 
SECTION 4.   Representations, and Warranties of SPG
 
. SPG represents and warrants to the Company and the Stockholders as follows:
 
4.1  Organization; Good Standing; Corporate Power
 
.
 
(a)  SPG is a limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its formation, as set forth
in Schedule 4.1, and is duly qualified to do business and is in good standing
under the laws of each jurisdiction in which the ownership of property or nature
of the business conducted by it makes such qualification necessary.
 
(b)  SPG has the requisite power and authority to execute and deliver the
Definitive Agreements and to consummate the Transactions. The Definitive
Agreements have been or, as applicable, will be as of Closing, duly executed and
delivered by SPG. The performance by SPG of its obligations under the Definitive
Agreements have been duly and validly authorized by all necessary action or
proceeding required to be taken therefor.
 
(c)  This Agreement and each of the other Definitive Agreements, when executed
and delivered by the Company, Hercules and WSP (as applicable), will constitute
valid and legally binding obligations of SPG, enforceable in accordance with
their respective terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally,
(ii) applicable federal or state securities law limiting rights of
indemnification, and (iii) the effect of rules of law governing the availability
of equitable remedies.
 
4.2  Noncontravention
 
. The execution, delivery and performance of the Definitive Agreements by SPG
and the consummation by SPG of the Transactions will not (a) conflict with or
result in a violation of SPG’s organizational documents or (b) conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in a violation of, or give rise to the termination,
modification, cancellation or acceleration of the time for performance or
payment under, in any case, whether with or without the passage of time or the
giving of notice or both, any FiberVisions Group agreement, contract, lease,
license, instrument, evidence of indebtedness or other arrangement to which SPG
is a party or by which SPG is bound, or to which any of SPG’s assets is subject;
or (c) violate any provision of any existing law, statute, judgment, decree,
rule or regulation of any jurisdiction or any to which SPG or any of its
properties or assets is subject. SPG is not in violation of its organizational
documents.
 
4.3  Investment
 
. SPG is acquiring the Hercules Shares for its own account for the purpose of
investment and not with a view to or for sale in connection with any public
distribution thereof, nor with any present intention of distributing or selling
the same, and it has no obligation, indebtedness or commitment providing for the
disposition thereof. SPG represents that it will not distribute or transfer any
of the Hercules Shares, in the United States except in compliance with
applicable federal and state securities laws, and only in compliance with the
applicable provisions and restrictions set forth in the Stockholders Agreement.
SPG further represents that it understands that: (a) the Hercules Shares have
not been registered under the Securities Act or the securities laws of
 

 
 

--------------------------------------------------------------------------------

 

any state by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) thereof
predicated upon SPG’s warranties contained in this Section 4; and (b) the
Hercules Shares cannot be sold unless a subsequent disposition thereof is
registered under the Securities Act and under any applicable state securities
law or is exempt from such registration.
 
4.4  Knowledge
 
. SPG represents and warrants to the Company that under all applicable
securities laws and otherwise, it has (i) such knowledge and experience in
financial and business matters as is necessary to enable it to evaluate the
merits and risks of an investment in the Company; and (ii) it has such liquidity
and capacity to sustain a complete loss of its investment in the Company. SPG
acknowledges that it, or its advisers or representatives, has been afforded: (a)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the merits and
risks of investing in the Company; (b) access to information about the Company
and the Subsidiaries, their respective results of operations, financial
condition and cash flow, and business, in each case sufficient to enable SPG to
evaluate whether to proceed with the execution and delivery of this Agreement
and the acquisition of the Hercules Shares; and (c) the opportunity to obtain
such additional information that the Company or the Subsidiaries possess, or can
acquire without unreasonable effort or expense, that is necessary to make an
informed investment decision with respect to the acquisition of the Hercules
Shares. SPG understands and acknowledges that no foreign, federal or state
authority has made any finding or determination as to the fairness for
investment of the Hercules Shares or has recommended or endorsed the Hercules
Shares.
 
4.5  Accredited Investor
 
. SPG is an “accredited investor” within the meaning of Regulation D promulgated
under the Securities Act.
 
4.6  Accuracy of Certain Information
 
. The state or country of SPG’s principal office and its exact legal name are
accurately set forth on Schedule 4.6 hereto.
 
4.7  Brokers
 
. Except as set forth on Schedule 4.7 hereto, SPG has not employed or retained
any broker, finder, or intermediary in connection with the Transactions. The
fees and expenses of any broker, finder or intermediary set forth on Schedule
4.7 shall be paid in accordance with Section 5.8 hereof.
 
4.8  Required Consents; Approvals
 
. SPG is not required to obtain any consent, authorization or order of, or make
any filing or registration with, any court, governmental agency, regulatory
agency or stock market or any third party, including, without limitation,
filings under the HSR Act, in order for it to execute, deliver or perform any of
its obligations under this Agreement and the Stockholders Agreement in
accordance with the terms hereof or thereof or to purchase the Stock from
Hercules.
 
4.9  Survival of Representations
 
. All representations and warranties set forth in Section 4.1, 4.2 and 4.7 shall
survive indefinitely. All representations and warranties set forth in Sections
4.3, 4.4 and 4.5 shall survive until the expiration of the applicable statute of
limitations. All other representations and warranties set forth in this Section
4 shall survive the Closing Date for a period of eighteen (18) months.
 
SECTION 5.   Covenants
 
.
 
5.1  Conduct of the Business
 
.
 
(a)  The Company, Hercules and WSP covenant and agree that, before the Closing
Date, unless SPG shall otherwise consent in writing or as otherwise contemplated
by this Agreement or as set forth in Schedule 5.1 hereto, no member of the
FiberVisions Group shall take any action, which, if taken prior to the date
hereof and not set forth on the schedules referenced in Section 3, would cause a
representation in Section 3 to be untrue, including, that the Company shall
continue to make capital expenditures in the ordinary course consistent with
Schedule 3.6(g). Notwithstanding anything herein to the contrary, no matter set
forth in Schedule 5.1 hereto shall be a breach of the representations and
warranties set forth in Section 3 hereof.
 
(b)  SPG covenants and agrees that after the Closing Date: (i) it will cause the
Company to comply with all of its obligations and agreements under the
Definitive Agreements so long as SPG controls the Company, subject to applicable
Law; and (ii) in the event that SPG no longer controls the Company, it shall use
commercially reasonable efforts to cause the Company to comply with all of its
obligations and agreements under the Definitive Agreements.
 
5.2  Payment of Earnout to Hercules
 
. The Company shall, and SPG shall cause the Company to use commercially
reasonable efforts to pay to Hercules the sums set forth in Sections 5.2(a) and
(b) hereof upon the terms and conditions set forth herein; provided, that such
payments do not violate the terms of the Debt Financing.
 
(a)  Fiscal 2006 Earnout Payment. For fiscal 2006, the Company shall pay to
Hercules the amount (each of (i) and (ii) herein, the “Earnout Payment”) of (i)
$5,000,000 if the Earnout EBITDA (as defined below) exceeds $22,000,000 and (ii)
to the extent that the Earnout EBITDA exceeds $25,000,000, for any excess, an
amount equal to the Earnout EBITDA in excess of $25,000,000 multiplied by five
(5), up to a maximum Earnout Payment of $20,000,000. The Earnout Payment for
fiscal 2006 shall be paid to Hercules within thirty (30) days after the amount
of the Earnout EBITDA has been determined in accordance with this Section 5.
 
(b)  Fiscal 2007 Earnout Payment.
 
(i)  For fiscal 2007, the Company shall pay to Hercules an Earnout Payment equal
to the product of the amount of any excess of the Earnout EBITDA in excess of
$27,000,000 multiplied by four (4) up to a maximum Earnout Payment of
$20,000,000. The amount of the Earnout Payment for fiscal 2007, which shall be
paid to Hercules on December 15, 2007, shall be based on an estimated Earnout
EBITDA (“Estimated Earnout EBITDA”) calculated from the Projections of the
Company, subject to adjustment as set forth in Section 5.2(b)(iii) below. Copies
of the Projections prepared by the Company setting forth its computation of the
Estimated Earnout EBITDA for fiscal 2007 shall be submitted in writing to
Hercules by November 20, 2007, and unless Hercules notifies the Company within
ten (10) days after receipt of the Projections that it objects to the
computation of the Estimated Earnout EBITDA set forth therein, the Projections
and the
 

 
 

--------------------------------------------------------------------------------

 

Estimated Earnout EBITDA shall be binding and conclusive for purposes of the
Earnout Payment for fiscal 2007, subject to adjustment as set forth in Section
5.2(b)(iii) below. Hercules shall have reasonable access to the books and
records of the Company and to its workpapers during regular business hours to
verify the computation of the Estimated Earnout EBITDA made by the Company.
 
(ii)  If Hercules notifies the Company as set forth in Section 5.2(b)(i) above,
that it objects to the computation of the Estimated Earnout EBITDA set forth in
the Projections, the amount of the Estimated Earnout EBITDA shall be determined
by negotiation between Hercules and SPG. If Hercules and SPG are unable to reach
agreement within ten (10) days after such notification, the amount of the
Estimated Earnout EBITDA to be paid to Hercules, subject to adjustment as set
forth in Section 5.2(b)(iii) below, shall be the amount of the Earnout EBITDA
for the ten-month period ended October 31, 2007 calculated from the unaudited
financial statements for such period multiplied by 1.2.
 
(iii)  Within five (5) business days after the Final Earnout EBITDA (as defined
below) for fiscal 2007 has been determined as set forth in Section 5.2(c)(iii)
below and if the Final Earnout EBITDA differs from the Estimated Earnout EBITDA,
then the Earnout Payment made to Hercules for fiscal 2007 shall be adjusted in
accordance with the calculation set forth in Section 5.2(b)(i). If the Final
Earnout EBITDA is greater than the Estimated Earnout EBITDA, the Company shall
pay Hercules an amount of cash equal to the difference calculated in accordance
with Section 5.2(b)(i). If the Final Earnout EBITDA is less than the Estimated
Earnout EBITDA, Hercules shall refund the Company an amount of cash equal to the
difference calculated in accordance with Section 5.2(b)(i).
 
(c)  General Provisions for Earnout Payments
 
.
 
(i)  For purposes of this Agreement, “Earnout EBITDA” for any fiscal year shall
have the meaning and be computed in the manner set forth in Schedule 5.2
attached hereto.
 
(ii)  The Earnout EBITDA of the Company for fiscal 2006 and 2007 shall be
determined promptly after the close of each fiscal year by an audit conducted by
the Company’s independent registered public accountants unless the parties agree
to a mutually agreeable third-party firm of independent registered public
accountants (either, the “Earnout Accountant”); provided, however, that the
parties need not select the Earnout Accountant that calculates the 2006 Earnout
Payment for purposes of calculating the 2007 Earnout Payment. If the Company and
Hercules are unable to agree on the Earnout Accountant within five (5) business
days, then the independent registered public accountants for each of the Company
and Hercules, shall determine the Earnout Accountant. Copies of the Earnout
Accountant’s report setting forth its computation of the Earnout EBITDA for each
fiscal year shall be submitted in writing to Hercules and the Company as soon as
practicable, and, unless either Hercules or the Company notifies the other
within forty-five (45) days after receipt of such reports that it objects to the
computation of the Earnout EBITDA set forth therein, the report shall be binding
and conclusive for the purposes of this Agreement. The Company and Hercules
shall have access to the books and records of the Company and to the Earnout
Accountant’s workpapers during regular business hours to verify the computation
of Earnout EBITDA made by the Earnout Accountant.
 
(iii)  If either Hercules or the Company notifies the other in writing within
forty-five (45) days after receipt of the Earnout Accountant’s report that it
objects to the computation of the Earnout EBITDA set forth therein, the amount
of the Earnout EBITDA for the fiscal year to which such report relates shall be
determined by negotiation between Hercules and the Company. If Hercules and the
Company are unable to reach agreement within thirty (30) business days after
such notification, the determination of the amount of the Earnout EBITDA for the
period in question shall be submitted to the Earnout Accountant for
determination, whose determination shall be binding and conclusive on the
parties (the “Final Earnout EBITDA”). The disputing party shall pay the Earnout
Accountant’s fees, costs and expenses, unless the Earnout Accountant determines
that the Earnout EBITDA has been understated or overstated by less than ten
percent (10%). In the event that the Earnout Accountant determines that the
Earnout EBITDA has been understated or overstated by less than ten percent
(10%), then the Company shall pay the Earnout Accountant’s fees, costs and
expenses.
 
(iv)  Intentionally Omitted.
 
(v)  Notwithstanding any of the foregoing, in the event that the Company is not
able to pay all or any portion of the Earnout Payments for fiscal 2006 or 2007
in accordance with this Section 5.2 because of the terms of the Debt Financing
or otherwise, the Company shall issue a negotiable Term Note or Term Notes with
the terms set forth on Schedule 5.2(c)(v). The Company shall use its
commercially reasonable efforts to repay any such Term Note(s).
 
(vi)  The obligations of the Company set forth in this Section 5.2 shall inure
to the benefit of Hercules and be binding on any of the Company’s successors or
assigns.
 
(vii)  SPG shall not be permitted to set off any amount to which it may be
entitled under this Agreement.
 
(viii)  Any amount payable by Hercules and WSP under Section 8 may be set off
against amounts otherwise payable under this Section 5.2 and shall
correspondingly reduce the amounts payable under this Section 5.2.
 
(ix)  All payments made under this Section 5.2 shall be made by wire transfer of
immediately available funds as directed by the receiving party.
 
(d)  Any Earnout Payments shall be treated as an adjustment to the Redemption
Price for tax purposes, unless otherwise required by applicable law.
 
5.3  Debt Financing
 
. Each of the Company and FV Denmark shall use its reasonable best efforts to
assist SPG to seek and obtain funds sufficient to consummate a bank financing on
the Closing Date (the “Debt Financing”), which shall: (a) be substantially in
the form of (i) a first lien term loan of approximately Seventy Million Dollars
($70,000,000), a portion of which, not to exceed Forty Million Dollars
($40,000,000) will be made
 

 
 

--------------------------------------------------------------------------------

 

available to FV Denmark and (ii) a second lien term loan of approximately Twenty
Million Dollars ($20,000,000) to the Company; (b) be of no recourse to the
Stockholders; (c) permit the Company to make a dividend to Hercules of the
Hercules Dividend Amount and a dividend to WSP of the WSP Dividend Amount, as
well as, the other Transactions contemplated hereunder; and (d) have such other
terms set forth on the Commitment Letters set forth as Exhibit E or on terms and
conditions reasonably acceptable to SPG, Hercules and WSP, which consent shall
not be unreasonably withheld.
 
5.4  Regulatory Filings and Approvals
 
. SPG, Hercules and WSP shall cooperate and use commercially reasonable efforts
to (a) make all registrations, filings and applications with any Governmental
Entity, (b) give all notices required by any Governmental Entity or as required
by Law and (c) obtain any governmental transfers, approvals, Orders,
qualifications and waivers necessary for consummation of the Transactions.
 
5.5  Stockholders Agreement
 
. As of the Closing Date, WSP, SPG and the Company shall have entered into the
Stockholders Agreement.
 
5.6  Transition Services Agreement
 
. As of the Closing Date, Hercules, the Company and SPG shall have entered into
the Transition Services Agreement.
 
5.7  Option Agreement
 
. As of the Closing Date, WSP and SPG shall have entered into the Option
Agreement.
 
5.8  Transaction Costs
 
. The Total Transaction Costs shall be borne by the Company and the parties
shall be reimbursed for such Total Transaction Costs as set forth in Section
2.2.
 
5.9  Resignations
 
. Hercules and WSP shall deliver to SPG the resignations, effective as of the
Closing Date, of the directors and officers of the Company, set forth on
Schedule 5.9, at least one day before the Closing Date.
 
5.10  Non-Competition
 
.
 
(a)  Hercules and WSP Non-Competition.
 
(i)  As of the Closing Date, neither Hercules nor WSP shall, directly or
indirectly (including through Affiliates), engage in the Competing Business,
except with the approval of the Company, or as otherwise provided in Schedule
5.10 hereto, until the fifth anniversary of the Closing Date.
 
(ii)  Neither Hercules nor WSP shall be in violation of this Section 5.10, if
Hercules, WSP or any of their Affiliates, own, directly or indirectly, solely as
an investment, securities of any Person engaged in the Competing Business that
are traded on a national securities exchange or the Nasdaq Stock Market (or a
recognized securities exchange outside of the United States of America) if
Hercules, WSP or any of their Affiliates, as the case may be, (x) is not a
controlling Person or a member of a group that controls such Person and (y) does
not, directly or indirectly, own more than 5% or more of the voting securities
of such Person.
 
(iii)  Notwithstanding anything in this Section 5.10(a) to the contrary, neither
Hercules nor WSP shall be in violation of the provisions herein if Hercules,
WSP, or any of their Affiliates (in any such case, a “Purchasing Person”) after
the Closing Date purchases the equity or assets of, or otherwise becomes
affiliated with or participates in any enterprise engaged in the Competing
Business, if less than ten percent (10%) of the gross revenues of such
enterprise for the most recently completed fiscal year (the “Gross Revenues”)
were derived from the Competing Business. In the event that ten percent (10%) or
more of the Gross Revenues were derived from the Competing Business, then
neither Hercules nor WSP shall be in violation of the provisions herein
(notwithstanding anything in this Section 5.10(a) to the contrary), so long as
the Purchasing Person shall use commercially reasonable efforts to divest, as
soon as reasonably practicable (and in any event within less than one year of
the date of purchase), all its interest in such enterprise relating to the
Competing Business so that the Purchasing Person shall no longer have any Gross
Revenues derived from the Competing Business. With respect to any divestiture
pursuant to the immediately preceding sentence, the Purchasing Person shall
provide written notice (the “Divestiture Notice”) to the Company, which notice
shall set forth the proposed amount and form of consideration to be paid for the
Competing Business to be divested and all other material terms and conditions of
the proposed divestiture. The Company shall have the option, exercisable within
90 days of receipt of the Divestiture Notice, to elect to buy the Purchasing
Person’s interest in the Competing Business proposed to be divested at the price
and on the terms and conditions set forth in the Divestiture Notice by delivery
of a written notice to the Purchasing Person (the “Election Notice”), which
notice shall constitute the binding agreement of such other party to purchase
all of such divestiture at the price and on the terms and conditions set forth
in the Election Notice. If an Election Notice to the Purchasing Person is not
delivered within 90 days after the receipt of the Divestiture Notice, the
Purchasing Person may sell the business described in the Divestiture Notice at a
price that is not less than the price (and on other terms and conditions that
are not more favorable to the purchaser than as) set forth in the Divestiture
Notice.
 
(iv)  Notwithstanding anything in this Section 5.10(a) to the contrary, if after
the Closing Date a Person acquires (whether by merger, purchase or otherwise)
more that fifty percent (50%) of the outstanding equity interests of Hercules or
of the then total assets of Hercules and such Person, directly or indirectly, is
engaged in, or later becomes engaged in, a Competing Business, then: (A) if less
than ten percent (10%) of the Gross Revenues of such Person are derived from the
Competing Business, such Person may, at its option, retain its interest in the
Competing Business or (B) if more than ten percent (10%) of the Gross Revenues
of such Person are derived from the Competing Business, such Person shall either
use commercially reasonable efforts to divest, as soon as reasonably practicable
(and in any event within less than one year of the date of acquisition), all of
its interest in the Competing Business; provided that such Person shall first
provide the Company with a right of refusal with respect to such Competing
Business as if such right was exercised pursuant to the terms and conditions set
forth in clause (iii) above or all of its interest in the FiberVisions Group,
subject to Section 7.2 of the Stockholders Agreement; provided, however, that
SPG may elect (at its sole discretion) to grant a waiver to such Person from
this Section 5.10 whereby such Person shall be permitted (to the extent of
applicable law) to retain its interest in the Competing Business or otherwise
require such Person to retain its interests in the Company. In the case event
that a
 

 
 

--------------------------------------------------------------------------------

 

Person complies with subsections (A) or (B) above, neither Hercules, WSP nor
such Person shall be in violation of this Section 5.10. In the event that
pursuant to applicable law such Person is not permitted to retain the Competing
Business, such Person may divest such business as soon as reasonably
practicable.
 
i. SPG Non-Competition. As of the Closing Date, SPG shall not, directly or
indirectly (including through Affiliates), engage or invest in the Competing
Business until the earliest to occur of (i) the third anniversary of the
Closing, (ii) the date on which SPG ceases to own a majority of the Stock and
(iii) the date on which any Stockholder is no longer bound under Section
5.10(a). Notwithstanding the foregoing, this Section 5.10(b) shall not prohibit
(i) SPG or any of its Affiliates from investing in or holding not more than 20%
of the outstanding capital stock or other ownership interests of any Person
engaged in a Competing Business or (ii) SPG or any of its Affiliates from
hereafter acquiring and continuing to own and operate any entity which has
operations that compete with the Company Business if such operations account for
no more than 30% of such entity’s Gross Revenues.
 
(b)  If a final judgment of a court or tribunal of competent jurisdiction
determines that any term or provision contained in this Section 5.10 is invalid
or unenforceable, then the parties agree that the court or tribunal will have
the power to reduce the scope, duration or geographic area of the term or
provision, to delete specific words or phrases or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. This Section 5.10 will be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed. This Section 5.10 is reasonable and necessary to protect and preserve
the parties’ legitimate business interests and the value of the Stock and to
prevent any unfair advantage conferred on another party.
 
5.11  Intentionally Omitted
 


 
5.12  Amendment to Credit Agreement
 
. Prior to the Closing Date, Hercules shall have entered into an amendment to
the Credit Agreement pursuant to which Agent shall have (a) waived any of the
requirements under the Credit Agreement with respect to the Company, (b)
consented to the Transactions and the Definitive Agreements, (c) provided
Hercules with a letter indicating that all applicable liens related to the
FiberVisions Group have been satisfied and released, and (d) released the
Company from any guarantees with respect thereto.
 
5.13  Efforts to Consummate
 
. Subject to the terms and conditions of this Agreement, each of the parties
hereto shall use commercially reasonable efforts to take or cause to be taken
all action and to do or cause to be done all things necessary, proper or
advisable under applicable Laws to consummate and make effective, as soon as
reasonably practicable, the Transactions, including without limitation the
obtaining of all consents, authorizations, Orders and approvals of any third
party, whether private or governmental, required in connection with such party’s
performance of such Transactions, and each of the parties hereto shall cooperate
with the others with respect to the foregoing; provided, however, that no party
shall be required to compensate any third party, commence or participate in
litigation or offer or grant any accommodation (financial or otherwise) to any
third party to obtain any such consent or approval of such third party.
 
5.14  Further Assurances
 
. The parties shall execute and deliver, or shall cause to be executed and
delivered, such documents and other papers and shall take, or shall cause to be
taken, such further actions as may be reasonably required to carry out the
provisions of this Agreement and give effect to the Transactions, provided,
however, that any such additional documents must be reasonably satisfactory to
each of the parties and not impose upon any party any material liability, risk,
obligation, loss, cost or expense not contemplated by this Agreement.
 
5.15  Non-Solicitation; Non-Hire
 
.
(a)  For a period of two years after the Closing Date, Hercules, WSP and SPG,
and any of their Affiliates shall not, directly or indirectly, on their own
behalf or on behalf of any other Person, solicit the employment of, or hire, any
employee of the FiberVisions Group whose names appear on Schedule 5.16, except
that nothing in this Section 5.15 shall prohibit Hercules, WSP or SPG, or any of
their Affiliates, from hiring or soliciting the employment of any Person (other
than the employees of the FiberVisions Group listed on Schedule 5.15 hereto (the
“Executive Officers”)) who responds to a general solicitation not directed
solely at such employees so long as such solicitation occurs at least three
months after the Closing.
 
(b)  Hercules, WSP and SPG acknowledge that the remedy at law for breach of the
provisions of this Section 5.15 shall be inadequate and that, in addition to any
other remedy a party may have, it shall be entitled to an injunction restraining
any breach or threatened breach, without any bond or other security being
required and without the necessity of showing actual damages. If any court
construes the covenant in this Section 5.15, or any part of this Section 5.15,
to be unenforceable in any respect, the court may reduce the duration or area to
the extent necessary so that the provision is enforceable, and the provision, as
reduced, shall then be enforced.
 
5.16  Employee Matters
 
.
 
(a)  Commencing as of the Closing Date and continuing through June 30, 2006, the
Company agrees to continue to provide, or cause one of its Affiliates to
continue to provide, the active employees of the FiberVisions Group who are
employed as of the Closing Date (other than any such employees who are on
long-term disability and are not expected to return to employment within six
months of the Closing Date) and listed in Schedule 5.16 (the “Transferred
Employees”) with base salaries or wage levels and employee welfare benefits that
are comparable, in the aggregate, to the base salaries, wage levels and employee
welfare benefits (other than with respect to equity awards or incentives,
bonuses, severance, retiree medical benefits or benefits under a defined benefit
pension plan) that were provided to the Transferred Employees as of the date
hereof; provided, that, each Transferred Employee who is on short-term
disability or on any other leave will continue to be an active employee of the
FiberVisions Group and will continue to receive and be provided with welfare
benefits under the Plans maintained by Hercules or any of its Affiliates (other
than any member of the FiberVisions Group) until such time as the Transferred
Employee recommences active employment with the Company or any other member of
the FiberVisions Group and that if, and only if, any such Transferred Employee
recommences active employment with the Company or any other member of the
FiberVisions Group within six months following the Closing Date then the
 

 
 

--------------------------------------------------------------------------------

 

Company or any of its designated Affiliates shall be responsible for reimbursing
Hercules or its designated Affiliates for the cost of coverage under such Plans
(so long as such costs are not otherwise already paid by or are the liability of
the Company or of any one of its Affiliates pursuant to the Transition Services
Agreement, or otherwise); provided, further, that neither the Company nor any of
its Affiliates shall be obligated or required to continue to employ any
Transferred Employee for any specific time following the Closing Date. Prior to
the Closing Date, Hercules shall, or shall cause one of its Affiliates (other
than any member of the FiberVisions Group) to, assume the terms and conditions
of the employment of the employees of the FiberVisions Group (i) who are
Transferred Employees and do not recommence active employment with the Company
or any other member of the FiberVisions Group within six months following the
Closing Date, and (ii) who are on long-term disability leave and are not
expected to return to employment within six months of the Closing Date (the
“Retained Employees”). Notwithstanding anything to the contrary herein, Hercules
and WSP shall retain or assume all liabilities, obligations and responsibilities
to or in respect of (i) any individual who is not a Transferred Employee
(including, without limitation, any and all liabilities, obligations and
responsibilities relating to the continuation of any benefits or other rights of
any Retained Employee), regardless of when incurred, and (ii) each Transferred
Employee to the extent such liability, obligation and responsibility was
incurred or arose on or prior to the Closing Date, whether or not arising under
any employee benefit plan or compensation agreement, and (iii) each Plan and
Title IV Plan, regardless of when occurred.
 
(b)  The Company, as of the Closing Date, agrees to enter into an employee lease
agreement between the Company and Hercules GmbH and Hercules Italia SpA for the
services of Ralf Gantner and Gianluca Prinzi in the form of Employee Lease
Agreement as attached hereto as Exhibit F.
 
(c)  Except as otherwise provided in the Transitions Services Agreement or this
Section 5.16, as of the Closing Date, each Transferred Employee shall (except as
otherwise provided by Law) cease participating in the Plans and each shall be
eligible to participate in those employee benefit plans established by the
Company or one of its Affiliates, from time to time, for the benefit of
similarly situated employees. Hercules (in its capacity as Plan Sponsor) shall
cause the Plan Administrator of the Pension Plan of Hercules (the “Pension
Plan”) to implement the following provisions as it applies to the Pension Plan
effective on the Closing Date and expiring five (5) years after the Closing
Date:
 
(i)  For participants in the Pension Plan on the date immediately prior to the
Closing Date who become Transferred Employees, Hercules shall continue to credit
service equal to Company continuous service thereafter for purposes of vesting
of benefits accrued as of the Closing Date and for purposes of eligibility to
receive such benefits.
 
(ii)  Such crediting of service shall cease for any Transferred Employee the
earlier of (1) 5 years from the Closing Date, (2) full vesting is achieved, (3)
service for eligibility no longer has an impact on the benefit entitlement or
(4) the date such Transferred Employee experiences a break in continuous service
with the Company or one of its Affiliates prior to 5 years following Closing.
 
(iii)  The Transferred Employees who at Closing are eligible to retire under
Normal Retirement, Early Retirement, Reduced Early Retirement or Delayed Pension
provisions of the Pension Plan, and the Transferred Employees who become
eligible under any of these types of pensions as a result of Section 5.16(c)
shall retain the same rights for post retirement healthcare and group life
benefits as any similarly situated active employee of Hercules as of the date
hereof with such eligibility determination based on Plan provisions in effect at
the date pension benefits become effective.
 
This provision shall have no impact on benefit accrual other than eligibility
requirements to receive a benefit. Hercules agrees that with respect to any
obligations or responsibilities under the Pension Plan or this Section 5.16(c),
Hercules and its Affiliates (other than the Company or any member of the
FiberVisions Group) shall retain or assume all liabilities and obligations.
 
(d)  Without limiting the generality of Section 5.16(c), each Transferred
Employee who is a participant in the Hercules Incorporated Savings and
Investment Plan (the “Hercules Savings Plan”) shall cease to be an active
participant under such plan effective as of the Closing Date and Hercules, or
one of its Affiliates (other than any member of the FiberVisions Group), shall
cause each such participant to become fully vested in his or her account
balances in the Hercules Savings Plan effective as of the Closing. As soon as
practicable after the Closing Date, the Company shall establish, or shall cause
one of its Affiliates to establish, a defined contribution plan that is intended
to be qualified under Section 401(a) of the Code (the “Company Savings Plan”) in
which the Transferred Employees shall be eligible to participate. As soon as
practicable, and in no event later than 60 days following the Closing Date or,
if later, the date on which the Company Savings Plan is established, Hercules,
or one of its Affiliates (other than any member of the FiberVisions Group),
shall cause the Hercules Savings Plan to transfer to the Company Savings Plan,
and the Company agrees to cause the Company Savings Plan to accept, the account
balance (including promissory notes evidencing all outstanding loans, any
materials relating to any qualified domestic relations orders pursuant to
Section 414(p) of the Code, and all Hercules common stock accounts) of each
Transferred Employee under the Hercules Savings Plans as of the date next
preceding the date of transfer.
 
(e)  No provision of this Section 5 shall create any third party beneficiary
rights in any Transferred Employee or Group Employee (including any beneficiary
or dependent of any Transferred Employee or Group Employee) or any other current
or former director, officer, employee or independent contractor (or beneficiary
thereof) of Hercules, WSP or any of their Affiliates in respect of continued
employment (or resumed employment) or any other matter.
 
(f)  To the extent these provisions may be inconsistent with Danish and Chinese
employment rules, laws, practices and policies, such local rules, laws,
practices and policies will apply without giving rise to additional obligations,
liabilities or indemnifications applicable to any parties to this Agreement.
 
5.17  Tax Matters
 
.
 
(a)  For any Pre-Closing Tax Period of any member of the FiberVisions Group,
Hercules and WSP shall prepare or cause to be prepared, and file or cause to be
filed (in a manner consistent with past practices) with the appropriate taxing
authorities all Tax Returns required to be filed, and shall pay all Taxes due
with respect to such Tax Returns; provided, however, that SPG shall be entitled
to review and comment on any such Tax Returns and no such Tax Returns shall be
filed without the prior written consent of SPG, which shall not be unreasonably
withheld.
 
(b)  SPG shall prepare (or cause to be prepared) and file or cause to be filed
when due all Tax Returns relating to Straddle Periods and all Tax Returns that
are required to be filed by or with respect to the FiberVisions Group for
taxable years or periods beginning after the Closing Date. Hercules shall pay
the Taxes attributable to the portion of a Straddle Period ending on the Closing
Date (as determined under Section 5.17(c)) to the Company on or prior to the due
date for the applicable Tax Return; provided, however, that Hercules and WSP
shall be entitled to review and comment on any such Tax Returns and no such Tax
Returns shall be filed without the prior written consent of Hercules and WSP,
which shall not be unreasonably withheld.
 
(c)  In the case of any Straddle Period, the amount of Taxes allocable to the
portion of the Straddle Period ending on the Closing Date shall be deemed to be
the total amount of Taxes (other than transfer Taxes) imposed for the Straddle
Period multiplied by a fraction the numerator of which is the number of months
or portion thereof in the Straddle Period ending on and including the Closing
Date and the denominator of which is twelve (12). Notwithstanding the foregoing,
any item that is unusual or nonrecurring shall be allocated to the day on which
it occurs.
 
(d)  The parties shall provide each other with such cooperation and information
as may be reasonably requested of the other in filing any Tax Return, amended
Tax Return or claim for refund, determining a liability for Taxes or a right to
a refund of Taxes or participating in or conducting any audit or other
proceeding in respect of Taxes. Each of the parties shall make themselves (and
their respective employees) reasonably available on a mutually convenient basis
to provide explanations of any documents or information provided hereunder. The
Company Indemnifying Parties shall control (at their own expense) the defense of
any claims for a Loss relating to Tax for which they have an obligation to
indemnify the SPG Indemnified Parties under Section 8.1(a) using counsel of
their own choosing; provided, however, the SPG Indemnifying Parties shall have
the right to participate fully in all aspects of the prosecution or defense of
any such claim; provided, further, that the Company Indemnifying Parties shall
not settle or compromise any claims for a Loss relating to Tax, which settlement
or compromise could subject the SPG Indemnified Parties to liability for Tax not
covered by the indemnification under Section 8.1(a), without the consent of the
SPG Indemnified Parties, which consent shall not be unreasonably withheld. The
Company agrees that it shall not settle or compromise any claim referred to in
the first sentence of this paragraph, which settlement or compromise may affect
the Company Indemnifying Parties liability for a Loss relating to Tax, without
the consent of the Company Indemnifying Parties, which consent shall not be
unreasonably withheld.
 
(e)  Hercules shall be entitled to receive any refund (other than the SPG
Refund) attributable to a Pre-Closing Tax Period; provided, however, the benefit
of any refunds arising as a result of a carryback of tax attributes generated
after the Closing to a Pre-Closing Tax Period shall be for the account of the
Company; provided, further, that to the extent permitted by law, the Company
shall not carry back tax attributes to the consolidated group for which Hercules
is the common parent without Hercules’ prior written consent, which shall not be
unreasonably withheld. Refunds for a Straddle Period shall be allocated in the
same manner as the relevant Taxes as provided under Section 5.17(c).
 
5.18  Debt/Cash of Company.
 
 
 
(a)  Before the Closing, the Company, Hercules and WSP shall cause all of the
third party debt of the Company and its Subsidiaries and all Intercompany
Balances among Hercules and its Affiliates (other than the Company and its
Subsidiaries), on the one hand, and the Company and its Subsidiaries, on the
other hand, to be paid in full or otherwise fully satisfied. The Intercompany
Balances among members of the FiberVisions Group shall continue through Closing
in accordance with their respective terms.
 
(b)  As of the Closing, the Company shall have cash (i) in the amount of Three
Hundred Thousand Dollars ($300,000) plus an amount equal to any tax refund
received by the Company or Hercules or any Affiliate thereof in respect of 2005
losses at FiberVisions Products, Inc.and (ii) in a restricted deposit account
for letters of credit outstanding as of the Closing Date with respect to polymer
purchases from Daelim in Korea. As of the Closing, if the cash in the Company
exceeds $300,000, SPG shall remit the amount over $300,000 to Hercules.
 
5.19  Exclusive Dealing
 
. During the period from the date of this Agreement through the Closing or the
earlier termination of this Agreement pursuant to Section 9.1 hereof, Hercules
and WSP shall not take or permit any other Person on its behalf to take, and it
shall cause the FiberVisions Group not to take, any action to encourage,
initiate or engage in discussions or negotiations with, or provide any
information to, any Person (other than SPG or its representatives) concerning
any purchase of the Stock, any merger involving the FiberVisions Group, any sale
of all or substantially all of the assets of the FiberVisions Business or
similar transaction involving the FiberVisions Group or the FiberVisions
Business (other than assets sold in the Ordinary Course of Business).
 
5.20  Intellectual Property Rights
 
.
 
(a)  Hercules and WSP, and their Affiliates, shall execute and deliver, or shall
cause to be executed and delivered, such documents and other papers and shall
take, or shall cause to be taken, such further actions as may be reasonably
required to assign to the FiberVisions Group all Intellectual Property Rights
that Hercules and WSP, and their Affiliates, own (or license, to the fullest
extent contractually permissible) for use in, or the benefit of, the
FiberVisions Group.
 
(b)  For a period of one (1) year from the Closing Date, if the FiberVisions
Group in its Ordinary Course of Business determines that it requires a license
from Hercules or WSP or their Affiliates to practice the Intellectual Property
Rights of Hercules or WSP or their Affiliates used on a frequent and regular
basis
 

 
 

--------------------------------------------------------------------------------

 

in the FiberVisions Business as of the date of this Agreement, to the extent
that Hercules or WSP or their Affiliates are able to grant such a license,
Hercules or WSP or their Affiliates shall grant to the FiberVisions Group a
royalty free, non-exclusive license with no right to sublicense for the benefit
of third parties to practice such Intellectual Property Rights solely to the
extent and in the substantially the same manner and degree such Intellectual
Property Rights were used by the FiberVisions Group in the FiberVisions Business
as of the date of this Agreement.
 
(c)  From and after the Closing Date, Hercules and WSP and their Affiliates
grant to the FiberVisions Group, on a non-exclusive basis and with no right to
extend the protections afforded by this grant to third parties, a covenant not
to assert against the FiberVisions Group any Intellectual Property Rights used
by the FiberVisions Group in its Ordinary Course of Business to the extent and
in substantially the same manner and degree such Intellectual Property Rights
were used by the FiberVisions Group in the FiberVisions Business as of the date
of this Agreement. The suppliers, distributors and customers of the FiberVisions
Group shall enjoy the benefit of this covenant solely to the extent it flows to
the FiberVisions Group and their transactions with the FiberVisions Group in the
Ordinary Course of Business to the extent and in substantially the same manner
and degree such transactions were conducted in the FiberVisions Business as of
the date of this Agreement and for no other purposes.
 
5.21  Transition Services Planning
 
.
 
(a)  For purposes of transition services planning, Hercules and WSP shall cause
the FiberVisions Group, its officers, directors, representatives, and agents,
and employees to afford, from the date of this Agreement to the Closing Date,
the officers, employees, accountants, attorneys, and other representatives and
agents of SPG (collectively, the “SPG Representatives”) reasonable access, upon
reasonable prior written notice, during regular business hours, to the premises
and designated officers, employees and agents, of the FiberVisions Group.
 
(b)  Unless otherwise agreed by the parties to this Agreement, no investigation
or communication pursuant to this Section 5.21 shall affect or add to any
representations or warranties of the parties or the conditions to the
obligations of the parties to consummate the Transactions.
 
5.22  Consents and Approvals
 
. Hercules and WSP shall use commercially reasonable efforts to obtain, or to
cause the Company to obtain, any third-party consents or approvals required in
connection with the consummation of the transactions described in this
Agreement, and Hercules and WSP shall cooperate with the Company in connection
with obtaining such consents and approvals. The Company, Hercules and WSP shall
use commercially reasonable efforts to obtain promptly any approvals of
Governmental Entities to the consummation of the transactions described in this
Agreement.
 
5.23  Insurance
 
. Any outstanding claims asserted by any member of the FiberVisions Group prior
to Closing against insurance policies maintained by Hercules shall continue to
be covered by such policies. In addition and upon terms reasonably acceptable to
Hercules, Hercules shall continue to provide the members of the FiberVisions
Group with access to any “occurrence” policies under which any member of the
FiberVisions Group is covered and will reasonably assist the members of the
FiberVisions Group in tendering and filing any such claims with the appropriate
insurance carriers.
 
5.24  Additional Payment
 
. Notwithstanding anything to the contrary in this Agreement, at the Closing,
SPG shall pay to WSP the sum of Seven Hundred Thousand Dollars ($700,000).
 
5.25  General Cooperation
 
. Each of the parties shall provide the other with reasonable access to such
books and records and personnel as may be reasonably requested by the other
party in furtherance of, arising from or related to any of the matters
contemplated by this Agreement, including, without limitation, with respect to
any litigation of the Company. In addition, each of the parties shall make its
personnel available to provide assistance in legal proceedings, including, but
not limited to, for depositions and for testifying in such proceedings. The
requesting party shall pay all such reasonable costs in connection with the
foregoing.
 
SECTION 6.   Conditions Precedent to Closing
 
.
 
6.1  Conditions to Each Party’s Obligation to Close
 
. The respective obligations of each party hereto to proceed with the Closing is
expressly conditioned upon the satisfaction of each of the following conditions
on or before the Closing Date; provided, that a party whose failure to fulfill
or cause to be fulfilled any such condition shall be required to proceed with
the Closing if the other party waives such condition:
 
(a)  No preliminary or permanent injunction or other order, decree, or ruling
issued by any court of competent jurisdiction nor any statute, rule, regulation,
or order entered, promulgated or enacted by any Governmental Entity shall be in
effect that would prevent the consummation of the Closing;
 
(b)  There shall not be pending nor shall there have been threatened, any
complaint, claim, prosecution, indictment, action, suit, arbitration, or
proceeding by or before any Governmental Entity or arbitrator challenging the
lawfulness of or seeking to prevent or delay the Closing or seeking monetary or
other relief by reason of the consummation of the Closing.
 
(c)  All actions by or in respect of or filings with any governmental body,
agency, official or authority required to permit the consummation of the Closing
shall have been taken, made or obtained.
 
(d)  Hercules and Agent shall have entered into an amendment in form and
substance as described in Section 5.12 which shall be reasonably acceptable to
Hercules.
 
6.2  Conditions to the Obligations of Hercules and WSP
 
. The obligation of Hercules and WSP to proceed with the Closing is expressly
conditioned upon the satisfaction of each of the following additional conditions
on or before the Closing Date:
 
(a)  The Debt Financing shall have been consummated, provided, however, that in
the event that the parties fail to consummate the Debt Financing as a direct
result of a breach by Hercules, WSP or the Company of Section 5.3, then neither
Hercules, WSP or the Company shall be entitled to exercise its rights under
Section 9 hereof solely as a result of this subsection.
 
(b)  (i) On and as of the Closing Date: (A) those representations and warranties
of SPG set forth in this Agreement which contain any qualification or limitation
as to materiality or Material Adverse Effect shall be true and accurate and (B)
those representations and warranties of SPG set forth in this Agreement which do
not contain any such qualification or limitation as to materiality or Material
Adverse Effect shall be true and accurate in all material respects, except that
with respect to (A) and (B), those representations and warranties of SPG that
address matters only as of a particular date or only with respect to a specific
period of time, need only be true and accurate or true and accurate in all
material respects, as the case may be, as of such date or with respect to such
period; (ii) the covenants contained in this Agreement to be complied with by
SPG at or before the Closing shall have been complied with in all material
respects; and (iii) SPG shall have delivered to the Company a certificate of SPG
to such effect signed by a duly authorized representative thereof.
 
(c)  Hercules and WSP shall receive a Certificate of the Secretary of SPG to the
effect that (i) the necessary resolutions approving the purchase by SPG of the
Hercules Shares and authorizing execution of this Agreement and the Stockholders
Agreement, attached to such certificate were duly adopted and continue in force
and effect; and (ii) the officers of SPG executing this Agreement and such other
documents executed and delivered pursuant to or in connection with this
Agreement are incumbent officers of SPG and that the specimen signatures on such
certificate or certificates are their genuine signatures.
 
6.3  Conditions to the Obligations of SPG
 
. The obligation of SPG to proceed with the Closing is expressly conditioned
upon the satisfaction of each of the following additional conditions on or
before the Closing Date:
 
(a)  (i) On and as of the Closing Date: (A) those representations and warranties
of Hercules and WSP set forth in this Agreement which contain any qualification
or limitation as to materiality or Material Adverse Effect shall be true and
accurate and (B) those representations and warranties of Hercules and WSP set
forth in this Agreement which do not contain any such qualification or
limitation as to materiality or Material Adverse Effect shall be true and
accurate in all material respects, except that with respect to (A) and (B),
those representations and warranties of Hercules and WSP that address matters
only as of a particular date or only with respect to a specific period of time,
need only be true and accurate or true and accurate in all material respects, as
the case may be, as of such date or with respect to such period; (ii) the
covenants contained in this Agreement to be complied with by each of Hercules
and WSP at or before the Closing shall have been complied with in all material
respects; and (iii) each of Hercules and WSP shall have delivered to SPG a
certificate to such effect signed by duly authorized representatives thereof.
 
(b)  SPG shall receive a Certificate of the Secretary of each of Hercules and
WSP to the effect that (1) the necessary resolutions approving the sale of the
Hercules Shares to SPG and the execution of the Stockholders Agreement by WSP,
attached to such certificate were duly adopted and continue in force and effect,
and (2) the officers of each of Hercules and WSP executing this Agreement and
such other documents executed and delivered pursuant to or in connection with
this Agreement are incumbent officers of Hercules and WSP, respectively, and
that the specimen signatures on such certificate or certificates are their
genuine signatures.
 
(c)  A Certificate of the Secretary of the Company to the effect that (1) the
resolutions of the Board of Directors authorizing the execution of the
Stockholders Agreement by the Company, authorizing the Debt Financing and the
dividends to Hercules and WSP, attached to such certificate were duly adopted
and continue in force and effect, and (2) the officers of the Company executing
this Agreement and such other documents executed and delivered pursuant to or in
connection with this Agreement are incumbent officers of the Company and that
the specimen signatures on such certificate or certificates are their genuine
signatures.
 
(d)  The Debt Financing shall have been consummated, provided, however, that in
the event that the parties fail to consummate the Debt Financing as a direct
result of a breach by SPG of Section 5.13, then SPG shall not be entitled to
exercise its rights under Section 9 hereof solely as a result of this
subsection.
 
(e)  The Company shall provide a notice in writing that it acknowledges that due
to this transaction being consummated on the Closing Date, the Company will no
longer participate in the Pension Plan of Hercules Incorporated, the Hercules
Incorporated Savings and Investment Plan, the Hercules Long Term Incentive
Compensation Plan and the Hercules Incorporated Management Incentive
Compensation Plan. The Company shall notify Hercules prior to Closing Date of
its intent to continue to participate in the Hercules Flexible Employee Benefits
Plan for a period not to extend beyond July 1, 2006.
 
(f)  There shall not have occurred a Material Adverse Effect and there shall not
have been any change or effect that is reasonably likely to have a Material
Adverse Effect.
 
(g)  All contractual and other third party consents and notices required to be
obtained or made by parties other than SPG prior to the Closing Date shall have
been obtained.
 
SECTION 7.   Closing Deliveries
 
.
 
7.1  Company Closing Deliveries
 
. At the Closing, in addition to the deliveries required under Section 6.3, the
Company shall deliver to SPG, Hercules and WSP the documents set forth below:
 
(i)  The Stockholders Agreement executed by the Company;
 
(ii)  A certificate of good standing for the Company certified by the Secretary
of State of the State of Delaware as of a date not more than fifteen (15) days
prior to the date hereof;
 
(iii)  A date-stamped copy of the Company’s Certificate of Incorporation, as
filed with the Secretary of State of the State of Delaware on or prior to the
Closing Date;
 
(iv)  The certificate described in Section 6.3(c) hereof; and
 
(v)  The Transition Services Agreement executed by the Company.
 
7.2  Hercules and WSP Closing Deliveries
 
. At the Closing, in addition to the deliveries required under Section 6.3,
Hercules and WSP shall deliver to SPG the documents set forth below:
 
(i)  The Transition Services Agreement executed by Hercules;
 
(ii)  The Option Agreement executed by WSP;
 
(iii)  Each of the certificates described in Section 6.3(b) and (c) hereof;
 
(iv)  All assignments or licenses of Intellectual Property Rights required under
this Agreement;
 
(v)  The Stockholders Agreement executed by WSP;
 
1. A duly executed and acknowledged certificate, in form and substance
acceptable to SPG and in compliance with the Code and Treasury Regulations,
certifying such facts as to establish that the sale of the Hercules Shares and
any other transactions contemplated hereby are exempt from withholding pursuant
to Section 1445 of the Code; and
 
(vi)  A letter from the Agent to the effect that the security interests related
to the FiberVisions Group assets under the Credit Agreement have been fully
satisfied and released.
 
7.3  SPG Closing Deliveries
 
.
 
(a)  At the Closing, in addition to the deliveries required under Section 6.2,
SPG shall deliver to the Company, Hercules and WSP the following:
 
(i)  A certificate of good standing for SPG certified by the Secretary of State
of the jurisdiction of its organization as of a date not more than fifteen (15)
days prior to the date hereof;
 
(ii)  Each of the certificates described in Sections 6.2(b) and (c) hereof;
 
(iii)  A date-stamped copy of SPG’s certificate of formation, as filed with the
Secretary of State of the jurisdiction of organization on or prior to the
Closing Date and as in effect on the Closing Date;
 
(iv)  This Agreement signed by SPG; and
 
(v)  The Option Agreement executed by SPG.
 
(b)  On the Closing Date, the Company shall pay to Hercules the Redemption Price
by wire transfer of immediately available funds as directed by Hercules.
 
(c)  On the Closing Date, SPG shall pay to WSP the payment described in Section
5.24 hereof by wire transfer of immediately available funds as directed by WSP.
 
SECTION 8.   Indemnification
 
.
 
8.1  Indemnification by Parties
 
.
 
(a)  The Stockholders (the “Company Indemnifying Parties”) agree to jointly and
severally indemnify and hold the Company and its Affiliates (including SPG),
officers, directors, members, heirs, successors, permitted assigns, executors,
employees and agents (the “SPG Indemnified Parties”) harmless from and against
any and all claims, actions, damages, losses, taxes, liabilities, costs and
expenses (including reasonable attorneys’ fees) (collectively, “Losses”)
resulting from (i) any one or more breaches of the representations and
warranties contained in Section 3 hereof, (ii) any breach of a covenant or other
agreement by Hercules, WSP or the Company (for Company breaches resulting from
actions taken or not taken by Hercules or WSP) made in this Agreement, (iii) any
and all liability for Taxes of the FiberVisions Group with respect to any
taxable period of the FiberVisions Group (or any predecessors) for all taxable
periods ending on or before the Closing Date (“Pre-Closing Tax Period”) and with
respect to any taxable period that begins on or before and ends after the
Closing Date (“Straddle Period”), for the portion thereof ending on the Closing
Date, (iv) any and all liability (as a result of Treasury Regulation Section
1.1502-6 or otherwise) for Taxes of Hercules or WSP, or any other person (other
than the FiberVisions Group) which is or has ever been affiliated with any
member of the FiberVisions Group or with whom any member of the FiberVisions
Group otherwise joins or has ever joined (or is or has ever been required to
join) in filing any consolidated, combined, unitary or aggregate Tax Return,
prior to the Closing Date, (v) any payments required to be made after the
Closing Date under any Tax sharing, Tax indemnity, Tax allocation or similar
binding contracts (whether or not written) to which any member of the
FiberVisions Group was obligated, or was a party, on or prior to the Closing
Date, (vi) any and all liabilities for Taxes of the SPG or the FiberVisions
Group resulting from income of SPG or the FiberVisions Group included under
Section 951(a) of the Code that is realized in a transaction that occurs on or
before the Closing, (vii) any and all liability for Taxes resulting from the
cancellation or settlement of any debt as set forth in Section 5.18, (viii) any
and all liability for all Taxes arising in connection with the Restructuring,
and (ix) the portion of any liability to the extent related to exposure to
asbestos occurring, or alleged to have occurred, prior to the Closing from a
product manufactured or sold by any member of the FiberVisions Group or any
Affiliate, including Hercules, or related to an asset owned or operated by any
member of the FiberVisions Group or any Affiliate, including Hercules, prior to
the Closing.
 
(b)  The Company Indemnifying Parties agree to jointly and severally indemnify
and hold the SPG Indemnified Parties harmless from and against any and all
Losses arising under or in connection with any defined benefit, defined
contribution or welfare plan maintained by Hercules, WSP or any of their
Affiliates, including any such plan listed on Schedule 3.20(a) or Schedule
3.20(d) (other than for Losses arising after and attributable to any events
occurring after the Closing Date with respect to any plan contributed to or
maintained by any member of the FiberVisions Group after the Closing Date;
provided that for the purposes hereof, the participation in or contribution to
any plan pursuant to the Transition Services Agreement, or Section 5.16(a) or
Section 5.16(c) of this Agreement, shall not be considered a plan that is
contributed to or maintained by any member of the FiberVisions Group).
 
(c)  The Company Indemnifying Parties agree to jointly and severally indemnify
and hold the SPG Indemnified Parties harmless from and against any and all
Losses resulting from (i) the lawsuit of Freudenberg Spunweb Company v.
FiberVisions, L.P., Civil Action No. 04C-03-073 FSS, in the Superior Court of
the State of Delaware in and for New Castle County, pursuant to which
Freudenberg Spunweb alleges breach of contract and breach of warranty in
connection with the sale of fiber under the Supply Agreement on Polypropylene
Polymer Fibers between Freudenberg Spunweb Co. Ltd. and FiberVisions, L.P. dated
March 15, 2000; and (ii) the former business transactions not in the ordinary
course of business consummated since January 1, 1997 by any member of the
FiberVisions Group involving sales of businesses or dispositions of capital
assets (having a net book value of more than $250,000 at the time of the
transaction).
 
(d)  SPG (the “SPG Indemnifying Party”), agrees to indemnify and hold the
Company, Hercules and WSP and their respective Affiliates, officers, directors,
partners, members, successors, permitted assigns, employees and agents (in such
capacity, the “Company Indemnified Parties”; together with the SPG Indemnified
Parties, the “Indemnified Parties”) harmless from and against all Losses,
resulting from (i) any one or more breaches of the representations contained in
Section 4 hereof and (ii) any breach of a covenant or other agreement by SPG
made in this Agreement, including Section 5.1(b).
 
8.2  Limitations on Indemnity
 
. Notwithstanding the foregoing provisions of Section 8.1 and any other
provision of this Agreement:
 
(a)  Any claim that has been timely asserted by an Indemnified Party (as
hereinafter defined) in accordance with Section 8.5 hereof within the applicable
time period specified in Section 8 shall survive past the applicable time limits
set forth in Section 3.29 and Section 4.9 until the final resolution of the
claim.
 
(b)  Notwithstanding anything in this Section 8 to the contrary, the Company
Indemnifying Parties shall not have liability to the SPG Indemnified Parties
under Section 8.1(a)(i) for any individual Loss or series of related Losses
arising from a breach of the representations and warranties in Section 3 (other
than the representations and warranties in Sections 3.1, 3.2, 3.3, 3.4, 3.9,
3.12, 3.26, 3.27 and 3.28) in an amount less than $25,000 and until the sum of
the aggregate amount of the Losses exceeds $1,000,000 (the “Basket
 

 
 

--------------------------------------------------------------------------------

 

Amount”) in which case the SPG Indemnified Parties shall be entitled to losses
in an amount up to $10,000,000 (the “Cap Amount”), provided, however, that the
Company Indemnifying Parties shall be liable only for the amount by which all
Losses (up to the Cap Amount) exceed the Basket Amount up to the Cap Amount.
Notwithstanding anything in this Section 8 to the contrary, the SPG Indemnifying
Parties shall not have liability to the Company Indemnified Parties under
Section 8.1 for any individual Loss arising from a breach of the representations
and warranties in Section 4 (other than the representations and warranties in
Sections 4.1, 4.2, 4.3 and 4.7 ) in an amount less than $25,000 and until the
sum of the aggregate amount of the Losses exceeds the Basket Amount in which
case the Company Indemnified Parties shall be entitled to losses in an amount up
to the Cap Amount, provided, however, that the SPG Indemnifying Parties shall be
liable only for the amount by which all Losses (up to the Cap Amount) exceed the
Basket Amount. For purposes of this Section 8.2, all Losses arising from the
same facts, circumstances or event shall be deemed to constitute a single
individual Loss. The Basket Amount and the Cap Amount shall not be applicable to
(i) any Losses resulting from any representation and warranty specifically
related to ownership or title of the Company’s assets and properties, (ii) to
any Losses arising under or in connection with any defined benefit, defined
contribution or welfare plan maintained by Hercules, WSP or any of their
Affiliates, including any such plan listed on Schedule 3.20(a) or Schedule
3.20(d), regardless of when occurred, (iii) to any Losses arising under Section
8.1(a)(ii) through (ix), Section 8.1(b) or Section 8.1(c), (iv) to any extent
that the particular Company Indemnifying Party has engaged in fraud or willful
misrepresentation or (v) to any extent that the SPG Indemnifying Party has
engaged in fraud or willful misrepresentation. The Basket Amount and Cap Amount
shall not be applicable to any Losses resulting from any breach of a covenant or
other agreement by SPG made in this Agreement (whether for actions taken or not
taken).
 
(c)  For purposes of determining whether any representation or warranty subject
to indemnification has been breached and in calculating the amount of Losses
relating thereto, such representations and warranties alleged to have been
breached shall be construed as if any qualification or limitation with respect
to Material Adverse Effect were omitted from the text of such representations
(other than the reference to Material Adverse Effect in the first sentence of
Section 3.6).
 
ii. If, after the Closing Date, any member of the FiberVisions Group voluntarily
amends or otherwise restates any Tax Return for a period prior to the Closing
Date (except to the extent required by law) in such a manner as to increase the
Tax liability thereon, no Loss shall arise and the Company Indemnifying Parties
shall have no obligation to indemnify the SPG Indemnified Parties for such
amount.
 
8.3  Effect of Insurance
 
. With respect to any indemnifiable claim hereunder, the amount recoverable by
the party seeking indemnification shall take into account any reimbursements,
net of taxes, realized by such party from insurance policies or other
indemnification sources arising from the same incident or set of facts or
circumstances giving rise to the claim for indemnification. Upon the payment of
the indemnified claim from the Indemnifying Party to the Indemnified Party, the
Indemnifying Party shall have a right of subrogation with respect to any
insurance proceeds or other rights to third party reimbursement for such claims
held by the Indemnifying Party. Nothing in this Section 8.3 shall create an
obligation on the part of any party to carry any specific types or amounts of
insurance.
 
8.4  Exclusive Remedy
 
. With the exception of any claims for fraud or willful misrepresentation, the
indemnification obligations of the Stockholders under this Section 8 shall
constitute the sole and exclusive remedy of SPG with respect to any breach of
any representation, warranty or covenant by the Company or any Stockholder
hereunder. In furtherance of the foregoing, SPG hereby waives and releases, to
the fullest extent permitted by applicable law and, except for claims of fraud,
any and all other rights, claims and causes of action (including rights of
contributions, if any) known or unknown, foreseen or unforeseen, which exist or
may arise in the future, that it may have against any of the Stockholders,
arising under or based upon any federal, state or local statute, law, ordinance,
rule, regulation or judicial decision (including any such statute, law,
ordinance, rule, regulation or judicial decision relating to environmental
matters or arising under or based upon any securities law, common law or
otherwise) in respect of the representations, warranties and covenants of the
Stockholders and the Company set forth herein. SPG shall be entitled to such
remedies as shall be available at law or in equity with respect to any willful
breach of the representations, warranties and covenants of the Stockholders and
the Company set forth herein. This Section 8.4 shall survive Closing.
 
8.5  Notice of Claim
 
. In the event that a SPG Indemnified Party or a Company Indemnified Party (an
“Indemnified Party”) seeks indemnification, the Indemnified Party shall give
reasonably prompt written notice to the Company Indemnifying Party or SPG
Indemnifying Party, as the case may be (the “Indemnifying Party”), specifying
the facts in reasonable detail constituting the basis for such claim and the
amount, to the extent known, of the claim asserted; provided, however, that any
failure to provide such prompt notice shall not affect the right to assert a
claim to the extent the Indemnifying Party is not materially prejudiced by such
delay. The parties shall attempt for not less than thirty (30) days to negotiate
a mutually satisfactory resolution of such matter. In the event the parties are
not able to agree on a mutually satisfactory resolution, either party may seek
to resolve the dispute by litigation.
 
8.6  Third Person Claims
 
. If an Indemnified Party is entitled to indemnification hereunder because of a
claim asserted by any claimant other than an Indemnified Party (a “Third
Person”), the Indemnified Party shall give the Indemnifying Party reasonably
prompt written notice thereof. The Indemnifying Party shall have the right, upon
written notice to the Indemnified Party, and using counsel reasonably
satisfactory to the Indemnified Party, to investigate, contest, control the
defense of or settle the claim alleged by such Third Person (a “Third-Person
Claim”); the Indemnified Party may thereafter participate in (but not control)
the defense of any such Third-Person Claim with its own counsel at its own
expense. Any settlement must be consented to by the Indemnified Party unless
such settlement provides for a full release and satisfaction of all outstanding
claims against the Indemnified Party and only involves the payment of money in
satisfaction of such claim. Upon the reasonable request of the Indemnifying
Party, the Indemnified Party shall promptly provide such information as may be
reasonably needed by the Indemnifying Party to make a determination of whether
or not to assume defense of such claim. If after the receipt of such information
the Indemnifying Party shall fail to assume the defense of any such Third-Person
Claim within twenty (20) days of receiving written notification of such claim
and such requested information:
 
(a)  the Indemnified Party, in good faith, may defend against such claim, in
such manner as it may deem appropriate, including, but not limited to, settling
such claim, after giving at least twenty (20) days’ advance notice of any
proposed settlement to the Indemnifying Party and receiving the Indemnifying
Party’s prior written consent, which may not be unreasonably withheld, on such
terms as the Indemnified Party, in good faith, may deem appropriate; and
 
(b)  the Indemnifying Party may participate in (but not control) the defense of
such action, with its own counsel at its own expense. The Parties shall make
available to each other all relevant information in their possession relating to
any such Third-Person Claim and shall cooperate in the defense thereof.
 
8.7  Set Off
 
. SPG shall not be permitted to set off any amount to which it may be entitled
under this Agreement.
 
8.8  Purchase Price Adjustment
 
. Any indemnification payment made by Hercules pursuant to this Agreement shall
be treated as an adjustment to the Redemption Price for Tax purposes, unless
otherwise required by applicable law.
 
SECTION 9.   Termination and Waiver
 
.
 
9.1  Termination
 
. This Agreement may be terminated prior to the Closing:
 
(a)  by the mutual written consent of Hercules, WSP and SPG;
 
(b)  by Hercules and WSP, if SPG shall (i) fail to comply in any material
respect with any covenant or agreement contained herein with which it is
required to comply, or (ii) materially breach any of its representations or
warranties contained herein so as to cause a condition to closing to be
incapable of satisfaction, which failure or breach is not cured within ten (10)
days after Hercules has notified SPG in writing of its intent to terminate this
Agreement pursuant to this subsection (b) of Section 9.1;
 
(c)  by SPG if Hercules or WSP shall (i) fail to comply in any material respect
with any covenant or agreement contained herein with which they are required to
comply, or (ii) breach any of their representations or warranties contained
herein so as to cause a condition to closing to be incapable of satisfaction,
which failure or breach is not cured within ten (10) days after SPG has notified
Hercules and WSP of its intent to terminate this Agreement pursuant to this
subsection (c) of Section 9.1; or
 
(d)  by either Hercules and WSP, or SPG in the event of the issuance of a final,
nonappealable governmental order restraining or prohibiting any of the
transactions contemplated herein.
 
(e)  by either Hercules and WSP, or SPG if the Closing shall not have been
consummated on or before 5:00 p.m. (EST) on April 30, 2006; provided that the
right to terminate this Agreement pursuant to this clause (e) shall not be
available to the party (if any) whose failure to fulfill or cause to be
fulfilled any obligation under this Agreement has been the primary cause of the
failure of the Closing to occur on or before such date.
 
9.2  Notice of Termination
 
. Any party desiring to terminate this Agreement pursuant to Section 9.1 shall
give written notice of such termination to the other parties to this Agreement.
 
9.3  Effect of Termination
 
. In the event of the termination of this Agreement as provided in Section 9.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of any party to this Agreement, except as set forth in Section 9.4 and
Section 10, provided, however, that nothing in this Agreement shall relieve any
party from liability for any (i) any intentional, knowing and material
misrepresentation or breach of warranty by such party or (ii) a willful and
material breach by the such party of any covenant or agreement contained herein.
 
9.4  Return of Documents
 
. Upon termination of this Agreement prior to the Closing, SPG shall deliver to
Hercules the originals and all copies made available to SPG, its advisers and
representatives of information concerning Hercules, WSP and the Company, and
neither SPG nor its advisers and representatives shall retain or furnish to any
third party any copies, extracts, or other reproductions in whole or in part of
such information.
 
SECTION 10.   Miscellaneous
 
.
 
10.1  Binding Agreement
 
. This Agreement and each provision herein shall be binding upon and applicable
to, and shall inure to the benefit of, the parties hereto, their heirs,
executors, successors and permitted assigns.
 
10.2  Notices
 
. All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
made and received when personally delivered, five (5) days after deposit with
the United States Post Office, by registered or certified mail, postage prepaid,
return receipt requested or one (1) business day after being sent via facsimile
(with answer back receipt and hard copy sent by mail as provided above) or
nationally-recognized overnight courier service, addressed as set forth below or
at such other address as such party may designate in the manner set forth in
this Section 10.2:
 
If to Hercules and WSP, then to:
 
Hercules Incorporated
Hercules Plaza
1313 North Market Street
Wilmington, DE 19894
Telephone No.: (302) 594-6491
Facsimile No.: (302) 594-6909
Attention: Allen Spizzo
 

 
 

--------------------------------------------------------------------------------

 

With a copy to:
 
Hercules Incorporated   Hercules Incorporated
Hercules Plaza    Hercules Plaza
1313 North Market Street   1313 North Market Street
Wilmington, DE 19894   Wilmington, DE 19894
Telephone No.: (302) 594-5128  Telephone No.: (302) 594-6460
Facsimile No.: (302) 594-7252  Facsimile No.: (302) 594-7730
Attention: Israel Floyd   Attention: Gregory McCoy
 
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Telephone No: (215) 864-8606
Facsimile No: (215) 864-9166
Attention: Justin P. Klein


If to the Company, then to:
 
FiberVisions Delaware Corporation
Hercules Plaza
1313 North Market Street
Wilmington, DE 19894
Telephone No.: (302) 594-6491
Facsimile No.: (302) 594-6909
Attention: President of FiberVisions Delaware Corporation
 
With a copy to:
 
Hercules Incorporated   Hercules Incorporated
Hercules Plaza    Hercules Plaza
1313 North Market Street   1313 North Market Street
Wilmington, DE 19894   Wilmington, DE 19894
Telephone No.: (302) 594-6491  Telephone No.: (302) 594-6460
Facsimile No.: (302) 594-6909  Facsimile No.: (302) 594-7730
Attention: Allen Spizzo   Attention: Gregory McCoy
 
If to SPG, then to the address indicated on Schedule 4.6 hereto.
 
With a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY
Telephone No.: (215) 455-3629
 
Facsimile No.: (215) 455-2502
 
Attention: Alan G. Schwartz
 
10.3  Consents and Waivers
 
. No consent or waiver, express or implied, by any party hereto of the breach,
default or violation by any other party hereto of its obligations hereunder
shall be deemed or construed to be a consent or waiver to or of any other
breach, default or violation of the same or any other obligations of such party
hereunder. Failure on the part of any party hereto to complain of any act of any
of the other parties or to declare any of the other parties hereto in default,
irrespective or how long such failure continues, shall not constitute a waiver
by such party of his rights hereunder.
 
10.4  Assignments, Successors, and No Third-Party Rights
 
. No party may assign any of its rights or obligations under this Agreement
without the prior written consent of the other parties hereto, and any attempted
prohibited assignment shall be void; provided that any party shall be entitled
to assign its rights under the Agreement to a controlled Affiliate of such party
(or in the case of SPG, a controlled Affiliate of Snow, Phipps & Guggenheim,
L.P.) that agrees to be bound by all of the terms and conditions of this
Agreement. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and permitted assigns.
 
10.5  Amendments and Termination
 
. No change, modification or termination of this Agreement shall be valid unless
the same is in writing and signed by the Company, Hercules, WSP and SPG.
 
10.6  Governing Law; Consent to Jurisdiction
 
. This Agreement and all questions relating to its validity, interpretation and
performance shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to its conflict of law principles or rules.
Each party hereto consents and agrees that the state or federal courts located
in the State of Delaware shall have exclusive jurisdiction to hear and determine
any claims or disputes pertaining to this Agreement or any of the other
Definitive Agreements, and each party hereto expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in such court,
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens, and hereby waives its right to jury
trial.
 
10.7  Prior Agreements
 
. This Agreement, including the Exhibits and Schedules hereto, supersede any
prior or contemporaneous understanding or agreement among the parties respecting
the subject matter hereof or thereof. There are no arrangements, understandings
or agreements, oral or written, among the parties hereto relating to the subject
matter of this Agreement, except those fully expressed herein or in documents
executed contemporaneously herewith. No change or modification of this Agreement
shall be valid or binding upon the parties hereto unless such change or
modification or waiver shall be in writing and signed by the parties hereto.
 
10.8  Confidential and Embedded Information
 
.
 
(a)  “Confidential Information” means and includes valuable and proprietary
information of a party whether through electronic media or through any media
whatsoever, including, information relating to: (a) the operations and financial
condition of such party, (b) trademarks, patents and patent applications,
copyrights, business processes, trade secrets, algorithms, software programs,
contracts or any other agreements pertaining to such party, (c) all Intellectual
Property Rights, and (d) any other information of a confidential and/or
proprietary nature. Confidential Information does not include information which
(i) was in the public domain at the time it was disclosed or has entered the
public domain through no fault of the receiving party, (ii) was known to the
receiving party, without restriction, at the time of disclosure, (iii) is
disclosed with the prior written approval of the disclosing party or one of its
Affiliates, (iv) was independently developed by the disclosing party without any
use of the Confidential Information, (v) becomes known to the receiving party,
without restriction, from a source other than the disclosing party or its
Affiliates, (vi) is disclosed generally to third parties by the disclosing party
and its Affiliates without restrictions similar to those contained in this
Section, (vii) is required to be disclosed in order for the receiving party to
fulfill its obligations under this Agreement or to enforce its rights under this
Agreement, or (viii) is disclosed pursuant to law, the order or requirement of a
court, administrative agency, or other governmental body; provided that the
receiving party shall provide prompt notice thereof to the disclosing party.
 
(b)  The parties acknowledge that Hercules, WSP and certain Affiliates of
Hercules and WSP have provided SPG, its advisers and representatives, with
access to certain Confidential Information of Hercules and WSP. The parties
acknowledge that SPG and certain Affiliates of SPG have provided Hercules and
WSP, their advisers and representatives with access to certain Confidential
Information of SPG.
 
(c)  Accordingly, SPG, its advisers and representatives, shall be obligated to
maintain the confidentiality of all Confidential Information of Hercules, WSP
and/or any Affiliate of Hercules or WSP that has been provided by Hercules or
WSP to SPG, its advisers and representatives, and that does not relate primarily
to the FiberVisions Business for a term of four (4) years from the date of this
Agreement, in the case of commercial business information, and seven (7) years
from the date of this Agreement, in the case of Intellectual Property Rights.
 
(d)  Accordingly, Hercules and WSP, their advisers and representatives, shall be
obligated to maintain the confidentiality of all Confidential Information of SPG
and/or any Affiliate of SPG that has been provided by SPG to Hercules and WSP,
their advisers and representatives, and that does not relate primarily to the
FiberVisions Business for a term of four (4) years from the date of this
Agreement, in the case of commercial business information, and seven (7) years
from the date of this Agreement, in the case of Intellectual Property Rights.
 
(e)  Notwithstanding anything to the contrary herein, the parties acknowledge
that there is certain information with respect to the Company, Hercules, WSP and
SPG, which is embedded in the Confidential Information and no party shall be
obligated to extract or deliver such embedded information.
 
10.9  Public Announcements
 
. Except as may be required by Law or stock exchange rules, no party to this
Agreement or any Affiliate or representative of such party shall make any public
announcements or otherwise communicate with any news media in respect of this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of Hercules or SPG, as the case may be (which consent shall not
be unreasonably withheld), and prior to any announcement or communication the
parties shall cooperate as to the timing and contents of any such announcement
or communication.
 
10.10  Severability
 
. In case any of this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
 
10.11  Counterparts
 
. This Agreement may be signed in any number of counterparts and/or by
facsimile, each of which shall be an original for all purposes, but all of which
taken together shall constitute only one agreement.
 
10.12  Captions
 
. The captions and headings in this Agreement are included for ease of reference
only and will be disregarded in interpreting or construing this Agreement.
 
10.13  Exhibits, Schedules and Other References
 
. References in this Agreement to any “Exhibit” or “Schedule”, unless otherwise
specified, refer to one of the Exhibits or Schedules attached to this Agreement,
and references made to an “Article” or a “Section” unless otherwise specified,
refer to one of the Articles or Sections of this Agreement.
 
10.14  Rules of Construction
 
. The plural form of any noun shall include the singular and the singular shall
include the plural, unless the context requires otherwise. Each of the
masculine, neuter and feminine forms of any pronoun shall include all such forms
unless context requires otherwise. The terms “include”, “includes”, “including”
and all other forms and derivations of such term shall mean including without
limitation. The terms “herein”, “hereof”, “hereunder”, “hereby”, “hereto”,
“herewith” and words of similar import shall refer to this Agreement as a whole
and not to any particular article, section or paragraph of this Agreement. The
“(s)” shall mean any one or more.
 


[SIGNATURES ARE ON THE FOLLOWING PAGE]
 







 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
HERCULES INCORPORATED




By:  
Name:  
Title:  




WSP, INC.




By:  
Name:  
Title:  




SPG/FV INVESTOR LLC




By:  
Name:  
Title:  




FIBERVISIONS DELAWARE CORPORATION




By:         
Name:        
Title:        





 
 

--------------------------------------------------------------------------------

 




EXHIBIT A
 


 
COMPANY’S CERTIFICATE OF INCORPORATION
 


 


 
[SEE ATTACHED]
 





 
 

--------------------------------------------------------------------------------

 




EXHIBIT B
 


 
STOCKHOLDERS AGREEMENT
 


 


 
[SEE ATTACHED]
 





 
 

--------------------------------------------------------------------------------

 












EXHIBIT C
 


 
OPTION AGREEMENT
 


 


 
[SEE ATTACHED]
 





 
 

--------------------------------------------------------------------------------

 












EXHIBIT D
 


 
TRANSITION SERVICES AGREEMENT
 


 


 
[SEE ATTACHED]
 





 
 

--------------------------------------------------------------------------------

 












EXHIBIT E
 


 
COMMITMENT LETTERS
 


 


 
[SEE ATTACHED]
 





 
 

--------------------------------------------------------------------------------

 












EXHIBIT F
 


 
FORM OF EMPLOYEE LEASE AGREEMENT
 


 


 
[SEE ATTACHED]
 



 
 

--------------------------------------------------------------------------------

 






 


 


 


 


 


 


 
STOCKHOLDERS AGREEMENT
 
BY AND AMONG
 
FIBERVISIONS DELAWARE CORPORATION
 
WSP, INC.
 
AND
 
SPG/FV INVESTOR LLC
 







 
 

--------------------------------------------------------------------------------

 





 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1.
 
Definitions
 
1
 
       
ARTICLE II
GENERAL PROVISIONS
 
SECTION 2.1.
 
Contract
 
5
 
       
ARTICLE III
STOCKHOLDERS
 
SECTION 3.1.
 
Voting
 
5
 
SECTION 3.2. 
 
Non-Compete 
 
5
 
SECTION 3.3.
 
Loans and Guarantees by Stockholders
 
5
 
       
ARTICLE IV
ELECTION OF DIRECTORS
 
SECTION 4.1.
 
Election of Directors
 
6
 
       
ARTICLE V
SPECIAL ACTIONS
 
SECTION 5.1.
Special Actions
7
SECTION 5.2.
 
Expenses
 
9
 
       
ARTICLE VI
ADDITIONAL ISSUANCES; PREEMPTIVE RIGHTS
 
SECTION 6.1.
 
Additional Issuances
 
9
 
SECTION 6.2.
 
Preemptive Rights
 
9
 
       
ARTICLE VII
TRANSFERS OF STOCK
 
SECTION 7.1.
 
General Restriction
 
10
 
SECTION 7.2.
 
Right of First Refusal
 
10
 
SECTION 7.3. 
 
Tag-Along Rights 
 
11
 
SECTION 7.4. 
Drag-Along Rights 
12
       
ARTICLE VIII
TERMINATION
 
SECTION 8.1.
 
Termination
 
14
 
       
ARTICLE IX
MISCELLANEOUS
 
SECTION 9.1.
 
Amendment to the Agreement
 
15
 
SECTION 9.2.
 
Copy of Agreement to Be Kept on File
 
15
 
SECTION 9.3.
 
Stock Certificates to Be Marked with Legend
 
15
 
SECTION 9.4.
 
Successors; Counterparts
 
15
 
SECTION 9.5.
 
Governing Law; Severability
 
15
 
SECTION 9.6.
 
Headings
 
16
 
SECTION 9.7.
 
Additional Documents
 
16
 
SECTION 9.8.
 
Notices
 
16
 
SECTION 9.9.
Interpretation
16








 
 

--------------------------------------------------------------------------------

 





 
SCHEDULED
 
 
Schedule A
 
Stockholders, Number of Shares, Ownership Percentage
 
A
 
Schedule B
 
Designees
 
B
 
Schedule C
 
Pre-Approved Affiliate Fees
 
C
 
       
EXHIBITS
 
 
Exhibit A
 
Form of Agreement to be Bound
 
 



 


 


 



 
 

--------------------------------------------------------------------------------

 




THIS STOCKHOLDERS AGREEMENT dated as of _______, 2006 (this “Agreement”) by and
among FiberVisions Delaware Corporation, a Delaware corporation (the “Company”),
WSP, INC., a Delaware corporation (“WSP”), and SPG/FV Investor LLC, a Delaware
limited liability company (“SPG,” and, together with WSP, the “Stockholders” and
each, a “Stockholder”).
 
RECITALS
 
WHEREAS, the Stockholders are the owners of all of the issued and outstanding
shares of the Stock (as such term is defined below) of the Company.
 
WHEREAS, the Stockholders, the Company and Hercules Incorporated, a Delaware
corporation, and the sole stockholder of WSP (“Hercules”) are parties to that
certain Contribution Agreement, dated as of January 31, 2006 (“Contribution
Agreement”).
 
WHEREAS, the Stockholders have entered into that certain Option Agreement, dated
as of even date herewith (the “Option Agreement”), pursuant to which WSP grants
SPG the option to acquire 14% of the Stock of the Company from WSP (the
“Option”) on the terms set forth in the Option Agreement.
 
WHEREAS, the Stockholders believe that it is in their best interest to set forth
certain agreements regarding fundamental decisions to be made involving the
Company.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements made herein, the parties, intending to be legally bound, hereto
hereby covenant and agree for themselves and their successors and assigns as
follows and agree to execute an Agreement to be Bound in the form attached as
Exhibit A:
 
 
ARTICLE I
 
 
Definitions
 
SECTION 1.1  Definitions.
 
The following defined terms used in this Agreement shall, unless the context
otherwise requires, have the meanings specified in this Section 1.1.
 
“Affiliate” shall mean a Person Controlling, Controlled by or under common
Control with such Person.
 
“Affiliate Transferee” shall have the meaning set forth in Section 7.1 of this
Agreement.
 
“Board” shall have the meaning set forth in Section 4.1(a) of this Agreement.
 
“Bylaws” shall mean the Bylaws of the Company dated as of January 30, 2006.
 


 



 
 

--------------------------------------------------------------------------------

 




“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Company filed on January 30, 2006 with the Secretary of State of the State
of Delaware.
 
“CEO Nominee” shall have the meaning set forth in Section 4.1(a) of this
Agreement.
 
“Closing Date” shall mean March 31, 2006, or such other date as mutually agreed
upon by the parties.
 
“Company Notice” shall have the meaning set forth in Section 7.2(b) of this
Agreement.
 
“Company Option Period” shall have the meaning set forth in Section 7.2(b) of
this Agreement.
 
“Company Purchase Option” shall have the meaning set forth in Section 7.2(a) of
this Agreement.
 
“Company Transfer Notice” shall have the meaning set forth in Section 7.2(a) of
this Agreement.
 
“Competing Business” shall mean the development, manufacture, marketing, sale
and distribution of viscose, polypropylene, polyethylene, polyester,
bi-component (defined as but not limited to staple fibers and continuous
filaments made of two or more thermoplastic polymers having different melting
points) staple fibers and filament yarns with and without additives to impart
properties to the staple fibers and/or the filament yarns such as, but not
limited to, color (solution dyed), dyeability, wettability and antimicrobial,
and used in applications such as, but not limited to the production of nonwoven
fabrics using a carded thermal bonded process, spunlace process, needlepunch
process, airlaid process and combination thereof, the production of woven and
knitted fabrics and the use in industrial applications such as, but not limited
to, concrete reinforcement, concrete cracking prevention, automotive nonwoven,
tea bags, wet laid applications, and binder fibers.
 
“Contribution Agreement” shall have the meaning set forth in the Recitals to
this Agreement.
 
“Control” and each derivative thereof shall mean the possession, directly or
indirectly, of the power to direct or cause to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities or otherwise.
 
“Debt Financing” shall mean the $90,000,000 in debt that the Company and
Fibervisions A/S shall incur on the terms provided in the Contribution
Agreement.
 
“Dividends” shall mean the Hercules Dividend and the WSP Dividend.
 
“Drag Along Rights” shall have the meaning set forth in Section 7.4(a) of this
Agreement.
 
“Drag Along Sale” shall have the meaning set forth in Section 7.4(a) of this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Drag Along Sale Notice” shall have the meaning set forth in Section 7.4(b) of
this Agreement.
 
“Drag Along Sale Notice Period” shall have the meaning set forth in Section
7.4(b) of this Agreement.
 
“Drag Along Sellers” shall have the meaning set forth in Section 7.4(a) of this
Agreement.
 
“Drag Along Transferee” shall have the meaning set forth in Section 7.4(a) of
this Agreement.
 
“Earnout Payment” shall have the meaning set forth in Section 5.2 of the
Contribution Agreement.
 
“Fiscal Period” means the fiscal year of the Company. Each Fiscal Period shall
end on December 31 or such other date as may be required by law.
 
“Free Transfer Period” shall have the meaning set forth in Section 7.2(e).
 
“Hercules Dividend” means an amount equal to $41,800,000 which shall be payable
by the Company to Hercules upon the consummation of the Debt Financing.
 
“Nominees” shall have the meaning set forth in Section 4.1(a) of this Agreement.
 
“Non-Selling Stockholders” shall have the meaning set forth in Section 7.3(a) of
this Agreement.
 
“Offer” shall have the meaning set forth in Section 7.2(a) of this Agreement.
 
“Offered Shares” shall have the meaning set forth in Section 7.2(a) of this
Agreement.
 
“Option” shall have the meaning set forth in the Recitals to this Agreement.
 
“Option Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Other Stockholders” shall have the meaning set forth in Section 7.4(a) of this
Agreement.
 
“Participation Notice” shall have the meaning set forth in Section 7.3(b) of
this Agreement.
 
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, any other form of business organization, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).
 
“Proposed Purchaser” shall have the meaning set forth in Section 7.3(a) of this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Proposed Transfer” shall have the meaning set forth in Section 7.3(a) of this
Agreement.
 
“Selling Stockholders” shall have the meaning set forth in Section 7.3(a) of
this Agreement.
 
“SPG Nominees” shall have the meaning set forth in Section 4.1(a) of this
Agreement.
 
“SPG Shares” the number of shares of Stock of the Company held by SPG and/or its
Affiliates from time to time.
 
“Stock” shall include all currently or hereafter issued capital stock of the
Company, as well as any securities which may be distributed with respect thereto
or issued in which may be distributed with respect thereto or issued in exchange
therefor or in lieu thereof in connection with any stock dividend or stock
split, combination of shares, recapitalization, merger, consolidation or other
reorganization of the Company.
 
“Stockholder” or “Stockholders” shall have the meaning set forth in the Recitals
to this Agreement.
 
“Stockholder Option Period” shall have the meaning set forth in Section 7.2(d)
of this Agreement.
 
“Stockholder Purchase Option” shall have the meaning set forth in Section 7.2(c)
of this Agreement.
 
“Stockholder Transfer Notice” shall have the meaning set forth in Section 7.2(c)
of this Agreement.
 
“Subsidiary” shall have the meaning set forth in Section 5.1(a) of this
Agreement.
 
“Tag-Along Exercise Notice” shall have the meaning set forth in Section 7.3(c)
of this Agreement.
 
“Tag-Along Scheduled Closing” shall have the meaning set forth in Section 7.3(b)
of this Agreement.
 
“Term Note” shall mean any term note issued pursuant to Section 5.2 (c)(v) of
the Contribution Agreement.
 
“Transactions” shall mean the Debt Financing, the Dividends and all transactions
contemplated in this Agreement, the Contribution Agreement and the Option
Agreement.
 
“Transferred Stock” shall have the meaning set forth in Section 7.3(a) of this
Agreement.
 
“WSP Dividend” means an amount equal to $40,200,000 which shall be payable by
the Company to WSP upon consummation of the Debt Financing.
 
“WSP Nominees” shall have the meaning set forth in Section 4.1(a) of this
Agreement.
 
“WSP Shares” shall mean the number of shares of Stock held by WSP and/or its
Affiliates from time to time.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
General Provisions
SECTION 2.1. Contract
 
This Agreement is a contract between the Stockholders and the Company, and is
enforceable by the Company or by any Stockholder against the Company or any
Stockholder who violates its terms. All Stockholders must agree to be bound by
the terms of this Agreement prior to holding shares of Stock of the Company.
 
 
ARTICLE III
 
 
Stockholders
 
SECTION 3.1.Voting
 
Each Stockholder shall be entitled to vote upon all matters upon which
Stockholders have the right to vote pursuant to the Certificate of
Incorporation, Bylaws and applicable law, in proportion to the number of shares
of Stock held by such Stockholder as set forth on Schedule A.
 
SECTION 3.2.Non-Compete
 
WSP and SPG are subject to the non-compete provision set forth in Section 5.10
of the Contribution Agreement. The Parties hereby agree that any Person who
becomes a Stockholder of the Company following the date hereof shall be bound by
a non-competition agreement that is at least as restrictive as the non-compete
provision set forth in Section 5.10 of the Contribution Agreement.
 
SECTION 3.3. Loans and Guarantees by Stockholders
 
No Stockholder shall be required to lend any funds to, guarantee payment of any
debt or obligation of, or purchase additional stock or other securities, debt or
equity of the Company, except as otherwise required by applicable law or by this
Agreement. Any Stockholder or any Affiliate of a Stockholder may, with the
consent of the Board, subject to Section 5.1(a)(iii), make loans to the Company
or a Subsidiary or guarantee payment of any debt or obligation of the Company or
a Subsidiary (including any interest thereon).
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
 
Election of Directors
 
SECTION 4.1.Election of Directors
 
(a)  As of the Closing, the total issued and outstanding capital Stock of the
Company consists of 1000 shares of Stock of which SPG holds 510 shares and WSP
holds 490 shares. The Stockholders shall vote their Stock in such a manner as to
cause the nominees to be elected to the Board of Directors of the Company (the
“Board”) as follows, and except as indicated otherwise, each nominee after such
election shall be a voting member of the Board:
 
(i)  SPG Nominees: (x) three (3) nominees so long as SPG holds 255 or more
shares of Stock; (y) two (2) nominees so long as SPG holds 170 or more but less
than 255 shares of Stock; and (z) one (1) nominee so long as SPG holds 85 or
more but less than 170 shares of Stock. In the event that SPG holds less than 85
shares of Stock, SPG shall have the right to designate one (1) non-voting
observer to the Board.
 
(ii)  WSP Nominees. (x) two (2) nominees so long as WSP holds 245 or more shares
of Stock; and (y) one (1) nominee so long as WSP holds 200 or more shares of
Stock but less than 245 shares of Stock. In the event that WSP holds less than
200 shares of Stock, WSP shall have the right to designate one (1) non-voting
observer to the Board.
 
(iii)  CEO Nominee. The chief executive officer shall be a non-voting member of
the Board unless also nominated as a voting director by either party.
 
(iv)  The SPG Nominees, the WSP Nominees and the CEO Nominee are collectively
referred to herein as, the “Nominees”. The Nominees as of the date of this
Agreement shall be the individuals listed on Schedule B hereto. Notwithstanding
anything in this Agreement to the contrary, at any time that (i) any Earnout
Payment is due and payable to Hercules pursuant to Section 5.2 of the
Contribution Agreement and/or (ii) any amount is due and payable to Hercules
pursuant to any Term Note issued pursuant to Section 5.2(c)(v) of the
Contribution Agreement, WSP shall retain the right to nominate at least two (2)
Nominees and the Stockholders shall vote their Stock in such a manner as to
cause such Nominees to be elected to the Board.
 
(b)  Subject to Section 4.1(a) above, the Stockholders hereby agree to vote
their Stock in such a manner that no SPG Nominee may be removed except upon (i)
the affirmative vote of a majority of the SPG Shares and (ii) no WSP Nominee may
be removed except upon the affirmative vote of a majority of the WSP Shares.  
 
(c)  The rights of WSP under subsection (a) hereof, shall not be assignable,
except as otherwise agreed to by SPG.
 
 
ARTICLE V
 
 
Special Actions
 
SECTION 5.1.Special Actions
 
(d)  The following actions or types of transactions taken by the Company or any
corporations, partnerships, limited liability companies or other entities owned
51% or more by the Company (“Subsidiaries”) shall require the affirmative vote
of at least 66-⅔% of the Board and the holders of 66-⅔% of the Stock:
 
(i)  The amendment or modification of this Agreement which is disproportionately
disadvantageous or advantageous to one Stockholder;
 
(ii)  The declaration or payment, directly or indirectly, of any dividend or
distribution, whether in cash, property or securities or a combination thereof,
with respect to any shares of Stock which is being paid or distributed to
holder(s) of such shares on a non pro-rata basis; provided, however, that the
payment by the Company (i) to WSP of the WSP Dividend and (ii) to Hercules of
the Hercules Dividend and any Earnout Payment(s) is hereby approved, authorized
and ratified in all respects and no further action shall be required by the
Stockholders with respect thereto; and
 
(iii)  Any single transaction, or any one or more related transactions, with a
Stockholder or any of its Affiliates that involves payment in excess of
$100,000 per year, other than the fees set forth on Schedule C.
 
(iv)  The adoption of any compensation or benefit plan, which exceeds 10% of the
then outstanding equity of the Company, that may result in awarding or
transferring any equity or equity equivalents of the Company.
 
(v)  Any agreement or commitment to take any of the actions set forth in this
Section 5.1(a).
 
(vi)  Any amendment, modification or restatement of the Certificate of
Incorporation or the Bylaws.
 
(e)  In addition to the approvals required in Section 5.1(a) above, in the event
that SPG shall at any time hold more than 20% but less than 40% of the Stock,
the following actions shall require the affirmative vote of at least 66-⅔% of
the Board and the holders of 66-⅔% of the Stock:
 
(i)  The annual approval of a 3-year strategic/business plan of the Company and
its Subsidiaries on a consolidated basis (the first year of which will be the
basis of the annual operating budgets of the Company and its Subsidiaries) or
any material amendment to such business plans and/or operating budget;
 
(ii)  Any single or related capital expenditure of the Company or any of its
Subsidiaries in excess of $1,000,000;
 
(iii)  The acquisition or leasing of any asset or equity securities by the
Company or any of its Subsidiaries for consideration in excess of $1,000,000;
 
(iv)  The incurrence of indebtedness or obligation or otherwise raising capital
on behalf of the Company or any of its Subsidiaries in excess of $1,000,000,
provided, however, that nothing herein shall prevent the Company from pursuing
and executing the Debt Financing;
 
(v)  The disposition of any assets of the Company or any of its Subsidiaries
with a fair market value in excess of $1,000,000;
 
(vi)  The issuance of any Stock or any securities exercisable for or
exchangeable or convertible into, any Stock or the declaration of dividends or
redemption of any Stock;
 
(vii)  The making of any investment by the Company or any of its Subsidiaries in
excess of $1,000,000;
 
(viii)  Entering into a new business or line of business by the Company or any
of its Subsidiaries or the acquisition or disposition of any business or line of
business by the Company or any of its Subsidiaries;
 
(ix)  The early redemption or retirement of indebtedness for borrowed money by
the Company or any of its Subsidiaries, in excess of $1,000,000;
 
(x)  The adoption of any employee benefit plan or agreement that provides for
the awarding of compensation or benefits payable following termination of
employment;
 
(xi)  Entering into any fixed term employment agreement with an employee of the
Company or a consultant of the Company for a period which exceeds one year or
includes a change in control provision; or
 
(xii)  any agreement or commitment to take any of the actions set forth in this
Section 5.1(b).
 
 

 
 

--------------------------------------------------------------------------------

 

SECTION 5.2.Expenses
 
Except as otherwise provided in this Agreement or in Section 8 of the
Contribution Agreement (with respect to any Losses (as defined in the
Contribution Agreement) for which Hercules and WSP shall be responsible), the
Company shall be responsible for all expenses, including, without limitation:
 

(a)  
all expenses related to the business of the Company and all routine
administrative expenses of the Company, including the maintenance of books and
records of the Company, the preparation and dispatch to the Stockholders of
checks, financial reports, tax returns and notices required pursuant to this
Agreement or in connection with the holding of any meetings of the Stockholders;

 

(b)  
all expenses incurred in connection with any indebtedness or guarantees of the
Company or any proposed or definitive credit facility or other credit
arrangement;

 

(c)  
all expenses incurred in connection with any litigation or arbitration involving
the Company (including the cost of any investigation and preparation) and the
amount of any judgment or settlement paid in connection therewith; provided,
however, that the Company shall not pay any expenses incurred in connection with
any litigation or arbitration between the Stockholders;

 

(d)  
all expenses for indemnity or contribution payable by the Company to any Person
with respect to certain indemnification obligations of the Company set forth in
the Bylaws;

 

(e)  
all expenses incurred in connection with the collection of amounts due to the
Company from any Person; and

 

(f)  
all expenses incurred in connection with the preparation of amendments to this
Agreement.

 
ARTICLE VI
Additional Issuances; Preemptive Rights
SECTION 6.1.Additional Issuances
 
Subject to the terms of this Agreement and upon approval of the Board, the
Company is authorized to issue Stock in the Company. Other than as specifically
set forth in this Agreement, each share of Stock shall be identical in all
respects with each other share of Stock.
 
SECTION 6.2.Preemptive Rights
 
If the Company shall (other than in connection with (i) the issuance of Stock to
employees, officers and directors of the Company or any of its direct or
indirect Subsidiaries with respect to any Board-approved employee benefit plan,
incentive award program or other compensation arrangement, (ii) any business
combination or acquisition by the Company or any of its Subsidiaries or (iii) a
public offering of equity securities (each an “Excluded Issuance”)), issue any
Stock or enter into any contracts, commitments, agreements, understandings or
 

 
 

--------------------------------------------------------------------------------

 

arrangements of any kind relating to any issuance of any Stock, each Stockholder
shall have the right (exercisable for 30 days) to purchase that number of shares
of Stock at the same purchase price as the price for the additional shares of
Stock to be issued so that, after the issuance of the additional Stock to such
other party, the Stockholder would, after exercising its rights hereunder in the
aggregate, hold the same proportion of the outstanding Stock as was held by such
Stockholder prior to the issuance of such additional shares of Stock.
 
ARTICLE VII
Transfers of Stock
SECTION 7.1.General Restriction
 
Except for the Transactions, which are hereby authorized, approved and ratified
in all respects, or as otherwise provided in this Article VII or as otherwise
agreed to by SPG or as otherwise provided in Section 5.10 of the Contribution
Agreement, no Stockholder (other than SPG and its Affiliates and successors),
Affiliate or successor transferee shall have the right to sell, convey, assign,
transfer, pledge, grant a security interest in or otherwise dispose of all or
any part of its Stock, other than, (i) upon thirty (30) days prior written
notice to the Company and the other Stockholders, to an Affiliate of such
Stockholder, Affiliate or successor transferee that agrees to be bound by all of
the provisions hereof, (such Person, an “Affiliate Transferee”) or (ii) after
the fifth anniversary of the Closing Date; provided that SPG consents in writing
to any such transfer in the case of transfers to any strategic investor,
including but not limited to, any investor otherwise involved in a Competing
Business and provided further that nothing in this Section 7.1 shall restrict
SPG’s (or its Affiliates or sucessors’) ability to sell, convey, assign,
transfer, pledge, grant a security interest in or otherwise dispose of its
Stock, subject to its compliance with Section 7.3).
 
SECTION 7.2. Right of First Refusal
 
(a)  After the fifth anniversary of the Closing Date, in the event that WSP
shall receive a bona fide offer to purchase (which it is willing to accept)
from, any party capable of consummating a sale ( an “Offer”), all, or any
portion of, the WSP Shares (the “Offered Shares”), subject to compliance with
Section 7.1, prior to accepting an Offer, WSP shall first offer in writing to
sell the WSP Shares to the Company at the price and on the terms on which WSP
proposes to transfer the Offered Shares pursuant to the Offer to the proposed
transferee (the “Company Transfer Notice”). The Company Transfer Notice shall
include a copy of the Offer from the proposed transferee and shall set forth the
(i) number of WSP Shares represented by the Offered Shares, (ii) the name and
address of the proposed transferee, (iii) the amount of consideration to be
received by WSP, and (iv) the method of the proposed payment. A copy of the
Company Transfer Notice shall be sent to all Stockholders. The Company shall
have the option (the “Company Purchase Option”) to purchase all of the Offered
Shares, at the price and on the terms provided in the Company Transfer Notice.
 
(b)  The Company Purchase Option shall be and remain irrevocable for a period of
twenty (20) days (the “Company Option Period”) following the date the Company
Transfer Notice is given to the Company. At any
 

 
 

--------------------------------------------------------------------------------

 

time during the Company Option Period, the Company may exercise the Company
Purchase Option by giving written notice to WSP of its acceptance (the “Company
Notice”). If the Company exercises the Company Purchase Option, the parties
shall fix a closing date for the purchase, which shall not be less than ten (10)
nor more than ninety (90) days after the expiration of the Company Option
Period.
 
(c) If the Company does not elect to exercise the Company Purchase Option within
the Company Option Period, then WSP shall immediately offer in writing to sell
the Offered Shares to the other Stockholders at the price and on the terms on
which WSP proposes to transfer the Offered Stock pursuant to the Offer to the
proposed transferee (the “Stockholder Transfer Notice”). The Stockholder
Transfer Notice shall include a copy of the Offer from the proposed transferee
and shall set forth the (i) number of shares represented by the Offered Shares,
(ii) the name and address of the proposed transferee, (iii) the amount of
consideration to be received by WSP, and (iv) the method of the proposed
payment. The other Stockholders shall have the option (the “Stockholder Purchase
Option”) to purchase all of the Offered Shares, at the price and on the terms
provided in the Stockholder Transfer Notice.
 
(d)  The Stockholder Purchase Option shall be and remain irrevocable for a
period of twenty (20) days (the “Stockholder Option Period”) following the date
the Stockholder Transfer Notice is given to the other Stockholders. At any time
during the Stockholder Option Period, any other Stockholder may exercise the
Stockholder Purchase Option by giving written notice to WSP of its acceptance
(the “Stockholder Notice”). In the event that two (2) or more other Stockholders
exercise the Stockholder Purchase Option, each such other Stockholder shall
purchase the Offered Shares in the proportion that the number of shares of Stock
it holds bears to the total shares of Stock of all the other Stockholders who
desire to exercise the Stockholder Purchase Option. If one or more other
Stockholders exercises the Stockholder Purchase Option, the parties shall fix a
closing date for the purchase, which shall not be less than ten (10) nor more
than ninety (90) days after the expiration of the Stockholder Option Period.
 
(e)  If no other Stockholders exercise the Stockholder Purchase Option within
the Stockholder Option Period, then WSP shall be permitted to offer and sell the
Offered Shares to the proposed transferee named in the Offer for a period of
ninety (90) days (the “Free Transfer Period”) after the expiration of the
Stockholder Option Period at a price not less than the price set forth in the
Offer, subject to the terms and conditions set forth in the Offer. If WSP does
not Transfer the Offered Shares within the Free Transfer Period, WSP’s right to
Transfer the Offered Shares pursuant to this Section 7.2 shall cease and
terminate and WSP Stockholder will be required to comply with this Section 7.2
again before making or accepting an Offer for the Offered Shares.
 
SECTION 7.3.Tag-Along Rights
 
(a)  In the event that after complying the terms of Section 7.1 and Section 7.2,
one or more Stockholders desire to sell, in one transaction or a series of
related transactions (collectively, the “Selling Stockholders”), shares of Stock
representing 10% or more of the outstanding Stock of the Company to a third
party (other than an Affiliate of such Person) (such third party, the “Proposed
Purchaser”), such transfer, the “Proposed Transfer”, and such shares of Stock to
be purchased, the “Transferred Stock”), then such Selling Stockholders’ right
 

 
 

--------------------------------------------------------------------------------

 

to accept any offer shall be conditioned upon the other Stockholders
(collectively, the “Non-Selling Stockholders”) being offered the right to sell
the Proposed Purchaser their “proportionate number” of the Transferred Stock.
Each Non-Selling Stockholder’s “proportionate number” of the Transferred Stock
shall be determined by multiplying the number of shares of Stock represented by
the Transferred Stock by a fraction, (x) the numerator of which is the number of
shares of Stock held by such Non-Selling Stockholders and (y) the denominator of
which is the total number of shares of Stock outstanding. The Transferred Stock
to be sold by the Non-Selling Stockholders pursuant to this Section 7.3 shall be
paid and contracted for at the same price per share of Stock, with the same form
of consideration and otherwise upon the same terms and conditions as the sale by
the Selling Stockholder(s) of shares of its Stock to the Proposed Purchaser.
 
(b)  The Selling Stockholders shall, not less than twenty (20) days prior to
each Proposed Transfer that such Selling Stockholders intend to effect, notify
all Non-Selling Stockholders in writing of such Proposed Transfer (the
“Participation Notice”). Such Participation Notice shall set forth: (i) the
number and type of Transferred Stock; (ii) the name(s) and address(es) of the
Proposed Purchaser(s); (iii) the proposed amount and all forms of consideration
and terms and conditions of payment offered by such Proposed Purchaser,
including the proposed date for the closing of the Proposed Transfer (the
“Tag-Along Scheduled Closing”); and (iv) that the Proposed Purchaser has been
informed of the tag-along rights of the Non-Selling Stockholders provided for in
this Section 7.3 and has agreed to purchase the Transferred Stock in accordance
with the terms hereof. 
 
(c)  The tag-along rights described in this Section 7.3 may be exercised by a
Non-Selling Stockholders’ delivery of a written notice to the Selling
Stockholders (the “Tag-Along Exercise Notice”) at least fifteen (15) days prior
to the Scheduled Closing. Such Tag-Along Exercise Notice shall state the number
of shares of Stock such Non-Selling Stockholder elects to include in such sale
to the Proposed Purchaser. If any Non-Selling Stockholder fails to timely
provide a Tag-Along Exercise Notice, such failure shall be regarded as an
election by such Non-Selling Stockholder not to participate in the Proposed
Transfer. In addition, if a Non-Selling Stockholder fails to elect to sell its
full “proportionate amount”, the amount any such Non-Selling Stockholder fails
to sell may be sold by the Selling Stockholders to the Proposed Purchaser.
 
(d)  In the event that any Non-Selling Stockholder exercises its tag-along
rights pursuant to this Section 7.3 and the Proposed Purchaser is not willing to
purchase shares of Stock from the Non-Selling Stockholders on the same terms and
conditions as specified in the Participation Notice, then the Selling
Stockholders shall not be permitted to sell any shares of Stock to the Proposed
Purchaser pursuant to the Proposed Transfer.
 
SECTION 7.4.Drag-Along Rights
 
(a)  If SPG and/or any of its Affiliate Transferee(s) (the “Drag-Along Sellers”)
propose to transfer to a Person that is not an Affiliate of the Drag-Along
Sellers (the “Drag-Along Transferee”) either the lesser of (i) all of the
Drag-Along Sellers Stock or (ii) a majority of the Stock then outstanding (a
“Drag-Along Sale”) the Drag-Along Sellers may, at their option, require each
other Stockholder (the “Other Stockholders”) to transfer all of the Stock
(“Drag-Along Rights”) then held by such Other Stockholders.
 
(b)  The Drag-Along Sellers shall provide written notice of such Drag-Along Sale
to the Other Stockholders (a “Drag-Along Sale Notice”) not later than twenty
(20) days prior to the proposed Drag-Along Sale. The Drag-Along Sale Notice
shall identify the transferee, the consideration for which a transfer is
proposed to be made (the “Drag-Along Sale Price”) and all other material terms
and conditions of the Drag-Along Sale. Each Other Stockholder shall be required
to participate in the Drag-Along Sale on the terms and conditions set forth in
the Drag-Along Notice and to tender all of its shares of Stock as set forth
below. The price payable in such transfer shall be the Drag-Along Sale Price.
Not later than twenty (20) days after the date of the Drag-Along Sale Notice
(the “Drag-Along Sale Notice Period”), each of the Other Stockholders shall
deliver to a representative of the Drag-Along Stockholders designated in the
Drag-Along Sale Notice a limited power-of-attorney or such other documents as
may be reasonably required to authorize the Drag-Along Sellers or such
representative to transfer such Stock on the terms set forth in the Drag-Along
Notice together with wire transfer instructions for payment of the cash portion
of the consideration to be received in such Drag-Along Sale.
 
(c)  The Drag Along Sellers shall have a period of one hundred twenty (120) days
from the date of receipt of the Drag Along Sale Notice to consummate the Drag
Along Sale on the terms and conditions set forth in such Drag Along Sale Notice.
If the Drag Along Sale shall not have been consummated during such period, the
Drag Along Sellers shall return to each of the Other Stockholders the limited
powers of attorney and all other applicable instruments representing the Stock
that such Other Stockholders delivered for transfer pursuant hereto, together
with any other documents in the possession of the Drag Along Sellers executed by
the Other Stockholders in connection with such proposed transfer, and all the
restrictions on transfer contained in this Agreement or otherwise applicable at
such time with respect to such Stock owned by the Other Stockholders shall again
be in effect.
 
(d)  Concurrently with the consummation of the transfer of shares of Stock
pursuant to this Section 7.4, the Drag-Along Sellers shall give written notice
thereof to the Other Stockholders, shall remit to each of the Other Stockholders
that have surrendered the applicable instruments the total consideration (the
cash portion of which is to be paid by wire transfer in accordance with such
Other Stockholder’s wire transfer instructions) for the shares of Stock
transferred pursuant hereto and shall furnish such other evidence of the
completion and time of completion of such transfer and the terms thereof as may
be reasonably requested by such Other Stockholders; provided, however, that,
notwithstanding the foregoing and anything in this Agreement to the contrary, it
is agreed and understood that the aggregate proceeds from a Drag-Along Sale
shall be distributed to the Stockholders participating in such sale on a pro
rata basis. 
 
(e)  Notwithstanding anything contained in this Section 7.4 to the contrary,
there shall be no liability on the part of the Drag-Along Sellers to the Other
Stockholders (other than the obligation to return the limited powers-of-attorney
and other applicable instruments representing the shares of Stock received by
the Drag-Along Sellers) if the transfer of the shares of Stock is not
consummated for whatever reason, regardless of whether the Drag-Along Sellers
have delivered a Drag-Along Sale Notice. Whether to effect a transfer of the
shares of Stock by the Drag-Along Sellers is in the sole and absolute discretion
of the Drag-Along Sellers.
 
(f)  Notwithstanding anything contained in this Section 7.4 to the contrary, the
rights and obligations of Stockholders to participate in a Drag-Along Sale are
subject to the following conditions:
 

(i)  
each Stockholder shall be obligated to pay only its pro rata share of expenses
incurred in connection with a consummated Drag-Along Sale to the extent such
expenses are incurred for the benefit of all Stockholders and are not otherwise
paid by the Company or another Person;

 

(ii)  
each Stockholder shall (1) make such representations, warranties and covenants
and enter into such definitive agreements as are reasonably required in the
proposed transfer and as are customary for transactions of the nature of the
proposed transfer, provided that if the Stockholders are required to provide any
representations or indemnities in connection with such transfer (other than
representations or indemnities concerning each Stockholder’s title to the shares
of Stock and authority, power and right to enter into and consummate the
transfer without contravention of any law or agreement), liability for
misrepresentation or indemnity shall (as to such Stockholders) be several but
not joint and each Stockholder shall not be liable for more than its pro rata
share of any liability for misrepresentation or indemnity, and (2) be required
to bear their proportionate share of any escrows, holdbacks or adjustments in
purchase price.

 
ARTICLE VIII
Termination
SECTION 8.1.Termination
 
This Agreement shall terminate upon the occurrence of any of the following
events:
 
(a) The liquidation of, filing for bankruptcy protection by or dissolution of
the Company; provided, however, that any administrative dissolution of the
Company shall not, by itself, terminate this Agreement;
 
(b)  The voluntary agreement, in writing of all parties bound by the terms
hereof; or
 
(c) The effective date of a public offering of any shares of Stock pursuant to a
registration statement under the Securities Act of 1933, as amended.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE IX
Miscellaneous
SECTION 9.1.Amendment to the Agreement
 
Except as otherwise provided in this Agreement, this Agreement may be amended
by, and only by, a written instrument executed by the holders of 66-⅔% of the
outstanding shares of Stock. Notwithstanding the foregoing, this Agreement may
not be amended in any way which impacts on the prohibition on assignability or
transferability of any Stock unless such amendment is unanimously approved by
all Stockholders.
 
SECTION 9.2. Copy of Agreement to Be Kept on File.
 
The Company shall keep on file at its principal executive offices, and will
exhibit to any Stockholder or his duly authorized representative at any and all
reasonable times, an executed copy of this Agreement and all amendments thereto.
 
SECTION 9.3. Stock Certificates to Be Marked with Legend.
 
All certificates representing Stock now outstanding or hereafter issued by the
Company shall be marked with the following legend:
 
“THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE HELD SUBJECT TO THE
TERMS, COVENANTS AND CONDITIONS OF AN AGREEMENT DATED ________, 2006 BY AND
AMONG THIS COMPANY AND ITS THEN STOCKHOLDERS, AS IT MAY BE AMENDED FROM TIME TO
TIME, AND MAY NOT BE TRANSFERRED OR DISPOSED OF EXCEPT IN ACCORDANCE WITH THE
TERMS AND PROVISIONS THEREOF. A COPY OF SAID AGREEMENT AND ALL AMENDMENTS
THERETO IS ON FILE AND MAY BE INSPECTED AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE COMPANY.”
 
SECTION 9.4.Successors; Counterparts
 
Subject to Article VII, this Agreement (a) shall be binding as to the executors,
administrators, estates, heirs, legal successors and assigns, or nominees or
representatives, of the Stockholders and (b) may be executed in several
counterparts with the same effect as if the parties executing the several
counterparts had all executed one counterpart.
 
SECTION 9.5.Governing Law; Severability
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the principles of conflicts of
law. In particular, this Agreement shall be construed in a manner that is
consistent with all the terms and conditions of the Act. If it shall be
determined by a court of competent jurisdiction that any term or provision of
this Agreement shall be invalid or unenforceable under the Act or other
applicable law, such invalidity or unenforceability shall not invalidate the
entire Agreement. In that case, this Agreement shall be construed so as to limit
any such term or provision so as to make it enforceable or valid
 

 
 

--------------------------------------------------------------------------------

 

within the requirements of applicable law, and, in the event such term or
provision cannot be so limited, this Agreement shall be construed to omit such
invalid or unenforceable term or provision. If it shall be determined by a court
of competent jurisdiction that any provision relating to the dividends and
allocations of the Company pursuant hereto or to any expenses payable by the
Company is invalid or unenforceable, this Agreement shall be construed or
interpreted so as (a) to make it enforceable or valid and (b) to make the
dividends and allocations as closely equivalent to those set forth in this
Agreement as is permissible under applicable law.
 
SECTION 9.6.Headings
 
Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope or intent of this Agreement or any provisions thereof.
 
SECTION 9.7.Additional Documents
 
Each Stockholder agrees to perform all further acts and execute, acknowledge and
deliver any documents that may be reasonable necessary to carry out the
provisions of this Agreement.
 
SECTION 9.8.Notices
 
All notices, requests and other communications to any Stockholder shall be in
writing and shall be deemed to have been given if personally delivered or sent
by telex, telegram, air courier or registered or certified mail, return receipt
requested, to the Company, at the address of the Company set forth below, or
such other addresses of the Company as to which the Stockholders have been given
notice, and to any Stockholder at the address set forth in Schedule A hereto.
Notice shall be deemed to have been given upon delivery, in the case of personal
delivery, telex and telegram; as of the day after being sent by air courier
within the United States or as of the third day after being sent by
international mail courier; and as of the fifth day after being mailed, in the
case of delivery by mail. If to the Company, to:
 
FiberVisions Delaware Corporation
Hercules Plaza
1313 North Market Street
Wilmington, DE 19894
Attn: Allen Spizzo
 
SECTION 9.9.Interpretation
 
Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine, or the neuter gender shall include
the masculine, feminine and neuter.
 

2
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.
 
FIBERVISIONS DELAWARE CORPORATION


By: 
Name:


Title: 




STOCKHOLDERS:


SPG/FV INVESTOR LLC


By: 
Name:


Title: 






WSP, INC.


By: 
Name:
Title:    

 
 

--------------------------------------------------------------------------------

 






SCHEDULE A
 


 
FiberVisions Delaware Corporation
 


 
Stockholders
Number of Shares
Ownership Percentage
     
SPG/FV Investor LLC
c/o SPG Partners, LLC
667 Madison Avenue
New York, NY 10021
 
 
51%
 
WSP, INC.
Hercules Plaza
1313 North Market Street
Wilmington, DE 19894
 
49%
 
     

If SPG exercises its Option to acquire 14% of the Stock of the Company from WSP,
this Schedule A shall be amended and restated as follows:


Stockholders
Number of Shares
Ownership Percentage
SPG/FV Investor LLC
c/o SPG Partners, LLC
667 Madison Avenue
New York, NY 10021
 
 
65%
 
WSP, INC.
Hercules Plaza
1313 North Market Street
Wilmington, DE 19894
 
35%
 






 
 

--------------------------------------------------------------------------------

 




SCHEDULE B
 


 
Nominees
 


 
[TBD]
 


 

 
 

--------------------------------------------------------------------------------

 




SCHEDULE C
 


 
Pre-Approved Affiliate Fees
 


 
[TBD]
 

 
 

--------------------------------------------------------------------------------

 




EXHIBIT A
 
FORM OF AGREEMENT TO BE BOUND
 


 
[DATE]
 


 
To the Parties to the
 
Stockholders Agreement
 
dated as of ________, 2006
 
Dear Sirs:
 
Reference is made to the Stockholders Agreement dated as of _________, 2006,
(the “Stockholders Agreement”), among FiberVisions Delaware Corporation, WSP,
Inc. and SPG/FV Investor LLC and each other Stockholder who or which shall
become parties to the Stockholders Agreement as provided therein. Capitalized
terms used herein and not defined have the meanings ascribed to them in the
Stockholders Agreement.
 
In consideration of the representations, covenants and agreements contained in
the Stockholders Agreement, the undersigned hereby confirms and agrees that it
shall be bound by all of the provisions thereof.
 
This letter shall be construed and enforced in accordance with the laws of the
State of Delaware.
 
Very truly yours,






 
[Permitted Transferee]




 



 
 

--------------------------------------------------------------------------------

 




OPTION AGREEMENT
 


 
DATED AS OF FEBRUARY __, 2006
 


 
between
 


 
WSP, INC.
 
and
 
SPG/FV INVESTOR LLC
 


 


 

DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




Table of Contents
 

   
Page
     
SECTION 1.
Definitions
1
     
SECTION 2.
Grant of Option
3
2.1
Grant of Option; Option Closing.
3
     
SECTION 3.
Representations and Warranties of WSP
4
3.1
Organization; Good Standing; Corporate Power.
4
3.2
Non Contravention.
5
3.3
Brokers
5
3.4
Required Consents; Approvals
5
3.5
Title
5
3.6
Survival of Representations
5
     
SECTION 4.
Representations, and Warranties of SPG
6
4.1
Organization; Good Standing, Corporate Power.
6
4.2
Noncontravention
6
4.3
Investment
6
4.4
Knowledge.
7
4.5
Accredited Investor
7
4.6
Accuracy of Certain Information
7
4.7
Brokers
7
4.8
Required Consents; Approvals
7
4.9
Survival of Representations.
7
     
SECTION 5.
Covenants
7
5.1
Efforts to Consummate
7
5.2
Further Assurances
8
     
SECTION 6.
Conditions Precedent to Option Closing
8
     
SECTION 7.
Closing Deliveries.
9
7.1
WSP Option Closing Deliveries.
9
7.2
SPG Option Closing Deliveries.
9
     
SECTION 8.
Indemnification.
10
8.1
Indemnification by Parties.
10
8.2
Limitations on Indemnity
10
8.3
Effect of Insurance
10
8.4
Exclusive Remedy
10
8.5
Notice of Claim
10
8.6
Third Person Claims
11
     
SECTION 9.
Termination and Waiver.
11
9.1
Termination
11
9.2
Notice of Termination
12
9.3
Effect of Termination
12
9.4
Return of Documents
12
     
SECTION 10.
Miscellaneous.
12
10.1
Binding Agreement
12
10.2
Notices
12
10.3
Consents and Waivers
13
10.4
Assignments, Successors, and No Third-Party Rights
13
10.5
Amendments and Termination
13
10.6
Governing Law; Consent to Jurisdiction
13
10.7
Prior Agreements
14
10.8
Public Announcements
14
10.9
Severability
14
10.10
Counterparts
14
10.11
Captions
14



Schedules
 
Schedule 1.1
Subsidiaries
Schedule 3.2
Non-Contravention
Schedule 3.3
WSP Broker Fees and Expenses
Schedule 4.1
Organization; Good Standing; Corporate Power
Schedule 4.6
Accuracy of Certain Information
Schedule 4.7
SPG Broker Fees and Expenses




 
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




OPTION AGREEMENT
 
THIS OPTION AGREEMENT dated as of February ____, 2006 (this “Agreement”) is made
by and between WSP, Inc., a Delaware corporation (“WSP”) and SPG/FV INVESTOR
LLC, a Delaware limited liability company (“SPG”).
 
Background
 
WHEREAS, Hercules Incorporated (“Hercules”) and WSP currently hold all of the
issued and outstanding shares of capital stock (“Stock”) of FiberVisions
Corporation (the “Company”).
 
WHEREAS, WSP, Hercules, SPG and the Company are parties to that certain
Contribution Agreement, dated as of January 31, 2006 (“Contribution Agreement”)
pursuant to which, among other things, SPG shall contribute the Contribution
Amount (as defined below) to the Company in exchange for 37.78% of the Stock and
the Company shall redeem all 510 shares of Stock owned by Hercules, which
represents, in the aggregate, 51% of the Stock.
 
WHEREAS, WSP, SPG and the Company are parties to that certain Stockholders
Agreement, dated as of January 31, 2006 (“Stockholders Agreement”) which sets
forth certain rights and obligations of the holders of the Stock.
 
WHEREAS, WSP desires to grant to SPG an option to acquire 140 shares of Stock,
which represents, in the aggregate, 14% of the Stock; and
 
WHEREAS, this Agreement provides that, among other things, WSP shall grant SPG
an option to acquire the Optioned Shares, which option shall be exercisable
during the Exercise Period (as defined below) on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereto, intending to be legally bound, agree as follows:
 
SECTION 1. Definitions. For purposes of this Agreement, the following terms when
appearing with initial capital letters will have the following meanings:
 
“Affiliate” of a Person shall mean a Person Controlling, Controlled by or under
common Control with such Person.
 
“Agreement” shall have the meaning set forth in the preamble hereto.
 
“Contribution Agreement” shall have the meaning set forth in the Background.
 
“Contribution Amount” shall have the meaning set forth in the Contribution
Agreement.
 
“Closing” shall mean the consummation of the transactions contemplated by the
Contribution Agreement.
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

“Closing Date” shall mean the date on which the Closing occurs.
 
“Company” shall have the meaning set forth in the Background.
 
“Control” and each derivative thereof shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
 
“Debt Financing” shall mean the bank financing described in Section 5.3 of the
Contribution Agreement.
 
“Definitive Agreements” shall mean this Agreement, the Amendment and all other
documents and certificates delivered by any party at the Option Closing.
 
“Encumbrance” shall mean any encumbrance, security interest, mortgage, lien,
pledge, claim, lease, agreement, right of first refusal, option, limitation on
transfer or use or assignment or licensing, restrictive easement, charge or any
other restriction or third party rights of any kind with respect to any property
or assets (tangible or intangible), including any restriction on the ownership,
use, voting, transfer, possession, receipt of income or other exercise of any
attributes of ownership of such property or assets (whether tangible,
intangible, real or personal).
 
“Exercise Period” shall have the meaning set forth in Section 2.1(a).
 
“Hercules” shall have the meaning set forth in the Background.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.
 
“Indemnified Party” shall have the meaning set forth in Section 8.5.
 
“Indemnifying Party” shall have the meaning set forth in Section 8.5.
 
“Liens” shall mean any claims, liens, charges, restrictions, options, preemptive
rights, mortgages, hypothecations, assessments, pledges, encumbrances or
security interests of any kind or nature whatsoever.
 
“Losses” shall have the meaning set forth in Section 8.1(a).
 
“Option” shall have the meaning set forth in Section 2.1(a).
 
“Option Closing” shall have the meaning set forth in Section 2.1(c).
 
“Option Closing Consideration” shall have the meaning set forth in
Section 2.1(b).
 
“Option Closing Date” shall have the meaning set forth in Section 2.1(c).
 
“Optioned Shares” shall have the meaning set forth in the preamble hereto.
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

“Order” shall mean any judgment, order, writ, decree, injunction or other
determination of any authority or arbitrator or similar body whose finding,
ruling or holding is legally binding or is enforceable as a matter of right (in
any case, whether preliminary or final).
 
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, any other form of business organization, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).
 
“Schedules” shall mean the disclosure schedules delivered by each of the parties
hereto, and which form a part of this Agreement.
 
“Securities Act” shall have the meaning set forth in Section 3.4.
 
“SPG Indemnified Parties” shall have the meaning set forth in Section 8.1(a).
 
“SPG Indemnifying Parties” shall have the meaning set forth in Section 8.1(b).
 
“Stock” shall have the meaning set forth in the Background.
 
“Stockholders Agreement” shall have the meaning set forth in the Background.
 
“Subsidiaries” shall mean any corporation, partnership, limited liability
company or other entity owned 51% or more by the Company as listed on Schedule
1.1 hereto.
 
“Third Person” shall have the meaning set forth in Section 8.6.
 
“Third-Person Claim” shall have the meaning set forth in Section 8.6.
 
“Transaction” shall mean all of the transactions contemplated in this Agreement
collectively, including, but not limited to, each of the transactions
contemplated in Section 2 hereof, and all actions in furtherance thereof.
 
“WSP Indemnified Parties” shall have the meaning set forth in Section 8.1(b).
 
“WSP Indemnifying Party” shall have the meaning set forth in Section 8.1(a).
 
SECTION 2. Grant of Option 
 
2.1 Grant of Option; Option Closing.
 
(a) Grant of Option. WSP hereby grants to SPG an option (the “Option”) to
purchase, on the Option Closing Date, all of the Optioned Shares from WSP for
the Option Closing Consideration and on the terms set forth herein. The Option
may be exercised by SPG at any time during the period beginning on January 1,
2007 and expiring on January 31, 2007 (the “Exercise Period”). Notwithstanding
anything herein to the contrary, if the Option is not exercised during the
Exercise Period, the Option will immediately terminate and shall be of no
further force or effect.
 
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

(b) Exercise of Option; Sale of Optioned Shares. In the event that SPG exercises
the Option during the Exercise Period, on the Option Closing Date each of the
following shall occur simultaneously and are expressly conditioned upon each
other: (i) WSP shall sell, assign and transfer the Optioned Shares to SPG and
SPG shall purchase from WSP the Optioned Shares for a purchase price in an
amount in cash equal to Seven Million Four Hundred Thousand Dollars ($7,400,000)
(the “Option Closing Consideration”), and (ii) the Company’s stock ledger shall
be amended to reflect (x) SPG as the holder of 650 shares of Stock, which
represents, in the aggregate, sixty-five percent (65%) of the Stock and (y) WSP
as the holder of 350 shares of Stock, which represents, in the aggregate,
thirty-five percent (35%) of the Stock.
 
(c) Option Closing. The Option Closing shall take place within five (5) business
days after SPG has notified the Company and WSP in writing of its intent to
exercise the Option and the conditions precedent to the Option Closing shall
have been satisfied or waived by the appropriate party. The consummation of the
Transaction shall be referred to herein as the “Option Closing” and the date on
which the Option Closing occurs shall be herein referred to as the “Option
Closing Date.”
 
(d) Option Closing Procedures. At the Option Closing, the parties shall deliver
to each other the instruments, documents and consideration and shall take the
actions specified in Sections 5 and 6, as applicable.
 
(e) Option Non-Exercise Fee. In the event that SPG does not exercise the Option
during the Exercise Period, then the Option shall expire pursuant to the terms
of this Agreement and SPG shall pay a non-exercise fee to WSP equal to 14% of
(i) any 2006 Earnout Payment plus (ii) any 2007 Earnout Payment due to Hercules
pursuant to Section 5.2 of the Contribution Agreement. SPG shall make any
payment in cash within thirty (30) days after the respective Earnout Payment
becomes payable.
 
SECTION 3. Representations and Warranties of WSP. WSP hereby makes the
representations and warranties set forth in this Section 3 as of the Option
Closing Date. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY
PROVIDED IN THIS SECTION 3, NO REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE,
WHETHER EXPRESS OR IMPLIED IS MADE TO SPG. In addition, WSP makes no
representation or warranty of any kind or nature, whether express or implied ,
that the FiberVisions Business or SPG’s ownership, possession, operation or use
of the FiberVisions Business will yield any given or stated economic, financial,
profit or business result to SPG or will result in SPG having any given standing
or position in any business, market or product.
 
3.1 Organization; Good Standing; Corporate Power.
 
(a) WSP is a Delaware corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware and has the requisite power and
authority to execute and deliver this Agreement and to consummate the
Transaction.
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

(b) This Agreement and the Transaction have been duly authorized by all
corporate action required to be taken on the part of WSP. This Agreement, when
executed and delivered by SPG, will constitute a valid and legally binding
obligation of WSP, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) applicable federal or state securities law
limiting rights of indemnification, and (iii) the effect of rules of law
governing the availability of equitable remedies.
 
3.2 Non Contravention. Except as set forth on Schedule 3.2, neither the
execution, delivery and performance of this Agreement nor the consummation of
the Transaction by WSP will: (a) conflict with or result in a violation by WSP
of its organizational documents; (b) result in a breach of the terms, conditions
or provisions of, or constitute a default under, or result in a violation of, or
give rise to the acceleration of the time for performance or payment under, in
any case, whether with or without the passage of time or the giving of notice or
both, any agreement, contract, instrument, or evidence of indebtedness to which
WSP is a party or by which WSP is bound, except for possible defaults, actions
or omissions as would not reasonably be expected to have a material adverse
effect on the financial condition or business of WSP, taken as a whole; or (c)
except for the applicable requirements of such consents, approvals, Orders,
authorizations or notices as set forth on Schedule 3.2, violate any provision of
any existing law, statute, rule or regulation of any jurisdiction or any Order
to which WSP or any of its assets or properties is subject.
 
3.3 Brokers. Except as set forth on Schedule 3.3, WSP has not employed or
retained any broker, finder or other intermediary in connection with the
Transaction. The fees and expenses of any broker, finder or other intermediary
set forth on Schedule 3.3 shall be paid in accordance with Section 5.2 hereof.
 
3.4 Required Consents; Approvals. Except for filings under the HSR Act or as
otherwise specifically contemplated by this Agreement or the Stockholders
Agreement and as required under the Securities Act of 1933, as amended (the
“Securities Act”), and any applicable state securities laws, WSP is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement and the Stockholders Agreement in
accordance with the terms hereof or thereof or to transfer the Optioned Shares.
 
3.5 Title. WSP is the beneficial and record owner of all of the Optioned Shares.
WSP has good and marketable title to the Optioned Shares, free and clear of any
Liens, except with respect to liens granted in connection with the Debt
Financing. Upon consummation of the transactions contemplated by this Agreement
in accordance with the terms hereof, SPG will acquire good and marketable title
to all of the Optioned Shares, free and clear of any Liens, other than transfer
restrictions under federal and state securities laws and any Liens granted by
SPG.
 
3.6 Survival of Representations. All representations and warranties contained in
this Section 3 shall survive the Option Closing Date.
 
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

SECTION 4. Representations, and Warranties of SPG. SPG represents and warrants
to WSP as follows:
 
4.1 Organization; Good Standing, Corporate Power. SPG is a limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation, as set forth in Schedule 4.1, and has full legal
power and authority to enter into this Agreement, and to acquire the Optioned
Shares. All limited liability company action on the part of SPG’s members and
managers, necessary for (a) the authorization, execution and delivery by SPG of,
and the performance of all obligations of SPG under, this Agreement, and (b) the
purchase by SPG of the Optioned Shares from WSP pursuant to this Agreement, has
been taken. This Agreement, when executed and delivered by WSP will constitute a
valid and legally binding obligation of SPG, enforceable in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (b) applicable federal
or state securities law limiting rights of indemnification, and (c) the effect
of rules of law governing the availability of equitable remedies.
 
4.2 Noncontravention. The execution, delivery and performance of this Agreement
by SPG and the consummation by SPG of the Transaction will not (a) conflict with
or result in a violation of SPG’s Certificate of Formation, Operating Agreement
or similar governing documents or (b) violate or conflict with, or result in a
breach of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture, patent, patent license or instrument to which SPG is a
party, or (c) violate any provision of any existing law, statute, rule or
regulation of any jurisdiction or any Order to which SPG or any of its assets or
properties is subject. SPG is not in violation of its Certificate of Formation
or Operating Agreement (or similar governing instruments) and SPG is not in
default (and no event has occurred which with notice or lapse of time or both
would put SPG in default) under, and SPG has not taken any action or failed to
take any action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which SPG is a party or by which any property or assets of SPG is bound or
affected.
 
4.3 Investment. SPG is acquiring the Optioned Shares for its own account for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof, nor with any present intention of distributing or selling
the same, and it has no obligation, indebtedness or commitment providing for the
disposition thereof. SPG represents that it will not distribute or transfer any
of the Optioned Shares, in the United States except in compliance with
applicable federal and state securities laws, and only in compliance with the
applicable provisions and restrictions set forth in the Stockholders Agreement,
as amended. SPG further represents that it understands that: (a) the Optioned
Shares have not been registered under the Securities Act or the securities laws
of any state by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) thereof
predicated upon SPG’s warranties contained in this Section 4; and (b) the
Optioned Shares cannot be sold unless a subsequent disposition thereof is
registered under the Securities Act and under any applicable state securities
law or is exempt from such registration.
 
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

4.4 Knowledge. SPG represents and warrants to WSP that under all applicable
securities laws and otherwise, it has (a) has such knowledge and experience in
financial and business matters as is necessary to enable it to evaluate the
merits and risks of an investment in the Company; and (b) has such liquidity and
capacity to sustain a complete loss of its investment in the Company. SPG
acknowledges that it has been afforded: (a) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the merits and risks of investing in
the Company; (b) access to information about the Subsidiaries, their respective
results of operations, financial condition and cash flow, and business, in each
case sufficient to enable SPG to evaluate whether to proceed with the execution
and delivery of this Agreement and the acquisition of the Optioned Shares; and
(c) the opportunity to obtain such additional information that the Company or
the Subsidiaries possess, or can acquire without unreasonable effort or expense,
that is necessary to make an informed investment decision with respect to the
acquisition of the Optioned Shares. SPG understands and acknowledges that no
foreign, federal or state authority has made any finding or determination as to
the fairness for investment of the Optioned Shares or has recommended or
endorsed the Optioned Shares.
 
4.5 Accredited Investor. SPG is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act and was not organized for the
specific purpose of acquiring the Optioned Shares.
 
4.6 Accuracy of Certain Information. The state or country of SPG’s principal
office and its exact legal name are accurately set forth on Schedule 4.6 hereto.
 
4.7 Brokers. Except as set forth on Schedule 4.7, SPG has not employed or
retained any broker, finder, or intermediary in connection with the Transaction.
The fees and expenses of any broker, finder, or intermediary set forth on
Schedule 4.7 shall be paid in accordance with Section 5.2 hereof.
 
4.8 Required Consents; Approvals. Except for filings under the HSR Act or as
specifically contemplated by this Agreement, the Stockholders Agreement and as
required under the Securities Act, and any applicable state securities laws, SPG
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency, regulatory agency
or stock market or any third party in order for it to execute, deliver or
perform any of its obligations under this Agreement and the Stockholders
Agreement in accordance with the terms hereof or thereof or to transfer the
Membership Interests.
 
4.9 Survival of Representations. All representations and warranties contained in
this Section 4 shall survive the Option Closing Date.
 
SECTION 5. Covenants
 
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

5.1 Efforts to Consummate. Subject to the terms and conditions of this
Agreement, each of the parties hereto shall use its reasonable best efforts to
take or cause to be taken all action and to do or cause to be done all things
necessary, proper or advisable under applicable laws to consummate and make
effective, as soon as reasonably practicable, the Transaction, including without
limitation the obtaining of all consents, authorizations, Orders and approvals
of any third party, whether private or governmental, required in connection with
such party's performance of such Transaction, and each of the parties hereto
shall cooperate with the others with respect to the foregoing; provided,
however, that no party shall be required to compensate any third party, commence
or participate in litigation or offer or grant any accommodation (financial or
otherwise) to any third party to obtain any such consent or approval of such
third party.
 
5.2 Further Assurances. The parties shall execute and deliver, or shall cause to
be executed and delivered, such documents and other papers and shall take, or
shall cause to be taken, such further actions as may be reasonably required to
carry out the provisions of this Agreement and give effect to the Transaction,
provided, however, that any such additional documents must be reasonably
satisfactory to each of the parties and not impose upon any party any material
liability, risk, obligation, loss, cost or expense not contemplated by this
Agreement.
 
SECTION 6. Conditions Precedent to Option Closing. The obligations of each party
hereto to proceed with the Option Closing is expressly conditioned upon the
satisfaction of each of the following conditions:
 
(a) The Company and WSP shall have received a notice of SPG’s intent to exercise
the Option within the Exercise Period.
 
(b) SPG shall not be in material breach of this Agreement.
 
(c) SPG shall have purchased the Optioned Shares from WSP in exchange for the
Option Closing Consideration in accordance with Section 2.1(b) hereof.
 
(d) The Company’s stock ledger shall have been amended to reflect SPG as the
holder of 650 shares of Stock, which represents, in the aggregate, 65% of the
Stock and WSP as the holder of 350 shares of Stock, which represents, in the
aggregate, 35% of the Stock.
 
(e) The parties shall have complied with all of their respective obligations in
this Agreement that are to be performed at or prior to the Option Closing,
including but not limited to those set forth in Sections 5 and 7.
 
(f) All actions by or in respect of or filings with any governmental body,
agency, official or authority required to permit the consummation of the Option
Closing shall have been taken, made or obtained, including, without limitation,
any filings required under the HSR Act.
 
(g) In respect of the notification of SPG on the one hand and WSP on the other
hand pursuant to the HSR Act, the applicable waiting period and any extensions
thereof shall have expired or been terminated.
 
(h) All contractual and other third party consents and notices required to be
obtained or made prior to the Option Closing Date shall have been obtained.
 
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

SECTION 7. Closing Deliveries.
 
7.1 WSP Option Closing Deliveries.
 
(a) At the Option Closing, WSP shall deliver to SPG the documents set forth
below:
 
(i) A Certificate of the Secretary of WSP to the effect that (1) the resolutions
of the Board of Directors approving the sale by WSP to SPG of the Optioned
Shares and the execution of this Agreement by WSP, attached to such certificate
were duly adopted and continue in force and effect, and (2) the officers of WSP
executing this Agreement and such other documents executed and delivered
pursuant to or in connection with this Agreement are incumbent officers of WSP,
and that the specimen signatures on such certificate or certificates are their
genuine signatures; and
 
(ii) The representations and warranties of WSP contained in this Agreement and
in any certificate or other document delivered in connection herewith shall be
true in all material respects at and as of the Option Closing Date, as if made
at and as of such date, (2) the covenants contained in this Agreement to be
complied with by WSP at or before the Option Closing shall have been complied
with in all material respects; and (3) WSP shall have delivered to SPG a
certificate to such effect signed by a duly authorized representative thereof.
 
7.2 SPG Option Closing Deliveries. At the Option Closing, SPG shall deliver to
the Company the following:
 
(i) A Certificate of the Secretary of SPG to the effect that (1) the resolutions
of the Board of Directors approving the exercise of the option by SPG and the
execution of this Agreement by SPG, attached to such certificate were duly
adopted and continue in force and effect, and (2) the officers of SPG executing
this Agreement and such other documents executed and delivered pursuant to or in
connection with this Agreement are incumbent officers of SPG, and that the
specimen signatures on such certificate or certificates are their genuine
signatures;
 
(ii) Payment of the Option Closing Consideration to WSP by wire transfer of
immediately available funds as directed by WSP; and
 
(iii) (1) The representations and warranties of SPG contained in this Agreement
and in any certificate or other document delivered in connection herewith shall
be true in all material respects at and as of the Option Closing Date, as if
made at and as of such date, (2) the covenants contained in this Agreement to be
complied with by SPG at or before the Option Closing shall have been complied
with in all material respects; and (3) SPG shall have delivered a certificate to
the Company to such effect signed by a duly authorized representative thereof.
 
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 

SECTION 8. Indemnification.
 
8.1 Indemnification by Parties.
 
(a) WSP (the “WSP Indemnifying Party”) agrees to indemnify and hold SPG and its
Affiliates, officers, directors, members, heirs, successors, permitted assigns,
executors, employees and agents (the “SPG Indemnified Parties”) harmless from
and against any and all claims, actions, damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) (collectively, “Losses”)
resulting from any material misrepresentation or material breach of a
representation or warranty or covenant by WSP made in this Agreement.
 
(b) SPG (the “SPG Indemnifying Party”), agrees to indemnify and hold WSP and its
Affiliates, officers, directors, partners, members, successors, permitted
assigns, employees and agents (in such capacity, the “WSP Indemnified Parties”)
harmless from and against all Losses, resulting from any material
misrepresentation or material breach of a representation or warranty or a
covenant made by SPG in this Agreement.
 
8.2 Limitations on Indemnity. Notwithstanding the foregoing provisions of
Section 8.1 and any other provision of this Agreement: The WSP Indemnifying
Party shall not have any obligation or liability to make indemnification
payments under this Agreement except in respect of matters as to which the
Indemnified Parties shall have asserted a claim in the manner set forth in
Section 8.3 hereof. Notwithstanding the expiration of claims as set forth in
Section 8, any claim that has been timely asserted by an Indemnified Party (as
hereinafter defined) in accordance with Section 8.5 hereof within the applicable
time period specified in Section 8 shall survive the applicable time limit set
forth in Section 3.6 until the final resolution of the claim.
 
8.3 Effect of Insurance. With respect to any indemnifiable claim hereunder, the
amount recoverable by the party seeking indemnification shall take into account
any reimbursements, net of taxes, realized by such party from insurance policies
or other indemnification sources arising from the same incident or set of facts
or circumstances giving rise to the claim for indemnification. Upon the payment
of the indemnified claim from the Indemnifying Party to the Indemnified Party,
the Indemnifying Party shall have a right of subrogation with respect to any
insurance proceeds or other rights to third party reimbursement for such claims
held by the Indemnifying Party. Nothing in this Section 8.3 shall create an
obligation on the part of any party to carry any specific types or amounts of
insurance.
 
8.4 Exclusive Remedy. With the exception of any claims for fraud, willful
misrepresentation, the indemnification obligations of WSP under this Section 8
shall constitute the sole and exclusive remedy of SPG with respect to any breach
of any representation, warranty or covenant by WSP hereunder.
 
8.5 Notice of Claim. In the event that a SPG Indemnified Party or a WSP
Indemnified Party (an “Indemnified Party”) seeks indemnification, the
Indemnified Party shall give reasonably prompt written notice to the WSP
Indemnifying Party or SPG Indemnifying Party, as the case may be (the
“Indemnifying Party”), specifying the facts in reasonable detail constituting
the basis for such claim and the amount, to the extent known, of the claim
asserted. The parties shall attempt for not less than thirty (30) days to
negotiate a mutually satisfactory resolution of such matter. In the event the
parties are not able to agree on a mutually satisfactory resolution, either
party may seek to resolve the dispute by litigation.
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 



 
8.6 Third Person Claims. If an Indemnified Party is entitled to indemnification
hereunder because of a claim asserted by any claimant other than an Indemnified
Party (a “Third Person”), the Indemnified Party shall give the Indemnifying
Party reasonably prompt written notice thereof. The Indemnifying Party shall
have the right, upon written notice to the Indemnified Party, and using counsel
reasonably satisfactory to the Indemnified Party, to investigate, contest,
control the defense of or settle the claim alleged by such Third Person (a
“Third-Person Claim”); the Indemnified Party may thereafter participate in (but
not control) the defense of any such Third-Person Claim with its own counsel at
its own expense. Any settlement must be consented to by the Indemnified Party
unless such settlement provides for a full release and satisfaction of all
outstanding claims against the Indemnified Party and only involves the payment
of money in satisfaction of such claim. Upon the reasonable request of the
Indemnifying Party, the Indemnified Party shall promptly provide such
information as may be reasonably needed by the Indemnifying Party to make a
determination of whether or not to assume defense of such claim. If after the
receipt of such information the Indemnifying Party shall fail to assume the
defense of any such Third-Person Claim within twenty (20) days of receiving
written notification of such claim and such requested information:
 
(a) the Indemnified Party, in good faith, may defend against such claim, in such
manner as it may deem appropriate, including, but not limited to, settling such
claim, after giving at least thirty (30) days’ advance notice of any proposed
settlement to the Indemnifying Party and receiving the Indemnifying Party’s
prior written consent, which may not be unreasonably withheld, on such terms as
the Indemnified Party, in good faith, may deem appropriate; and
 
(b) the Indemnifying Party may participate in (but not control) the defense of
such action, with its own counsel at its own expense. The Parties shall make
available to each other all relevant information in their possession relating to
any such Third-Person Claim and shall cooperate in the defense thereof.
 
SECTION 9. Termination and Waiver.
 
9.1 Termination. This Agreement may be terminated prior to the Option Closing:
 
(a) by the mutual written consent of WSP and SPG;
 
(b) by either WSP or SPG in the event of the issuance of a final, nonappealable
governmental order restraining or prohibiting the consummation of the
Transaction; or
 
(c) automatically at 5:00 p.m. (EST) on January 31, 2007.
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 



 
9.2 Notice of Termination. Any party desiring to terminate this Agreement
pursuant to Section 9.1 shall give written notice of such termination to the
other parties to this Agreement.
 
9.3 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any party to this Agreement, except as set
forth in Section 9.4 and Section 10, provided, however, that nothing in this
Agreement shall relieve any party from liability for any (i) any intentional,
knowing and material misrepresentation or breach of warranty by such party or
(ii) a willful and material breach by the such party of any covenant or
agreement contained herein.
 
9.4 Return of Documents. Upon termination of this Agreement prior to the Option
Closing, SPG shall deliver to WSP the originals and all copies made available to
SPG of information concerning WSP, and SPG shall not retain or furnish to any
third party any copies, extracts, or other reproductions in whole or in part of
such information.
 
SECTION 10. Miscellaneous.
 
10.1 Binding Agreement. This Agreement and each provision herein shall be
binding upon and applicable to, and shall inure to the benefit of, the parties
hereto, their heirs, executors, successors and permitted assigns.
 
10.2 Notices. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly made and received when personally delivered, five (5) days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, return receipt requested or one (1) business day after being
sent via facsimile (with answer back receipt and hard copy sent by mail as
provided above) or nationally-recognized overnight courier service, addressed as
set forth below or at such other address as such party may designate in the
manner set forth in this Section 10.2:
 
If to WSP, then to:
 
c/o Hercules Incorporated
Hercules Plaza
1313 North Market Street
Wilmington, DE 19894
Telephone No.: (302) 594-6491
Facsimile No.: (302) 594-6909
Attention: Allen Spizzo
 
With a copy to:
 
Hercules Incorporated    Hercules Incorporated
Hercules Plaza     Hercules Plaza
1313 North Market Street   1313 North Market Street
Wilmington, DE 19894   Wilmington, DE 19894
Telephone No.: (302) 594-5128  Telephone No.: (302) 594-6460
Facsimile No.: (302) 594-7252  Facsimile No.: (302) 594-7730
Attention: Israel Floyd   Attention: Gregory McCoy

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 



 
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Telephone No: (215) 864-8606
Facsimile No: (215) 864-9166
Attention: Justin P. Klein


 
If to SPG, then to the address indicated on Schedule 4.6 hereto.
 
With a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Ave
New York, NY
Telephone No.: (215) 455-3629
Facsimile No.: (215) 455-2502
Attention: Alan G. Schwartz


10.3 Consents and Waivers. No consent or waiver, express or implied, by any
party hereto of the breach, default or violation by any other party hereto of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach, default or violation of the same or any other
obligations of such party hereunder. Failure on the part of any party hereto to
complain of any act of any of the other parties or to declare any of the other
parties hereto in default, irrespective or how long such failure continues,
shall not constitute a waiver by such party of his rights hereunder.
 
10.4 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights or obligations under this Agreement without the prior written
consent of the other party hereto, and any attempted prohibited assignment shall
be void. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and permitted assigns.
 
10.5 Amendments and Termination. No change, modification or termination of this
Agreement shall be valid unless the same is in writing and signed by WSP and
SPG.
 

  
DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 



 
10.6 Governing Law; Consent to Jurisdiction. This Agreement and all questions
relating to its validity, interpretation and performance shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its conflict of law principles or rules. Each party hereto consents
and agrees that the state or federal courts located in the State of Delaware
shall have exclusive jurisdiction to hear and determine any claims or disputes
pertaining to this Agreement or any of the other Definitive Agreements, and each
party hereto expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in such court, and such party hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue or forum non conveniens.
 
10.7 Prior Agreements. This Agreement, including the Exhibits and Schedules
hereto, supersede any prior or contemporaneous understanding or agreement among
the parties respecting the subject matter hereof or thereof. There are no
arrangements, understandings or agreements, oral or written, among the parties
hereto relating to the subject matter of this Agreement, except those fully
expressed herein or in documents executed contemporaneously herewith. No change
or modification of this Agreement shall be valid or binding upon the parties
hereto unless such change or modification or waiver shall be in writing and
signed by the parties hereto.
 
10.8 Public Announcements. Except as may be required by Law or stock exchange
rules, no party to this Agreement or any Affiliate or representative of such
party shall make any public announcements or otherwise communicate with any news
media in respect of this Agreement or the Transaction contemplated by this
Agreement without the prior written consent of WSP or SPG, as the case may be
(which consent shall not be unreasonably withheld), and prior to any
announcement or communication the parties shall cooperate as to the timing and
contents of any such announcement or communication.
 
10.9 Severability. In case any of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
10.10 Counterparts. This Agreement may be signed in any number of counterparts
and/or by facsimile, each of which shall be an original for all purposes, but
all of which taken together shall constitute only one agreement.
 
10.11 Captions. The captions and headings in this Agreement are included for
ease of reference only and will be disregarded in interpreting or construing
this Agreement.
 


 
[SIGNATURES ARE ON THE FOLLOWING PAGE]
 

 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

         
WSP, INC.
                   
By:
     
Name:
     
Title:
                     
SPG/FV INVESTOR LLC
                   
By:
 
   
Name:
     
Title:
   






 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 






Schedule 1.1
 
Subsidiaries
 


 

 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




Schedule 3.2
 
Non Contravention
 


 

 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




Schedule 3.3
 
WSP Broker Fees and Expenses
 


 

 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




Schedule 4.1
 
Organization; Good Standing; Corporate Power
 


 

 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




Schedule 4.6
 
Accuracy of Certain Information
 


 

 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




Schedule 4.7
 
SPG Broker Fees and Expenses
 


 



 DMEAST #9317156 v10
 
 

--------------------------------------------------------------------------------

 




TRANSITION SERVICES AND FACILITIES USE LICENSE AGREEMENT
 
 
This Transition Services and Facilities Use License Agreement (“Agreement”) is
dated as of the ____ day of ___________, 2005, by and between Hercules
Incorporated, a Delaware corporation with offices at 1313 North Market Street,
Wilmington, Delaware ("Hercules"), and FiberVisions, Delaware Corporation, a
Delaware corporation with offices at [_________________] including its
subsidiaries ("FV”). Hercules and FV may be referred to herein individually as a
“Party” and together as the "Parties." As used herein, FV shall include FV's
affiliated companies receiving Services pursuant to this Agreement, and Hercules
shall include Hercules’ affiliated companies providing Services pursuant to this
Agreement. Additionally, country-specific counterparts of this Agreement may be
used with regard to affiliates of the Parties, in which case this Agreement
shall govern the provision of Services as to such affiliates only to the extent
not expressly superseded by the country-specific counterpart.
 
WHEREAS, FV is a 51% owned subsidiary of Hercules and a 49% owned subsidiary of
WSP, Inc., a wholly owned subsidiary of Hercules (“WSP”).
 
WHEREAS, Hercules has sold its 51% ownership in FV to SPG/FV Investor LLC, a
Delaware limited liability company (“SPG”) in accordance with that certain
Contribution Agreement dated January 31, 2006 among Hercules, WSP, SPG and FV
(“Contribution Agreement”) and whereby following the transaction SPG intends to
operate FV independently of Hercules (the “Acquired Business”).
 
WHEREAS, FV has been receiving certain services in support of its operations
from Hercules or from entities affiliated with Hercules, and FV desires to
continue to receive certain of such services in connection with the Acquired
Business for the time periods set forth herein;
 
WHEREAS, FV has been using space in facilities of Hercules and FV desires to
continue to use certain of such space for the Acquired Business for the time
periods set forth herein;
 
WHEREAS, Hercules agrees, upon the terms and conditions set forth in this
Agreement, to make available for use by and/or to provide or cause to be
provided to FV certain space and support services for the time periods set forth
herein; and
 
WHEREAS, the Parties desire this Agreement to become automatically effective on
[date hereof] (the "Effective Date").
 
NOW THEREFORE, the Parties hereby agree as follows:
 
SECTION 8.   ARTICLE 1. SCOPE OF SERVICES
 
8.1  A.Services. During the term of this Agreement, FV hereby engages Hercules
to provide, and Hercules hereby agrees to provide or cause to be provided to FV
for the Acquired Business the services identified in Exhibit A hereof (as from
time to time added to or deleted from such Exhibit A pursuant to this Agreement,
collectively referred to hereinafter as the “Services”). Except where Services
are currently outsourced by Hercules or as provided in Article 1B, below,
Hercules shall provide the Services by and through the Hercules employees.
Certain Services are currently provided to Hercules and its affiliated companies
(for FV as well as other businesses of Hercules) by other companies which are
affiliated with Hercules, or by third-Parties, or pursuant to certain shared
service or cost agreements by and between Hercules and various companies
affiliated with Hercules. Hercules shall take such steps as are necessary and
appropriate to cause the various Hercules-affiliated entities to provide
Services to FV for the Acquired Business. Hercules shall use its best efforts to
obtain the consent of others and third parties to provide the Services (and FV
shall provide reasonable cooperation to assist in connection with obtaining such
consent) hereunder. Hercules shall use reasonable efforts to cause any third
parties to provide Services to the Acquired Business, but in each case, only in
accordance with the terms and conditions of this Agreement. In the event
Hercules is not able to secure the agreement of any third parties to provide
Services to the Acquired Business, the Parties will mutually cooperate (at FV’s
expenses) to obtain like services from another source. Hercules shall obtain any
required licenses or license modifications for software used to provide
transition services to FV if such licenses are required by the software owner;
FV agrees to pay the license fees for services provided under Exhibit A. If a
third party supplier or vendor will not provide the same contract terms to FV,
Hercules shall pass any additional cost to FV. Hercules shall bear the cost
associated with loss of favorable terms and conditions on the business retained
by Hercules.
 
8.2  B.Service Standard. Hercules shall provide or cause to be provided the
personnel, facilities, equipment, systems and management to perform the Services
(but only to the extent the same have been provided by Hercules to FV during the
six (6) month period immediately preceding the Effective Date) and Hercules
shall provide the Services consistent with Hercules’ practices and policies in
effect during the six months period preceding the Effective Date. The foregoing
standard shall be referred to herein and in the Exhibits hereto as the "Hercules
Standards" or "Services Standard." Exhibit A, attached hereto, shall take
precedence in defining the Services to be provided to FV by Hercules.
 
8.3  To the extent reasonably practicable, Hercules shall give FV at least
fifteen (15) days prior notice of Hercules’ inability to provide Services. If
despite using its commercially reasonable efforts, Hercules is unable to provide
a specific Service, Hercules will permit a mutually acceptable FV employee or
third party to provide such Services at FV's sole cost and expense, provided
such employee or third party will pose no unreasonable risk of material
interruption or diminished functionality to the existing Hercules systems or
business operations. In the event a third party is to provide such Services or
assist in connection therewith, such third party shall be required to execute a
confidentiality agreement reasonably acceptable to Hercules and FV prior to
initiating such Services. Such third party shall operate under the direct
supervision of Hercules personnel. In the event that Services cannot be provided
through the above mentioned employee or third party, then Hercules and FV shall
use commercially reasonable efforts to cooperate with each other to find a
mutually acceptable means of having the affected Services provided to FV for the
reminder of the relevant Term thereof.
 
8.4  Neither Hercules nor or any of its affiliated companies will be required to
stay in business, replace employees who voluntarily terminate their employment
with Hercules or the provider of the Services or take other extraordinary
measures solely to provide the Services to FV for the Acquired Business.
Notwithstanding the foregoing, without the prior written consent of FV, (a)
Hercules shall not be entitled to terminate a Service to FV if Hercules
otherwise provides a comparable service to one or more other businesses of
Hercules that would not be terminated, and (b) in the event a Service is
reduced, such reduction shall not disproportionately affect the Service provided
to FV as compared to a similar service otherwise provided to Hercules.
 
8.5  C.Special Services and Projects. During the term of this Agreement, FV may
from time to time request that Hercules provide special services or projects in
addition to the Services, and Hercules shall make commercially reasonable
efforts to provide such additional services or projects. If Hercules provides
such additional services or projects, the Parties shall negotiate in good faith
the terms (including, without limitation, price) for providing such additional
services or projects and, following agreement on such terms, Exhibit A hereof
shall be amended to include such additions. If despite using commercially
reasonable efforts, Hercules is unable to provide such additional services or
projects, Hercules will permit a mutually acceptable FV employee or third party
to Hercules and FV to provide such additional services or projects at FV's sole
cost and expense, provided such employee or third party reasonably concludes
that provision of such additional services or projects will pose no risk of
material interruption or diminished functionality to the existing Hercules
systems or business operations. In the event a third party is to provide such
additional services or projects or assist in connection therewith, such third
party shall be required to execute a confidentiality agreement reasonably
acceptable to Hercules and FV prior to initiating such additional services or
projects. Such third party shall operate under the direct supervision of
Hercules personnel.
 
8.6  D.Agreement Contacts. In order to monitor, coordinate and facilitate
implementation of the terms and conditions of this Agreement, the Parties shall
designate a single contact person. The initial contact person for a party shall
be the person listed below each party’s signature hereto. A party may change its
contact person by giving the other party notice thereof.
 
SECTION 9.   ARTICLE 2. FACILITIES USE LICENSE
 
9.1  A.License Grant. During the term of this Agreement, FV hereby engages
Hercules to provide, and Hercules hereby agrees to provide and license to FV, as
set forth below, the right to use space as set forth on Exhibit B, at the end of
Exhibit B, for the benefit of the Acquired Business (the “License”). To the
extent building services are required of any landlord of Hercules for a Licensed
Premises, this License shall be deemed a sublease.
 
9.2  B.The Licensed Premises. In consideration of the covenants and agreements
hereinafter contained, to be kept and performed by FV (including but not limited
to, the fees to be paid hereunder), Hercules grants to FV the license and
privilege of using the premises set forth on Exhibit B (the “Licensed
Premises”). The License shall include the right to use the driveways, parking
lots, washroom facilities, office equipment, furniture and fixtures, and other
similar amenities at the Licensed Premises. The Licensed Premises shall be used
solely by FV for operating the Acquired Business, and shall include offices
(furnished by Hercules in accordance with Hercules’ normal standards) and work
space for FV's employees, contractors and invitees . It is agreed that nothing
herein shall be construed to prevent Hercules, its employees, representatives
and/or agents from entering upon and working in the Licensed Premises to provide
the Services; provided that (i) the provision of the Services does not
unreasonably disturb the operations of FV, and (ii) Hercules and its affiliates
will not be denied, delayed or impeded from using the Licensed Premises for
Hercules’ other businesses operating at the Licensed Premises, provided that
such use is in a manner consistent with and to the extent of the Hercules’
practices as of the Effective Date. FV's use of space in any Licensed Premises
shall at all times during the Term be in compliance with the applicable lease
for such Licensed Premises (subject to Hercules providing FV with notice of the
applicable terms on or before the Effective Date), and in compliance with all
applicable laws, rules, regulations, codes, and ordinances, and Hercules’ safety
procedures.
 
9.3  C.Quiet Possession. Subject to the terms of this Agreement, Hercules
covenants and agrees that FV shall, and may at all times during the Term,
peaceably possess and quietly have, hold and enjoy the Licensed Premises without
unreasonable disturbance of FV by Hercules or any person claiming through or
under Hercules.
 
9.4  D.Ancillary Services. In connection with the specific Services and level of
Services set forth on Exhibit A, and the use of the Licensed Premises by the
Acquired Business, Hercules shall, consistent with its past practices, furnish
to the Acquired Business, free of any cost in addition to the amounts paid
hereunder, as part of the services rendered by Hercules to the Acquired
Business, the following ancillary services: adequate light, heat, gas, hot and
cold water, air conditioning, janitorial maintenance services, electricity,
mailroom services, and telephone switching services (hereinafter the “Ancillary
Services”). FV shall pay (where possible, directly to the third party service
provider) for all local, toll and long distance calls, parcel post, special and
other shipping of packages, products and the like (including, but not limited
to, by private overnight delivery services such as Federal Express, United
Parcel Service and DHL). Hercules shall provide the Ancillary Services in
compliance with all applicable laws, statutes and ordinances. Unless caused by
its negligence or willful misconduct, Hercules shall not be responsible for any
interruption or failure of the Ancillary Services.
 
9.5  E.Deliveries. Hercules shall accept at its receiving docks all deliveries
consigned to FV or the Acquired Business and notify FV thereof, whereupon FV
shall promptly remove same from the receiving dock.
 
9.6  F.Fixtures. Unless otherwise agreed to by the Parties in writing or as
provided in the following sentence, all additional fixtures (other than those
facilities and items included in the Licensed Premises) which shall be required
by FV in the operation of the Acquired Business shall be provided by FV,
provided, however, that with respect to fixtures to be affixed to the Licensed
Premises, use by FV shall be subject to the approval of Hercules with respect to
style, design, construction, color, and finish prior to installation (such
approval not to be unreasonably withheld, conditioned or delayed). FV may use
fixtures at the Licensed Premises during the Term so long as: (a) such fixtures
were used regularly in the ordinary course of the Business prior to the
Effective Date; (b) such fixtures are located within the space licensed to FV;
(c) FV's use of such fixtures is not reasonably likely to result in the
disclosure of confidential information of Hercules or its affiliates to FV or
its employees, contractors or invitees; and (d) FV has not discontinued use of
such Licensed Premises. Any fixtures, equipment and accessories provided by FV
(or sold by Hercules to FV under the Contribution Agreement) shall remain the
property of FV and shall be removed at FV's expense from the Licensed Premises
within a reasonable time after the cessation of operations at the Licensed
Premises by FV. FV shall repair any damage occasioned by all such removals at
its own expense, and in default thereof, and without affecting in any way any
remedies Hercules may have in law or in equity as a result of such default,
Hercules may, following notice to FV, effect such repairs and FV shall reimburse
Hercules for the reasonable cost thereof.
 
9.7  G.Casualty Loss and Condemnation. In the event of damage to any of the
Licensed Premises, by fire or any other casualty loss occasioned by natural or
human force, by which the Licensed Premises shall be destroyed to the extent
that, for the remainder of the Term, it is impracticable for FV to carry on the
Acquired Business therein, or in the event of the loss of use of the Licensed
Premises due to condemnation by a governmental or quasi-governmental agency,
this License shall ipso facto terminate and be of no further force and effect
with respect to the Licensed Premises at issue; provided, however, that if the
Licensed Premises at issue is only partially destroyed so that it may be
restored within a reasonable time to a suitable condition for the continuation
of the Acquired Business, or only partially taken through condemnation such that
the Acquired Business can continue to operate without a material adverse impact,
this License shall remain in full force and effect.
 
9.8  H.Insurance. FV, at its own cost and expense, shall be responsible for
insuring or self-insuring its owned or leased personal property (including trade
fixtures, and equipment,), located on or about the Licensed Premises, it being
understood that the same is not the responsibility of Hercules nor shall
Hercules be liable therefore, except where caused by the gross negligence or
willful misconduct of Hercules. Further, FV, at its own cost and expense, shall
be responsible for insuring or self-insuring any liability it may have for
damage to Hercules property. All insurance policies carried by FV pursuant to
this Article 2H shall expressly waive any insurer’s right of subrogation against
Hercules. Hercules, at its own cost and expense, shall be responsible for
insuring or self-insuring its owned or leased personal property (including trade
fixtures, machinery, equipment, stocks, inventories and contents), located on or
about the Licensed Premises, it being understood that the same is not the
responsibility of FV nor shall FV be liable therefore, except where caused by
the negligence or willful misconduct of FV. Further, Hercules, at its own cost
and expense, shall be responsible for insuring or self-insuring any liability it
may have for damage to FV property. All insurance policies carried by Hercules
pursuant to this Article 2H shall expressly waive any insurer’s right of
subrogation against FV.
 
9.9  I.Alterations. FV may not make alterations, changes, additions and
improvements to the Licensed Premises without the prior written approval of
Hercules, which shall not be unreasonably withheld, conditioned or delayed.
 
SECTION 10.   ARTICLE 3. TERM AND TERMINATION
 
10.1  A.Term. Except as set forth in Article 3B, below, this Agreement shall be
effective as of the Effective Date, and shall continue for twelve months, unless
a different period is provided therefore on Exhibit A and Exhibit B,
respectively, or the Parties mutually agree in writing to an extended period
(the “Term”), or unless earlier terminated pursuant to Article 3B, below. During
the Term, FV shall endeavor to not need Services beyond six (6) months after the
Effective Date; however, if there are Services which FV desires to have beyond
six months then FV shall notify Hercules as soon as practicable (but in no event
later than 30 days prior to the date six months after the Effective Date). Also,
FV and Hercules shall endeavor to meet 30 days before the expiration of this
Agreement to discuss (with no obligation to agree) whether this Agreement will
be extended for any period.
 
10.2  B.Termination. Except as otherwise provided herein, FV may terminate this
Agreement or one or more of the Services or one or more of the Facility Licenses
provided pursuant to this Agreement as of the end of any calendar month upon at
least thirty (30) days advance written notice to Hercules. Upon termination of
this Agreement, or upon termination of one or more of the Services or one or
more of the Facility Licenses provided pursuant to this Agreement, Hercules
shall cease and shall cause its affiliates to cease providing the terminated
Service(s), and FV shall vacate the facility where the Facility License has been
terminated, leaving such facility in broom clean condition and otherwise in
compliance with the terms and conditions of this Agreement. FV's obligation to
pay monies owed to Hercules for Services provided prior to the effective date of
such termination notice(s) shall survive the termination or expiration of this
Agreement.
 
SECTION 11.   ARTICLE 4. USE LICENSE FEE AND SERVICES FEE
 
11.1  A.FV agrees to pay to Hercules on a monthly basis during the Term of this
Agreement, in consideration for the Services rendered to FV and the Acquired
Business as herein provided (“Service Fees”), and for the License for the
Licensed Premises (“License Fees”) the amounts set forth opposite each such
Service and Licensed Premises on Exhibit A and Exhibit B, respectively.
 
11.2  B.To the extent that during the Term the Parties mutually agree to modify,
amend, delete or add to the Licensed Premises and/or the Services, the Parties
shall cooperate to determine in good faith an equitable adjustment to the
amounts paid by FV to Hercules.
 
SECTION 12.   ARTICLE 5. COMPENSATION, BILLING AND PAYMENT
 
12.1  A.SERVICE FEES UNDER EXHIBIT A and LICENSE FEES UNDER EXHIBIT B
 
12.2  (1)Each month, Hercules shall submit to FV for payment an invoice
reasonably detailing the amounts due for Service Fees and License Fees for the
immediately preceding month. Such invoice shall be payable by FV within thirty
(30) days from the date of such invoice unless FV contests in good faith the
amounts set forth in such invoice by giving written notice to Hercules of such
dispute within the payment period, in which case FV shall pay all amounts not in
dispute within such 30 day period. Any properly due amounts not in dispute set
forth in an invoice not timely paid by FV shall bear interest at the rate of
LIBOR plus 200 basis points per annum until paid. In the event that the Parties
mutually agree, the amounts due under this provision may be paid as a lump sum
combined with the net payments due under Article 5B of this Agreement.
 
12.3  (2)In the event that a review of invoices for amounts paid by FV indicates
an overpayment by FV for Service Fees or License Fees, Hercules will, within ten
(10) days after completion of such review, reimburse FV for the full amount of
any such overpayment, plus the costs of such review and interest accrued from
the date of overpayment at the rate of LIBOR plus 200 basis points per annum,
not to exceed the maximum rate permitted under applicable law.
 
12.4  (3)If either Party believes that there has been a material change in the
quantity or quality of Services being delivered, they may request a review by
the Steering Committee of the monthly Service Fee or License Fee to adapt
Article 4 A and/or Exhibit A in accordance with such change.
 
12.5  B.SETTLEMENT OF ACCOUNTS FOR ACQUIRED BUSINESS
 
12.6  (1)Not later than thirty (30) days after the last business day of each
month during the Term, Hercules shall provide to FV an accounting of all amounts
due under this Agreement, all collections, receipts and other remittances to
Hercules on account of the Acquired Business and all expenses for the Acquired
Business paid by Hercules on behalf of the Acquired Business since the last
accounting in accordance with Schedule A hereto. With such accounting, Hercules
shall identify the net amount due Hercules or remit to FV by wire transfer the
net amount due FV. If there is a net amount due Hercules, FV shall remit to
Hercules via wire transfer the net amount due Hercules within seven (7) days
following receipt of the cash flow statement. Any properly due amounts due
either Party not timely paid to shall bear interest at the rate of LIBOR plus
200 basis points per annum until paid.
 
12.7  C.SURVIVAL OF OBLIGATIONS
 
12.8  Notwithstanding the expiration or earlier termination of this Agreement,
the Parties obligations to each other under this Article 5 regarding events or
obligations occurring or arising during the Term shall survive such expiration
or earlier termination until fulfilled.
 
12.9  ARTICLE 6. NOTICES.
 
12.10  Any notice, request, instruction or other document to be given hereunder
by any Party to any other Party shall be in writing and delivered personally, by
facsimile (with electronic confirmation of receipt and with a confirmed copy
sent by first class mail or by overnight courier), or sent by registered or
certified mail, postage prepaid, or sent by a recognized overnight courier
(e.g., Federal Express, Airborne or UPS) (a “Notice”) as follows:
 
If to Hercules to:
 
Hercules Incorporated
Hercules Plaza
1313 North Market Street
Wilmington, Delaware 19894-0001


Phone Number: (302) 594-6460
Attention: Gregory S. McCoy


With a copy to:


Hercules Incorporated
Hercules Plaza
1313 North Market Street
Wilmington, Delaware 19894-0001


Phone Number: (302) 594-5128
Facsimile Number: (302) 594-7252
Attention: Israel Floyd




If to FV to:
 
SPG/FV Investor LLC
667 Madison Avenue
New York, NY 10021


Phone Number: (212) 508-3300
Facsimile Number: (212) 508-3301
Attention: Ian Snow


With a copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017


Phone Number: (212) 455-2000
Facsimile Number: (212) 455-2502
Attention: Alan Schwartz


or at such other address or to such other person for a Party as shall be
specified by like Notice. Any Notice which is delivered in the manner provided
herein shall be deemed to have been duly given to the Party to whom it is
directed upon actual receipt by such Party.
12.11  ARTICLE 7. DELEGATION AND ASSIGNMENT. 
 
12.12  Except to the extent permitted by Article 1A of this Agreement, Hercules
shall not delegate any of its duties to perform Services hereunder. FV shall not
assign or subcontract its rights, duties or obligations under this Agreement,
except (a) to its subsidiaries, affiliates, contractors or agents (with
reasonable prior notice to Hercules and subject to Hercules’ ability to provide
Services to such persons) or (b) with the prior written consent of Hercules.
This Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.
 
12.13  ARTICLE 8. LIMITED WARRANTY.
 
12.14  In performing the Services, Hercules shall employ methods, procedures and
utilities of a quality at least equal to those employed by it with respect to
its own business and affairs. Except as otherwise provided in this Agreement,
HERCULES EXPRESSLY DISCLAIMS (i) ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, THOSE OF WORKMANSHIP, DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND INFRINGEMENT; AND (ii) THAT THE SERVICES
PROVIDED HEREUNDER WILL YIELD ANY GIVEN OR STATED ECONOMIC, FINANCIAL, PROFIT OR
BUSINESS RESULT TO FV OR WILL RESULT IN FV HAVING ANY GIVEN STANDING OR POSITION
IN ANY BUSINESS, MARKET OR PRODUCT. NEITHER PARTY SHALL HAVE LIABILITY TO THE
OTHER FOR ANY PUNITIVE DAMAGES OF ANY TYPE OR KIND.
 
12.15  ARTICLE 9. BOOKS AND RECORDS.
 
12.16  A.Hercules shall keep, and make available to FV and its representatives,
complete and accurate records and accounts, in accordance with the Hercules’
normal practices, of all transactions pertaining to the Services, Licenses and
payroll records, receipts and payments hereunder, and shall preserve them for a
period of eight (8) years following the end of the fiscal year to which they
pertain. After the expiration of the eight (8) year period referred to in this
Article 9A, Hercules shall have no further duty to retain any of such books and
records or to notify FV before the disposition or destruction thereof. FV may
review these books and records upon reasonable advance notice during normal
business hours.
 
12.17  B.Notwithstanding the expiration or earlier termination of this
Agreement, the Parties obligations to each other under this Article 9 regarding
events or obligations occurring or arising during the Term shall survive such
expiration or earlier termination until fulfilled.
 
SECTION 13.   ARTICLE 10. CONFIDENTIAL INFORMATION
 
13.1  A.For purposes hereof, “Confidential Information” means any and all
information of either Party that might reasonably be considered confidential,
secret, sensitive, proprietary or private. To the extent practicable,
Confidential Information shall be marked “proprietary” or “confidential.”
Confidential Information shall include the following:
 
(a)  (1)data, know-how, formulae, processes, designs, sketches, photographs,
plans, drawings, specifications, samples, reports, lists, financial information,
studies, findings, inventions and ideas, or proprietary information relating to
either Party or the methods or techniques used by either Party;
 
(b)  (2)data, documents or proprietary information employed in connection with
the marketing and implementation of each Party’s products, including cost
information, business policies and procedures, revenues and markets, distributor
and customer lists, and similar items of information;
 
(c)  (3)any other data or information obtained by either Party during the term
of this Agreement which is not generally known to and not readily ascertainable
by proper means by third persons who could obtain economic value from its use or
disclosure;
 
(d)  (4) as to FV's confidentiality obligations hereunder, any data obtained
from the use of Hercules’ computer systems by FV’s employees or agents,
including but not limited to SAP and Lotus Notes, except data pertaining solely
to the Acquired Business; and
 
(e)  (5)as to Hercules' confidentiality obligations hereunder, any data,
information, or documents pertaining to the assets sold to FV or the Acquired
Business.
 
13.2  B.The receiving Party shall treat as confidential all Confidential
Information of the other Party, or of any subsidiaries or affiliates of such
other Party, that comes to the receiving Party’s knowledge through this
Agreement. The receiving Party shall take such steps to prevent disclosure of
such Confidential Information to any third person as it would take in protecting
its own proprietary or confidential information, and shall not use any portion
of such Confidential Information for any purpose not authorized herein.
 
13.3  C.No person receiving Confidential Information shall be under any
obligations with respect to any Confidential Information:
 
(a)  (1)which is, at the time of disclosure, available to the general public;
 
(b)  (2)which becomes at a later date available to the general public through no
fault on its part and then only after said later date;
 
(c)  (3)which it can demonstrate was in its possession before receipt from the
discloser (excluding Confidential Information possessed by Hercules prior to
Closing that relates to the assets sold to FV or the Acquired Business);
 
(d)  (4)which is disclosed to it without restriction on disclosure by a third
party who has the lawful right to disclose such information;
 
(e)  (5)which it can demonstrate was independently developed by it (excluding
Confidential Information possessed by Hercules prior to Closing that relates to
the assets sold to FV or the Acquired Business); or
 
(f)  (6)after five (5) years from the date of disclosure.
 
13.4  D.In the event that any Party is requested or required (by oral questions,
interrogatories, requests for information or documents, or other similar process
utilized in connection with legal proceedings, or in connection with compliance
with a subpoena, civil investigative demand or other similar process) to
disclose any such Confidential Information, such Party shall provide the other
Party with prompt written notice of any such requests or requirement so that the
other Party may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of Article 10 of this Agreement.
 
13.5  E.In order to protect the interests of both Parties with respect to
Confidential Information contained within the information technology systems
(both hardware and software) which will be utilized by the Parties during the
Term, both Parties shall use reasonable best efforts to implement and effect
security procedures intended to protect such Confidential Information.
 
13.6  F.SUBJECT TO THE ABOVE ARTICLE 10C., THE CONFIDENTIALITY AND
NON-DISCLOSURE OBLIGATIONS OF THIS ARTICLE SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.
 
SECTION 14.   ARTICLE 11 INDEPENDENT CONTRACTOR
 
SECTION 15.   Hercules is and shall remain at all times an independent
contractor of FV in the performance of all Services hereunder; and all persons
employed by Hercules or under contract or agreement with Hercules to perform
such Services shall be and remain employees or contractors solely of Hercules
and subject only to the supervision and control of Hercules supervisory
personnel.
 
SECTION 16.   ARTICLE 12 COMPLIANCE WITH LAWS AND REGULATIONS
 
16.1  A.Each Party shall give all notices and obtain all licenses and permits
required by applicable laws, rules, ordinances, codes or regulations and shall
comply with all applicable laws, rules, ordinances, codes and regulations of any
governmental entity or regulatory agency governing the Services to be provided
hereunder.
 
16.2  B.If it is found that a service or report results in either Party being
given notice that it is violation of a law or regulation by a third-Party
regulatory or governmental agency, the Parties will mutually cooperate to
provide the service in a way that is not in violation. Failing such best
efforts, Hercules may cancel such service.
 
SECTION 17.   ARTICLE 13 DEFAULT.
 
SECTION 18.   Notwithstanding anything to the contrary contained herein, if
either Party fails to fulfill any of its material obligations hereunder, unless
such failure is otherwise excused by or subject to other provisions of this
Agreement, the other Party may give notice to the defaulting Party of such
default. If the defaulting Party does not cure the default within thirty (30)
days of the date of this notice, or if the default is curable but the default is
of such a nature that it cannot be cured within thirty (30) days, the defaulting
Party has not taken reasonable steps to commence to cure the default (and
proceeds with due diligence to complete the cure), the Party not in default upon
written notice may terminate its further obligations hereunder directly related
to the subject matter of the default effective on expiration of such thirty (30)
day period; provided, however, that if the Party claimed to be in default
disputes such claim, the dispute resolution procedures contained herein shall
apply.
 
SECTION 19.   ARTICLE 14. INDEMNITY AND LIMITED LIABILITY
 
19.1  A.For purposes of Articles 14 and 16 of this Agreement, the following
defined terms shall apply:
 
“Applicable Law” means any law, ordinance, regulation or other requirement
applicable to the subject matter hereof, in effect and as interpreted from time
to time. 
 
“DOEA” means the directors, officers, employees and agents of the relevant
entity.
 
“Liabilities and Damages” means any and all claims, liabilities, actions, suits,
proceedings, judgments, orders, fines, penalties, assessments, deficiencies,
demands, debts, obligations, losses, injuries, damages (including, without
limitation, direct, actual, special, liquidated, incidental, consequential or
punitive damages), costs and expenses (including, without limitation, costs of
defense, settlements and reasonable investigatory and attorneys' fees and
expenses) of whatever kind or character (whether absolute, accrued, contingent
or other), and regardless of the legal basis of liability or legal or equitable
principle involved (including, without limitation, contract, warranty,
indemnification, negligence, strict liability, statutory liability, liability
without fault, other tort, personal injury, death, damage to or loss of
property, business interruption, lost profits, violation of Applicable Laws or
otherwise).
 


19.2  B. In no event shall any Party, its affiliate(s) and/or its or their
respective directors, officers, employees, representatives or agents be liable
for punitive damages under or in connection with this Agreement.
 
C.  FV is obligated to release, discharge, defend, indemnify, save and hold
harmless Hercules, its DOEA, its affiliates and their respective DOEA, from and
against any and all Liabilities and Damages arising out of any gross negligence
or willful misconduct of FV, its DOEA, its affiliates and their respective DOEA,
arising from or related to the performance of this Agreement and/or the
Management Services Contract by FV, except to the extent caused by the negligent
act or omission or willful misconduct of Hercules, its DOEA, its affiliates or
their respective DOEA. Hercules is obligated to release, discharge, defend,
indemnify, save and hold harmless FV, its DOEA, its affiliates and their
respective DOEA, from and against any and all Liabilities and Damages arising
out of any gross negligence or willful misconduct of Hercules, its DOEA, its
affiliates and their respective DOEA, arising from or related to the performance
of this Agreement and/or the Management Services Contract by Hercules, except to
the extent caused by the negligent act or mission or willful misconduct of FV,
its DOEA, its affiliates and their respective DOEA.
 
D.  Any claim for indemnification or defense under this Agreement shall be made
in accordance with the procedures set forth in this Article 16 of this
Agreement. This provision will survive any expiration or termination of this
Agreement.
 
SECTION 20.   ARTICLE 15. FORCE MAJEURE
 
20.1  A.Neither Party shall be liable to the other Party for any loss, cost or
damage for delay or non-performance of any of its obligations hereunder
resulting from any requirement or intervention of civil, naval or military
authorities or other agencies of the government, or by reason of any other
causes whatsoever not reasonably within the control of such Party, including,
but not limited to, acts of God, war, riot, insurrection, civil violence or
disobedience, blockages, embargoes, sabotage, epidemics, fire, strikes,
lock-outs or other industrial or labor disturbances, lightning, hurricanes,
explosions and delay of carriers (all of the foregoing referred to hereinafter
as a “Force Majeure”). Upon the occurrence of a Force Majeure, the Party whose
performance is so prevented (the "Declaring Party") shall notify the other Party
promptly of the cause of the Force Majeure, and the estimated time that such
Force Majeure shall continue. The Declaring Party shall thereafter use its
reasonable efforts to overcome the Force Majeure; provided, however, that the
settlement of strikes, lock-outs and other industrial or labor disturbances
shall be entirely within the discretion of the Declaring Party, and the
Declaring Party shall not be required to make settlement of strikes, lock-outs
and other industrial or labor disturbances by acceding to the demands of any
opposing third party or Parties when such course is unfavorable in the Declaring
Party's judgment. FV shall not be required to pay for any disrupted Services or
Licensed Premises during the period in which they are not being provided to FV.
 
20.2  B.If Hercules’ performance under this Agreement is suspended or rendered
impractical by reason of Force Majeure for a period in excess of thirty (30)
days during the Term, FV (i) shall have the right to terminate this Agreement
with respect to the disrupted Services or Licensed Premises immediately upon
written notice to Hercules. An event of Force Majeure shall not operate to
extend the Term or to limit amounts payable for Services or Licensed Premises
rendered on or prior to the actual date of the event of Force Majeure.
 
SECTION 21.   ARTICLE 16. DISPUTES
 
21.1  A.Resolution Procedure
 
. Each Party agrees to use its reasonable efforts to resolve disputes under this
Agreement by a negotiated resolution between the Parties or as provided for in
this Article 16.
 
B. Resolution Panel
 
. The resolution panel shall consist of two members, i.e., a corporate officer
of Hercules and a corporate officer of FV, each appointed by the chief executive
officer of the respective company (the "Resolution Panel"). The Resolution Panel
may act only by the affirmative vote of both its members.
 
C. Exchange Of Written Statements
 
. In the event of a dispute under this Agreement, either Party may give a Notice
to the other Party requesting that the Resolution Panel in good faith try to
resolve (but without any obligation to resolve) such dispute. Not later than
fifteen (15) days after said Notice, each Party shall submit to the other Party
a written statement setting forth such Party's description of the dispute and of
the respective positions of the Parties on such dispute and such Party's
recommended resolution and the reasons why such Party feels its recommended
resolution is fair and equitable in light of the terms and spirit of this
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, neither statement may be introduced as evidence or used as
an admission against interest in any arbitral or judicial resolution of such
dispute.
 
21.2  D.Good Faith Negotiations
 
. If the dispute continues unresolved for a period of seven (7) days (or such
longer period as the Resolution Panel may otherwise agree upon) after the
simultaneous exchange of such written statements, then the Resolution Panel
shall promptly commence good-faith negotiations to resolve such dispute but
without any obligation to resolve it. The initial negotiating meeting may be
conducted by teleconference.
 
21.3  E.Determination Of Resolution Panel
 
. Not later than thirty (30) days after the commencement of good-faith
negotiations: (i) if the Resolution Panel renders an agreed resolution on the
matter in dispute, then both Parties shall be bound thereby; and (ii) if the
Resolution Panel does not render an agreed resolution, then either Party may
submit the dispute to arbitration in accordance with Article 16F hereof.
 
21.4  F.Arbitration
 
. A matter in dispute hereunder submitted for resolution by arbitration shall be
arbitrated in accordance with the then existing commercial arbitration rules of
the American Arbitration Association, and judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof,
subject to (1) through (8) below.
 
(a)  (1) Upon the request of either Party, the Arbitration shall be conducted
under the expedited rules of the American Arbitration Association for commercial
arbitrations.
 
(b)  (2) The Arbitrators shall be three (3) independent arbitrators, with one
appointed by each Party, and the two appointees selecting the third arbitrator
in accordance with the said Rules. If either Party fails to select an arbitrator
within ten (10) days after Notice of such failure from the other Party or the
American Arbitration Association, then the American Arbitration Association
shall appoint such arbitrator. If the two appointees are unable to agree on the
third arbitrator, then the American Arbitration Association shall select the
same using the foregoing qualification. Each arbitrator shall be a competent and
reputable individual with experience as a judge, a chief executive officer or
chief financial officer.
 
(c)  (3) The arbitration hearing shall be held in Philadelphia, Pennsylvania, at
such date, time and place as established by the Arbitrators.
 
(d)  (4) The Arbitrators shall have power to rule on their own competency and on
the validity of this Agreement to make reference to arbitration.
 
(e)  (5) Not later than fifteen (15) days after the conclusion of the
arbitration hearing, but prior to the rendering of any arbitral decision and
award, each Party may submit to the Arbitrators a written statement of such
Party's (i) understanding and view of the Parties' respective positions on the
dispute, and (ii) recommendation as to an appropriate resolution of the dispute
and the reasons why it believes such resolution is appropriate. In reaching a
decision on any dispute hereunder, the Arbitrators may take into account such
statement.
 
(f)  (6) The Arbitrators must render their arbitral decision and award and give
a written opinion setting forth the basis of their decision, all not later than
forty-five (45) days after the conclusion of the Arbitration.
 
(g)  (7) Each Party shall take or cause to be taken all reasonable action to
facilitate the conduct of the arbitration and the rendering of the arbitral
award at the earliest possible date.
 
(h)  (8) The costs of the Arbitration shall be borne and paid equally by the
Parties.
 
(i)  G.  Injunctive Relief
 
. The Parties recognize and acknowledge that in the event of a potential,
anticipatory or actual breach of this Agreement, it may be necessary or
appropriate for the non-breaching Party to seek injunctive relief, if and to the
extent legally available, in order to avoid harm or further harm to the
non-breaching Party. If a Party desires injunctive relief, it may pursue the
same in any court of competent jurisdiction; provided, however, that, if
granted, such injunctive relief shall apply only to prevent a breach or further
breaches and shall remain in effect only so long as the court deems necessary or
appropriate to permit resolution of the underlying disputes in accordance with
this Article 16. Neither the seeking of injunctive relief nor the granting
thereof is intended or shall result in the application of a substantive or
procedural law other than the applicable governing law pursuant to this Article
16.
21.5  H. Notwithstanding the expiration or earlier termination of this
Agreement, the Parties obligations to each other under this Article 16 regarding
events or obligations occurring or arising during the Term shall survive such
expiration or earlier termination until fulfilled.
 
SECTION 22.   ARTICLE 17. MISCELLANEOUS
 
22.1  A.If any provision of this Agreement or the application of any such
provision to any person(s) or circumstance(s) shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and the Agreement shall remain in full force and be effectuated as if
such illegal, invalid or unenforceable provision is not part hereof; provided,
however, that (i) if the deletion of any provision of this Agreement frustrates
an essential purpose(s) of the Agreement or material right(s) of a Party, then
such Party may terminate this Agreement without further liability or obligation,
and (ii) absent such frustration and to the extent legally possible, the Parties
shall seek in good faith agree upon alternate provisions or arrangements to
achieve the same purposes as the invalid, illegal or unenforceable provision.
 
22.2  B.This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.
 
22.3  C.The headings for the articles, sections and paragraphs in this Agreement
are for convenience and reference only and shall not limit in any way or
otherwise affect any of the terms or provisions hereof.
 
22.4  D. This Agreement may not be changed, altered, modified or amended except
in writing signed by the Parties.
 
22.5  E.The failure of either Party to demand strict performance of the terms
hereof, or to exercise any right conferred herein shall not be construed as a
waiver or relinquishment of its right to assert or rely on any such term or
right in the future. Waiver by either Party of any term, provision or condition
of this Agreement shall not be construed to be a waiver of any other term,
provision or condition nor shall such waiver be deemed to be a waiver of a
subsequent breach of the same term, provision or condition. Failure or delay by
either Party to require performance of any provision of this Agreement will not
affect or impair such Party’s right to require full performance with such
provision at any time thereafter. Any review or approval by a Party required or
permitted pursuant to this Agreement shall not be deemed to be a waiver of any
provision of this Agreement nor shall it excuse any non-conforming performance
by the other Party.
 
22.6  F.The validity, interpretation and performance of this Agreement and any
dispute connected with this Agreement will be governed by and determined in
accordance with the statutory, regulatory and decisional law of the State of
Delaware (exclusive of such state's choice or conflicts of laws rules).
 
22.7  
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 


 
FIBERVISIONS, Delaware Corporation
 
By:_____________________________________
Name:___________________________________
Title:____________________________________
 
HERCULES INCORPORATED
 
By:_____________________________________
Name:___________________________________
Title:____________________________________



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DESCRIPTION OF SERVICES
 
A-0  Charge and Term Schedule
A-1  Finance
A-2 Human Resources
A-3 Shared Services
A-4  Office Services
A-5 Information Management
A-6 Procurement
A-7 Supply Chain and Transportation
A-8 Safety, Health and Environment
A-9 Corporate Engineering
A-10 Legal


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LICENSED PREMISES
 
B-0  Charge Schedule
 
B-1 Hercules Plaza- Wilmington
 


 





 
 

--------------------------------------------------------------------------------

 




EMPLOYEE LEASE AGREEMENT
Employee Working in Italy


This Employee Lease Agreement (the "Agreement"), is made effective as of January
___, 2006 (the “Effective Date”), by and between Hercules Italia SpA, an entity
organized and existing under the laws of Italy ("Employer"), and [FiberVisions
entity to be identified], a Delaware limited liability company ("FiberVisions").
Sometimes herein, Employer or FiberVisions is referred to individually as a
“Party” and collectively as the “Parties.”


BACKGROUND


Both FiberVisions and Employer are members of the Hercules Incorporated family
and believe that this Agreement is in their mutual best interest. FiberVisions
desires to lease employees from Employer and Employer is willing to provide
FiberVisions with the use of such employees. The said employees shall remain
employees of Employer, unless this Agreement is terminated, FiberVisions
recognizes that it will receive significant advantages from such an arrangement.
Accordingly, in consideration of the mutual covenants and agreements contained
in this Agreement, the Parties hereby agree as follows:


1.  Term.


1.1 This Agreement shall become effective on the Effective Date and remain in
force for the term of _______ (__) months thereafter (the "Initial Term").
Following the Initial Term, this Agreement shall remain in force from month to
month until either Party gives written notice to the other Party as specified
herein, at least seven (7) days prior to the expiration of any monthly extension
of the Initial Term. Either Party may terminate this Agreement upon seven (7)
days prior written notice should the other party breach any of the provisions of
this Agreement.


1.2 Employer shall have the right to terminate this Agreement immediately in the
event of (i) non-payment or late payment by FiberVisions, or (ii) a breach of
this Agreement by FiberVisions (other than non-payment or late payment) which is
not fully cured or remedied to the satisfaction of Employer within three (3)
days after notice of such breach from Employer to FiberVisions occurring at any
time after the date of this Agreement.


2.  The Employees.


Employer will provide to FiberVisions the services of the employees listed on
Exhibit A attached hereto and made a part hereof (individually and collectively
the “Employees”), all subject to the obtainment of applicable and valid German
work permits for the Employees. If a work permit cannot be obtained for given
Employee(s), then the affected employee(s) shall be deleted from Exhibit A and
this Agreement. Employer shall be fully responsible for notifying all Employees
of their leased employee status. Each Employee shall be identified on Exhibit A
according to proper code and pay status under applicable employment and labor
laws. Employer will immediately notify FiberVisions of any change in such code
and/or status for any Employee. No other employees shall become leased to
FiberVisions hereunder unless specifically agreed by Employer.


4. Services Provided To FiberVisions.


4.1 Employer shall be fully responsible for payment of all payroll, payroll
taxes, collection of taxes, unemployment insurance, and other administrative
functions customarily performed by an Employer for its employees with regard to
Employees while they are performing work for FiberVisions; provided, however,
that FiberVisions shall fully and reasonably cooperate with Provider and/or
Employees to ensure compliance with applicable German legal requirements (e.g.
German source withholding tax, etc.). Employer shall, without regard to payments
by FiberVisions, assume such responsibilities as are required by applicable law
for payment of wages to Employees' until such employees are terminated from
employment with Employer.


4.2 Subject to Employer’s reservation of rights under Section 5 hereof, the
services of all Employees shall be directed and supervised by, and performed in
accordance with, the directives of FiberVisions’ representatives or such
persons, including officers of FiberVisions to whom FiberVisions has delegated
responsibility for such supervision and direction. Without limiting the
generality of the foregoing, the Parties agree that on behalf of FiberVisions,
Employer (through its employees or agents) shall supervise and coordinate
Employees in their performance of [describe primary area(s) of each Employer’s
activities]. Until further directives are received by Employer, each Employee
shall continue to perform the services which such employee was performing
immediately prior to the Effective Date.


4.3 Each Party shall designate one or two persons to act as its primary point(s)
of contact on the implementation and administration of this Agreement; provided,
however, such persons are not authorized to modify the terms of this Agreement.


4.4 Employer shall (A) cause Employees to follow the instructions of
FiberVisions, (B) not incur any expenses (whether capital expenditures or
otherwise) on behalf of FiberVisions without FiberVisions’ prior written
consent, but upon such consent Employer shall be reimbursed for all such costs,
and (B) shall provide the services of Employees exclusively to FiberVisions
during the Initial Term.


5. Reservation of Rights.


In compliance with applicable guidelines, Employer shall, after consultation
with FiberVisions:


A.  Have a right to recruit, hire, direct and control Employees.
B.  Have a right to discipline, replace, and terminate the employment of
Employees and designate the date of separation from employment.


C.  Have a right to reward, promote, reassign, evaluate and determine the wages,
hours, terms and conditions of employment.


D.  Have the right to resolve and decide Employee grievances and disputes.


E.  Supervise and direct Employees in a reasonable manner consistent with the
practices of similar businesses and enterprises.


F.  Have such sufficient direction and control over the Employees as is
necessary to conduct the Employer's business and without which Employer would be
unable to conduct its business, discharge any fiduciary responsibility that it
may have, or comply with any applicable licensure, regulatory, or statutory
requirement of Employer.


6.  Compensation of Employer; Payment.


6.1 FiberVisions shall reimburse the Employer for the following costs incurred
in connection with Employees: (i) wages, salaries and benefits (including
Employer’s pension service cost) consistent with Employer’s current personnel
policies, procedures and plans or as may be otherwise agreed in writing by
Employer and FiberVisions; (ii) statutory benefits such as workers’
compensation, social security, and unemployment compensation; (iii) costs
incurred in hiring any additional employees hired at the request of FiberVisions
and whose services are provided to FiberVisions under this Agreement; (iv)
severance costs for employees to whom FiberVisions has offered employment, and
(v) applicable value added taxes.


6.2 Employer provided benefit expenses attributable to Employees supplied under
this Agreement shall be invoiced in accordance with Employer’s actual premium
costs (less employee contribution) for Life and Long Term Disability insurance,
its accrual rate for Health and Dental coverages, its per capita charges for the
employee assistance plans, its vacation accrual for the month(s) services are
provided hereunder, its actual costs for short-term disability and severance or
dismissal costs incurred during the period of providing services hereunder, its
Company contribution expense under its savings, investment and pension plans.


6.3 Employer shall invoice FiberVisions for any amounts FiberVisions owes
Employer under this Agreement and may at its option: 1) reduce any amounts
Employer owes FiberVisions by the amount so invoiced hereunder, or 2) render
invoices monthly for the amount to be reimbursed hereunder, in which case
payment shall be due by FiberVisions within thirty (30) days of receipt of
invoice. Invoices not paid when due shall bear interest at the prime bank rate
in effect from time to time as listed in the then most recent edition of The
Wall Street Journal newspaper.


7. Indemnification.


7.1  FiberVisions agrees to indemnify, defend and hold harmless Employer, its
officers, non-leased employees, directors and agents from and against any and
all losses, liabilities, expenses (including court costs and attorneys' fees)
and claims for damage of any nature whatsoever, whether known or unknown as
though expressly set forth and described herein, which Employer may incur,
suffer, become liable for, or which may be asserted or claimed against Employer
as a result of the actual or alleged acts, errors or omissions of FiberVisions,
or any claims whatsoever arising out of actual or alleged violations of
applicable employment and labor laws, all to the extent that such acts, errors,
omissions or claims related to Employees, and/or FiberVisions’ lease or
direction thereof.


7.2 In the event that Employer is required to defend against any claim to which
Employer reasonably believes it is entitled to indemnification under this
Section, FiberVisions shall advance to Employer any attorneys' fees and
litigation expenses related to the defense of such action that have not yet been
previously
reimbursed by FiberVisions.


7.3 In the event that a Party is required to defend against any claim or
prosecute any claim occasioned by the breach or default in any provision of this
Agreement to enforce the terms of this Agreement, such Party shall be awarded
all reasonable cost pertaining thereto, including reasonable attorneys' fees and
costs in addition to any other relief to which such Party may be entitled.


7.4 In no event will a Party be liable for any direct or consequential damages
to the other Party as a result of a breach of this Agreement, nor for any loss
of profits, business, or goodwill.


8. Invalidity of a Provision.


If any provision of this Agreement (or any portion thereof) shall be held to be
invalid, illegal, or unenforceable, the validity, legality or enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby.


9. No Waiver.


The failure by either Employer or FiberVisions to insist upon strict performance
of any of the provisions contained in this Agreement shall in no way constitute
a waiver of any of its rights as set forth herein, at law or equity.


10. Termination.


This Agreement may be terminated by either Party if, at any time, (A) the other
party breaches any material term of this Agreement, (B) such Party, in its
reasonable discretion, determines that a material adverse change has occurred in
the financial condition, the business, or the business prospects of the other
Party, or that the other Party is unable to pay its debts as they become due in
the ordinary course of business, or (C) in the event of any federal or state
legislation, regulatory action, or judicial decision which, in the reasonable
discretion of such Party, materially adversely affects its ability to perform
under this Agreement. This section is cumulative to all other incidents of
termination recited in this Agreement. Upon termination by either Party of this
Agreement only standard information in standard form and format will be supplied
to FiberVisions by Employer. FiberVisions agrees that Employer has no obligation
to supply information outside of its standard services as set forth in this
Agreement.


11. Venue and Jurisdiction.


Any action or counterclaim arising out of or related to this Agreement must be
brought in [Switzerland]. Each Party hereby irrevocably consents to be subject
to the jurisdiction of the courts of Switzerland concerning any case or
controversy arising out of or related to the Agreement.


This Agreement shall be governed by and construed under the laws of
[Switzerland], regardless of any choice of law provisions of any jurisdiction to
the contrary.


12.  Disputes Resolution.


12.1 In the event of a dispute, claim or controversy arising out of or relating
to this Agreement, the Parties shall attempt to resolve such matter through good
faith, friendly discussions and negotiations for a reasonable period of time.
If, after such reasonable period of time of no more than three (3) months after
written notice by one Party to the other Party regarding the dispute, claim or
controversy, no resolution has been agreed upon, then either Party may require
that the dispute, controversy or claim shall be referred to and finally
determined by arbitration in accordance with the UNCITRAL Arbitration Rules, and
administrated by the Zurich Chamber of Commerce. The arbitration tribunal shall
consist of three arbitrators. The place of arbitration shall be Zurich,
Switzerland. The language to be used in the arbitration proceedings shall be
English if permitted under local law.


12.2 Absent a decision by the Swiss Federal Court that the arbitral award has
“formal mistakes” or contradicts the “ordre public,” the arbitral award, which
shall not include punitive damages, injunctive relief or specific performance,
shall be final and binding upon all Parties and shall be enforceable in
accordance with its terms in all jurisdictions and may be entered in any court
having jurisdiction. The cost of the arbitration shall be borne by the Parties
equally, and no allowance for attorneys’ fees shall be awarded. The Parties
agree that the award is to be considered as a settlement of the dispute between
them and shall accept it as the true expression of their own determination in
connection therewith.


13.  Miscellaneous.


13.1 In the event that this Agreement is executed in more than one language, the
English language version shall control.


13.2 If any Article, section, term, provision, or clause thereof in this
Agreement is found or held to be invalid or unenforceable in any jurisdiction in
which this Agreement is being performed, the remainder of this Agreement shall
be valid and enforceable and the Parties shall negotiate in good faith, a
substitute, valid and enforceable provision which most nearly effects the
Parties’ intent in entering into this Agreement.


14. Notices.


To be effective, any notice given under this Agreement must be in writing, shall
be effective when received, and shall be sent by either (i) certified or
registered air mail, postage prepaid, (ii) by fax and confirmed by certified
mail, registered mail or overnight courier, (iii) by overnight courier (e.g.
FedEx, UPS, Airborne, DHL and others) or (iv) by electronic mail and confirmed
by certified mail, registered mail or overnight courier, to the following
addresses:


If to FIBERVISIONS:


[Insert Address]
Attention: [Name or Title]
Telephone
Fax
E-mail


With a copy to:
[Insert name and contact information]


If to Employer:


Hercules Italia SpA
[Insert Address]
Attention: [Name or Title]
Telephone
Fax
E-mail


With a copy to:
[Insert name and contact information]


or to such other address as either Party may, in writing, from time to time,
give notice to the other Party.
15. Headings.


The headings in the Agreement are intended for convenience or reference and
shall not affect its interpretation.


16. Amendments.


This Agreement constitutes the entire Agreement between the Parties with regard
to the subject matter and no other agreement, statement, promise or practice
between the Parties relating to the subject matter shall be binding on the
Parties. This Agreement may be changed pursuant to the terms hereof or by
written amendment signed by both parties.


17. No Third Party Beneficiaries.


No rights of any third party are created by this Agreement and no person not a
party to this Agreement may rely on any aspect of this Agreement notwithstanding
any representation, written or oral, to the contrary.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 


 
[FIBERVISIONS ENTITY]    HERCULES ITALIA SpA


By:     By: ____________________________


Name      Name
Printed:_______________________  Printed:__________________________


Title:      Title: ___________________________ 


Date:      Date: ___________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A








[Provide appropriate identifying information (e.g. pay status)




Gianluca Cerruti Prinzi

